EXECUTION COPY


$275,000,000


CREDIT AGREEMENT


DATED AS OF JUNE 30, 2003


AMONG

ALARIS MEDICAL SYSTEMS, INC.
as Borrower

and

THE LENDERS AND ISSUERS PARTY HERETO


AND

CITICORP NORTH AMERICA, INC.
as Administrative Agent


AND

UBS SECURITIES LLC
as Syndication Agent

and

BEAR STEARNS CORPORATE LENDING INC. AND CIBC WORLD MARKETS CORP.
as Co-Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC. AND UBS SECURITIES LLC
as Joint Lead Arrangers and Joint Book Managers

WEIL, GOTSHAL & MANGES LLP
767 FIFTH AVENUE
NEW YORK, NEW YORK 10153-0119




--------------------------------------------------------------------------------

        CREDIT AGREEMENT, dated as of June 30, 2003, among ALARIS MEDICAL
SYSTEMS, INC., the surviving corporation of the Merger described herein, a
Delaware corporation (the “Borrower”), the Lenders (as defined below), the
Issuers (as defined below) and CITICORP NORTH AMERICA, INC. (“Citicorp”), as
agent for the Lenders and the Issuers (in such capacity, and as agent for the
Secured Parties (as defined below) under the Collateral Documents, the
“Administrative Agent”), UBS SECURITIES LLC, as syndication agent for the
Lenders and the Issuers (in such capacity, the “Syndication Agent”), and BEAR
STEARNS CORPORATE LENDING INC. and CIBC WORLD MARKETS CORP., as co-documentation
agents for the Lenders and the Issuers (in such capacity, each a
“Co-Documentation Agent” and collectively, the “Co-Documentation Agents”).


W I T N E S S E T H:

        WHEREAS, ALARIS Medical Systems, Inc. (“ALARIS Medical Systems”) shall
have merged, on or prior to the date hereof, with and into its parent
corporation ALARIS Medical, Inc. (“ALARIS Medical” and together with ALARIS
Medical Systems, collectively, the “Company” and such merger being referred to
herein as the “Merger”), with ALARIS Medical being the surviving corporation and
after giving effect to such Merger, such surviving corporation shall change its
name to ALARIS Medical Systems, Inc.;

        WHEREAS, the Borrower hereunder is the surviving corporation of the
Merger;

        WHEREAS, on or prior to the date hereof, the Borrower shall have
repurchased certain public indebtedness issued by ALARIS Medical and ALARIS
Medical Systems pursuant to certain tender offers and consent solicitations, as
more fully described forth herein;

        WHEREAS, on or prior to the date hereof, the Company will issue
approximately 9,100,000 additional shares of its common stock in an aggregate
amount that is not less than $75,000,000 in a registered public offering
pursuant to the Registration Statement on Form S-3, filed by the Company and
effective as of May 16, 2003, relating to the issuance of up to $550,000,000 of
debt and/or equity securities (together with the sale of approximately 900,000
shares of its common stock by the Company, pursuant to the over-allotment option
exercisable by the underwriters of such registered public offering,
collectively, such offering, the “Equity Offering” and such Registration
Statement, the “Registration Statement”);

        WHEREAS, on or prior to the date hereof, the Company will issue 7-1/4%
senior subordinated notes due 2011 in an aggregate principal amount of
$175,000,000 (the “Senior Subordinated Notes”) in a public offering pursuant to
the terms of the Senior Subordinated Notes Indenture (as defined below), in form
and substance satisfactory to the Arrangers (the “Notes Offering”);

        WHEREAS, the Borrower has requested that the Lenders and Issuers make
available for the purposes specified in this Agreement a term loan, revolving
credit and letter of credit facility; and

        WHEREAS, the Lenders and Issuers are willing to make available to the
Borrower such term loan, revolving credit and letter of credit facility upon the
terms and subject to the conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:


ARTICLE I


DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1  Defined Terms

        As used in this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

        “Administrative Agent” has the meaning specified in the preamble to this
Agreement.

        “Affected Lender” has the meaning specified in Section 2.16
(Substitution of Lenders).

        “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling or that is controlled by or is under common control
with such Person, each officer, director, general partner or joint-venturer of
such Person, and each Person that is the beneficial owner of 10% or more of any
class of Voting Stock of such Person. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

        “Agent Affiliate” has the meaning specified in Section 10.3 (Posting of
Approved Electronic Communications).

        “Agents” means the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.

      “Agreement” means this Credit Agreement.

        “Applicable Lending Office” means, with respect to each Lender, its
Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.

        “Applicable Margin” means (a) from the period commencing on the Closing
Date and ending on the first Business Day after the receipt by the
Administrative Agent of the Financial Statements required to be delivered
pursuant to Section 6.1(c) (Financial Statements) for the Fiscal Year ending on
or about December 31, 2003, (i) with respect to Term Loans maintained as (A)
Base Rate Loans, a rate equal to 1.75% per annum and (B) Eurodollar Rate Loans,
a rate per annum equal to 2.75% per annum and (ii) with respect to Revolving
Loans maintained as (A) Base Rate Loans, a rate equal to 2.00% per annum and
(B) Eurodollar Rate Loans, a rate equal to 3.00% per annum and (b) thereafter,
as of any date of determination, a per annum rate equal to the rate set forth
below opposite the applicable type of Loan and the then applicable Leverage
Ratio (determined on the last day of the most recent Fiscal Quarter for which
Financial Statements have been delivered pursuant to Section 6.1(b) or (c)
(Financial Statements)) set forth below:

Term Loans Revolving Loans Leverage Ratio Base Rate
Loans Eurodollar
Rate Loans Base Rate
Loans Eurodollar
Rate Loans Greater than 4.00 to 1.00       2.00%   3.00% 2.00%   3.00% Less than
or equal to 4.00 to 1.00 and equal to or
greater than 3.50 to1.00       1.75%   2.75%   1.75%   2.75% Less than 3.50 to
1.00 and equal to or
greater than 3.00 to 1.00       1.50%   2.50%   1.50%   2.50% Less than 3.00 to
1.00 and equal to or
greater than 2.50 to 1.00       1.50%   2.50%   1.25%   2.25% Less than 2.50 to
1.00       1.50%   2.50%   1.00%   2.00%

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
on the last day of any subsequent Fiscal Quarter shall become effective as to
all Loans upon the immediately succeeding Business Day following delivery by the
Borrower to the Administrative Agent of new Financial Statements pursuant to
Section 6.1(b) or (c) (Financial Statements), as applicable. Notwithstanding
anything to the contrary set forth in this Agreement (including the then
effective Leverage Ratio), if the Borrower shall fail to deliver such Financial
Statements within any of the time periods specified in Section 6.1(b) or (c)
(Financial Statements), the Applicable Margin from and including the 46th day
after the end of such Fiscal Quarter or the 91st day after the end of such
Fiscal Year, as the case may be, to but not including the date the Borrower
delivers to the Administrative Agent such Financial Statements shall equal the
highest possible Applicable Margin provided for by this definition.

        “Applicable Unused Commitment Fee Rate” means 0.50% per annum.

        “Approved Deposit Account” means each Deposit Account that is the
subject of an effective Deposit Account Control Agreement and that is maintained
by any Loan Party with a Deposit Account Bank. “Approved Deposit Account”
includes all monies on deposit in a Deposit Account and all certificates and
instruments, if any, representing or evidencing such Deposit Account.

        “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any Financial Statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, “Approved Electronic Communication” shall exclude (x) any Notice
of Borrowing, Letter of Credit Request, Notice of Conversion or Continuation,
and any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice pursuant to Section 2.7 (Optional Prepayments) and
Section 2.8 (Mandatory Prepayments) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III (Conditions To Loans And Letters Of Credit) or Section 2.3(a)
(Letters of Credit) or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.

        “Approved Electronic Platform” has the meaning specified in Section
10.3(a) (Posting of Approved Electronic Communications).

        “Approved Member States” means Belgium, France, Germany, Italy,
Luxembourg, the Netherlands, Spain, Sweden and the United Kingdom.

        “Approved Securities Intermediary” means a Securities Intermediary or
Commodity Intermediary selected or approved by the Administrative Agent, which
approval shall not be unreasonably withheld.

        “Arrangers” means Citigroup Global Markets Inc. and UBS Securities LLC,
in their respective capacities as joint book managers and joint lead arrangers.

        “Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

        “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A (Form of Assignment and
Acceptance).

        “Available Credit” means, at any time, (a) the then effective Revolving
Credit Commitments minus (b) the aggregate Revolving Credit Outstandings at such
time.

        “Bailee’s Letter” means a letter in form and substance reasonably
acceptable to the Administrative Agent and executed by any Person (other than
the Borrower) that is in possession of Inventory on behalf of the Borrower
pursuant to which such Person acknowledges, among other things, the
Administrative Agent’s Lien with respect thereto.

      “Bankruptcy Code” means title 11, United States Code.

        “Base Rate” means, for any period, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate per annum shall be equal at
all times to the highest of the following:

    (a)        the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;


    (b)        the sum (adjusted, if not otherwise fully divisible into whole
increments of 0.25%, to the nearest 0.25% or, if there is no nearest 0.25%, to
the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum obtained
by dividing (A) the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three-week period ending on the
previous Friday by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for Citibank in respect of liabilities consisting of or
including (among other liabilities) three-month U.S. dollar nonpersonal time
deposits in the United States and (iii) the average during such three-week
period of the maximum annual assessment rates estimated by Citibank for
determining the then current annual assessment payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring Dollar
deposits in the United States; and


    (c)        0.50% per annum plus the Federal Funds Rate.


        “Base Rate Loan” means any Loan during any period in which it bears
interest based on the Base Rate.

        “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended), such “person” will be
deemed to have beneficial ownership of all securities that such “person” has the
right to acquire by conversion or exercise of other securities, whether such
right is currently exercisable or is exercisable only after the passage of time.
The terms “Beneficially Owns” and “Beneficially Owned” have a corresponding
meaning.

        “Board of Directors” means (a) with respect to a corporation, the board
of directors of the corporation or any committee thereof duly authorized to act
on behalf of such board; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; (c) with respect to a
limited liability company, the managing member or members or any controlling
committee of the managing members thereof; and (d) with respect to any other
Person, the board or committee of such Person serving a similar function.

        “Borrower” has the meaning specified in the preamble to this Agreement.

        “Borrower’s Accountants” means Pricewaterhouse Coopers LLP or other
independent nationally-recognized public accountants reasonably acceptable to
the Administrative Agent.

        “Borrowing” means a borrowing consisting of Revolving Loans or Term
Loans made on the same day by the Lenders ratably according to their respective
Commitments. A Borrowing may be a Revolving Credit Borrowing or a Term Loan
Borrowing.

        “Business Day” means a day of the year on which banks are not required
or authorized to close in New York City and, if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

        “Business Segments” has the meaning specified in Section 6.1(a)
(Financial Statements).

        “Capital Expenditures” means, for any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant,
equipment or software on a Consolidated balance sheet of such Person and its
Subsidiaries, excluding interest capitalized during construction.

        “Capital Lease” means, with respect to any Person, any lease of, or
other arrangement conveying the right to use, property by such Person as lessee
that is at the time of determination required to be accounted for as a capital
lease on a balance sheet of such Person prepared in conformity with GAAP.

        “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all Consolidated obligations of such Person or any of its
Subsidiaries under Capital Leases.

        “Captive Insurance Entity” means any Wholly-Owned Subsidiary or other
Person (other than an individual and otherwise reasonably acceptable to the
Administrative Agent) created solely for the purpose of purchasing or providing,
or facilitating the provision of, indemnity, insurance, or both, for acts or
omissions of Persons acting or failing to act in their capacity as a director,
officer, employee or agent of the Borrower or any Subsidiary of the Borrower to
the extent that such insurance, indemnity, or both, may be so purchased,
provided, or facilitated in accordance with applicable Requirements of Law.

        “Cash Collateral Account” means any Deposit Account or Securities
Account that is (a) established by the Administrative Agent from time to time in
its reasonable discretion to receive cash and Cash Equivalents (or purchase cash
or Cash Equivalents with funds received) from the Loan Parties or their
Subsidiaries or Affiliates or Persons acting on their behalf pursuant to the
Loan Documents, (b) with such depositaries and securities intermediaries as the
Administrative Agent may determine in its sole discretion, (c) in the name of
the Administrative Agent (although such account may also have words referring to
the Borrower and the account’s purpose), (d) under the sole dominion and control
of the Administrative Agent and (e) in the case of a Securities Account, with
respect to which the Administrative Agent shall be the Entitlement Holder and
the only Person authorized to give Entitlement Orders with respect thereto.

        “Cash Equivalents” means (a) Dollars or Euros, (b) (i) securities issued
or insured by the United States federal government or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support of such securities) and having maturities of not
more than one year or (ii) securities issued or fully guaranteed or insured by
any Approved Member State, or an agency or instrumentality thereof (provided,
that the full faith and credit of the applicable Approved Member State is
pledged in support of those securities) and having maturities of not more than
one year, (c) certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers’ acceptances of any Lender or any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies that, at the time of
acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s, (d) commercial
paper of an issuer rated at least “A-1” by S&P or “P-1” by Moody’s, (e)
securities issued by any state or municipality within the United States that are
rated at least “A-1” by S&P or “P-1” by Moody’s and issued in the form of
General Obligation Bonds (GOs), Tax Anticipation Notes (TANs), Revenue
Anticipation Notes (RANs), Bond Anticipation Notes (BANs), pre-funded bonds,
short-term putable bonds, and short-term floating issues “Auction Rate
Securities”; (f) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; and (g) shares of any money market fund that (i) has at
least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b), (c), (d) and (e) above, (ii) has net assets
whose Dollar Equivalent exceeds $500,000,000 and (iii) is rated at least “A-1”
by S&P or “P-1” by Moody’s; provided, however, that the maturities of all
obligations of the type specified in clauses (a), (b), (c) and (d) above shall
not exceed 270 days.

        “Cash Interest Expense” means, with respect to any Person for any
period, the Interest Expense of such Person for such period less the Non-Cash
Interest Expense of such Person for such period.

        “Cash Management Document” means any certificate, agreement or other
document executed by any Loan Party in respect of the Cash Management
Obligations of any Loan Party.

        “Cash Management Obligation” means, as applied to any Person, any direct
or indirect liability, contingent or otherwise, of such Person in respect of
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements)
provided by the Administrative Agent, any Lender or any Affiliate of any of
them, including obligations for the payment of fees, interest, charges,
expenses, reasonable attorneys’ fees and disbursements in connection therewith.

        “Change of Control” means any of the following: (a) the occurrence of
any event or transaction as a result of which the Principal Parties shall cease
to have Beneficial Ownership of at least 50% of the issued and outstanding
Voting Stock of the Borrower; provided, however, that if at any time the
Principal Parties shall have Beneficial Ownership of less than 50% of the issued
and outstanding Voting Stock of the Borrower, such event shall only constitute a
Change of Control if any person or group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) (other than the Principal Parties)
(i) shall have Beneficial Ownership of 25% or more of the issued and outstanding
Voting Stock of the Borrower at any such time and (ii) such other person or
group of persons (within the meaning of the Securities Exchange Act of 1934, as
amended) (other than the Principal Parties) shall have Beneficial Ownership of a
percentage of the issued and outstanding Voting Stock of the Borrower that is
greater than or equal to the percentage of the issued and outstanding Voting
Stock of the Borrower owned by the Principal Parties at such time, (b) the first
day on which a majority of the members of the Board of Directors of the Borrower
are not Continuing Directors or (c) any Change of Control as defined in the
Senior Subordinated Note Indenture.

        “Citicorp” has the meaning specified in the preamble to this Agreement.

        “Closing Date” means the first date on which any Loan is made or any
Letter of Credit is Issued.

        “Co-Documentation Agent” has the meaning specified in the preamble to
this Agreement.

        “Code” means the Internal Revenue Code of 1986.

        “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any Collateral Document.

        “Collateral Access Agreement” means a letter in form and substance
reasonably acceptable to the Administrative Agent and executed by a landlord or
lessor in respect of the Collateral of the Borrower or any of its Domestic
Subsidiaries located at any leased premises of the Borrower or any of its
Domestic Subsidiaries pursuant to which such landlord or lessor, among other
things, acknowledges the security interest in the Collateral granted by the
applicable Loan Party to the Administrative Agent, grants the Administrative
Agent a right to access the leased premises for purposes of taking actions with
respect to the Collateral (including removal thereof) and agrees that any Lien
on the Collateral which it may have is subordinate to the Lien of the
Administrative Agent.

        “Collateral Documents” means the Pledge and Security Agreement, each
Intellectual Property Security Agreement (as defined in the Pledge and Security
Agreement), each Foreign Share Pledge Agreement, each Foreign Intellectual
Property Security Agreement, the Mortgages, the Deposit Account Control
Agreements, the Control Account Agreements and any other document executed and
delivered by a Loan Party granting a Lien on any of its property to secure
payment of the Secured Obligations.

        “Commitment” means, with respect to any Lender, such Lender’s Revolving
Credit Commitment, if any, and Term Loan Commitment, if any, and “Commitments”
means the aggregate Revolving Credit Commitments and Term Loan Commitments of
all Lenders.

        “Commodity Account” has the meaning specified in the Pledge and Security
Agreement.

        “Commodity Intermediary” has the meaning given to such term in the UCC.

        “Compliance Certificate” has the meaning specified in Section 6.1(d)
(Financial Statements).

        “Confidential Information Memorandum” means the confidential information
memorandum dated June 9, 2003 used by the Arrangers in connection with the
syndication of the Facilities.

        “Consolidated” means, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries, after the elimination of
inter-company items, in accordance with GAAP; provided, that with respect to the
consolidated financial statements of Borrower, the term “Consolidated” shall
mean the financial statements of Borrower and its consolidated Subsidiaries as
consolidated in accordance with GAAP, after the elimination of inter-company
items.

        “Consolidated Current Assets” means, with respect to any Person at any
date, the total Consolidated current assets (other than cash and Cash
Equivalents) of such Person and its Subsidiaries at such date.

        “Consolidated Current Liabilities” means, with respect to any Person at
any date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Borrower the
principal amount of any current portion of long-term Financial Covenant Debt.

        “Consolidated Lease Expense” means, for any Person for any period, the
aggregate amount of fixed and contingent rentals payable in cash by the Borrower
and its Subsidiaries for such period with respect to leases of real and personal
property, determined on a consolidated basis in accordance with GAAP (but
excluding amounts in respect of taxes, common area maintenance, insurance,
utility payments and similar items in the case of gross leases).

        “Consolidated Net Income” means, for any Person for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall be included only to the
extent of the amount of dividends or distributions paid to such Person or
Subsidiary in cash, (b) the net income of any Subsidiary of such Person that is
subject to any restriction or limitation on the payment of dividends or the
making of other distributions shall be excluded to the extent of such
restriction or limitation, and (c) the net income (or loss) of any Person
acquired in a pooling of interest transaction shall be excluded to the extent
accrued prior to the date of such acquisition and (d) extraordinary gains and
losses and any one-time increase or decrease to net income that is required to
be recorded because of the adoption of new accounting policies, practices or
standards required by GAAP shall be excluded.

        “Consolidated Subsidiaries” means, with respect to any Person, any
Subsidiary of such Person the assets and liabilities of which are required to be
consolidated with those of such Person in its consolidated financial statements
in accordance with GAAP.

        “Constituent Documents” means, with respect to any Person, (a) the
articles of incorporation, certificate of incorporation, constitution or
certificate of formation (or the equivalent organizational documents) of such
Person, (b) the by-laws, operating agreement (or the equivalent governing
documents) of such Person and (c) any document setting forth the manner of
election and duties of the Board of Directors of such Person (if any) and the
designation, amount or relative rights, limitations and preferences of any class
or series of such Person’s Stock.

        “Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

        “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of the Borrower who: (i) was a member of such
Board of Directors on the date hereof, (ii) was nominated for election or
elected to such Board of Directors with the approval of a majority of the then
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election, or (iii) became a member of the Board of Directors
as a result of the actions of the Principal Parties; provided that at the time
such Principal Parties took any such action, the Principal Parties had
Beneficial Ownership of in excess of 50% of the Voting Stock of the Borrower.

        “Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

        “Control Account” means a Securities Account or Commodity Account that
is the subject of an effective Control Account Agreement and that is maintained
by any Loan Party with an Approved Securities Intermediary. “Control Account”
includes all Financial Assets held in a Securities Account or a Commodity
Account and all certificates and instruments, if any, representing or evidencing
the Financial Assets contained therein.

        “Control Account Agreement” has the meaning specified in the Pledge and
Security Agreement.

        “Corporate Chart” means a corporate organizational chart, list or other
similar document in each case in form reasonably acceptable to the
Administrative Agent and setting forth, for each Person that is a Loan Party,
that is subject to Section 7.11 (Additional Collateral and Guaranties) or that
is a Subsidiary of any of them, (a) the full legal name of such Person (and any
trade name, fictitious name or other name such Person may have had or operated
under), (b) the jurisdiction of organization, the organizational number (if any)
and the tax identification number (if any) of such Person, (c) the location of
such Person’s chief executive office (or sole place of business) and (d) the
number of shares of each class of such Person’s Stock or Stock Equivalent, as
applicable, authorized (if applicable), the number outstanding as of the date of
delivery and the number and percentage of such outstanding shares for each such
class owned (directly or indirectly) by any Loan Party or any Subsidiary of any
of them.

        “Customary Permitted Liens” means, with respect to any Person, any of
the following Liens:

    (a)        Liens with respect to the payment of taxes, assessments or
governmental charges or impositions in each case that are not yet due or that
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;


    (b)        Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen, artisans or workmen and other
liens imposed by law created in the ordinary course of business for amounts not
yet due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;


    (c)        pledges or deposits made in the ordinary course of business
securing obligations under workers’ compensation, unemployment insurance or
other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of borrowed money) and
surety, appeal, customs or performance bonds;


    (d)        encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property or other
immaterial irregularities in title not materially detracting from the value of
such real property or not materially interfering with the ordinary conduct of
the business conducted and proposed to be conducted at such real property;


    (e)        encumbrances arising under leases or subleases of real property
that do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property; and


    (f)        financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than through a Capital Lease.


        “Debt Issuance” means the incurrence of Indebtedness of the type
specified in clause (a) or (b) of the definition of “Indebtedness” by the
Borrower or any of its Subsidiaries.

        “Default” means any event that, with the passing of time or the giving
of notice or both, would become an Event of Default.

        “Deposit Account” has the meaning given to such term in the UCC.

        “Deposit Account Bank” has the meaning specified in the Pledge and
Security Agreement.

        “Deposit Account Control Agreement” has the meaning specified in the
Pledge and Security Agreement.

        “Disclosure Documents” means, collectively, the Form 10-K filed by
ALARIS Medical with the Securities and Exchange Commission for the Fiscal Year
ended on or about December 31, 2002, the Form 10-Q filed by ALARIS Medical for
the Fiscal Quarter ended on or about March 31, 2003, the Form 10-Q filed by the
Borrower for the Fiscal Quarter ended on or about June 30, 2003, the
Registration Statement and the Confidential Information Memorandum.

        “Dollar Equivalent” of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount and (b) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate.

        “Dollars” and the sign “$” each mean the lawful money of the United
States of America.

        “Domestic Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

        “Domestic Person” means any “United States person” under and as defined
in Section 7701(a)(30) of the Code.

        “Domestic Subsidiary” means any Subsidiary of the Borrower organized
under the laws of any state of the United States of America or the District of
Columbia.

        “EBITDA” means, with respect to any Person for any period,
(a) Consolidated Net Income of such Person for such period plus (b) the sum of,
in each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for income taxes or amounts
paid to governments of foreign jurisdictions in lieu of taxes, (ii) Interest
Expense, including amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (iii) loss from extraordinary items (including losses realized in
connection with the extinguishment or retirement of Indebtedness and losses in
connection with the Transactions), (iv) depreciation, depletion and amortization
expenses, (vi) non-recurring cash charges in respect of the Global Manufacturing
Restructuring Expenditures and in connection with any Permitted Acquisition in
an aggregate amount not exceeding $2,000,000 in any Fiscal Year, (vii) all other
non-recurring, non-cash charges (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business and
excluding, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses in connection
with Hedging Contracts) and (viii) all other non-cash charges and non-cash
losses for such period, including the amount of any compensation deduction as
the result of any grant of Stock or Stock Equivalents to employees, officers,
directors or consultants but excluding any non-cash charges or losses which (or
should) represent the accrual of a reserve for the payment of cash charges in
any future period or the amortization of a prepaid cash expense that was paid in
any prior period minus (c) the sum of, in each case to the extent included in
the calculation of such Consolidated Net Income but without duplication, (i) any
credit for income tax, (ii) interest income, (iii) gains from extraordinary
items for such period (including gains realized in connection with the
extinguishment or retirement of Indebtedness and gains in connection with the
Transactions), (iv) any aggregate net gain (but not any aggregate net loss) from
the sale, exchange or other disposition of capital assets by such Person, (v)
any non-cash, non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), and (vi) any other non-cash gains or other items which have been
added in determining Consolidated Net Income, including any reversal of a charge
referred to in clause (b)(vi) above by reason of a decrease in the value of any
Stock or Stock Equivalent.

        “Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund
of any Lender, (b) a commercial bank having total assets whose Dollar Equivalent
exceeds $5,000,000,000, (c) a finance company, insurance company or any other
financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, whose Dollar
Equivalent exceeds $250,000,000 or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
fund, reasonably acceptable to the Administrative Agent and (so long as an Event
of Default shall not have occurred and be continuing) the Borrower or (d) a
savings and loan association or savings bank organized under the laws of the
United States or any State thereof having a net worth, determined in accordance
with GAAP, in excess of $250,000,000.

        “Employee Stock Plans” mean, collectively, those certain employee and
non-employee director stock option plans specified on Schedule 1.1(a) (Employee
Stock Plans), as such plans are in effect on the Closing Date or otherwise
modified pursuant to amendments expressly permitted by the terms of this
Agreement.

        “Employment-Related Contracts” means any or all of the following
Contractual Obligations: (a) consulting agreements, (b) executive employment
agreements, (c) executive compensation plans, (d) deferred compensation
agreements, (e) employee stock purchase and stock option plans and (f) severance
plans.

        “Entitlement Holder” has the meaning specified in the Pledge and
Security Agreement.

        “Entitlement Order” has the meaning specified in the Pledge and Security
Agreement.

        “Environmental Laws” means all applicable Requirements of Law now or
hereafter in effect and as amended or supplemented from time to time, relating
to pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

        “Environmental Liabilities and Costs” means, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

        “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

        “Equity Issuance” means the issue or sale of any Stock of the Borrower
or any Subsidiary of the Borrower by the Borrower or any Subsidiary of the
Borrower to any Person other than the Borrower or any Subsidiary of the
Borrower.

        “Equity Offering” has the meaning specified in the recitals to this
Agreement.

        “ERISA” means the United States Employee Retirement Income Security Act
of 1974.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control or treated as a single employer with the
Borrower or any of its Subsidiaries within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

        “ERISA Event” means (a) a reportable event described in Section 4043(b)
or 4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a
Title IV Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any
of its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the complete or partial
withdrawal of the Borrower, any of its Subsidiaries or any ERISA Affiliate from
any Multiemployer Plan, (d) notice of reorganization or insolvency of a
Multiemployer Plan, (e) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan, (h) the imposition of a
lien under Section 412 of the Code or Section 302 of ERISA on the Borrower or
any of its Subsidiaries or any ERISA Affiliate or (i) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA.

        “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board.

        “Eurodollar Base Rate” means, with respect to any Interest Period for
any Eurodollar Rate Loan, the rate determined by the Administrative Agent to be
the offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London
time, on the second full Business Day next preceding the first day of each
Interest Period. In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the
Eurodollar Base Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent, or, in the
absence of such availability, the Eurodollar Base Rate shall be.

        “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender (or, if no such office
is specified, its Domestic Lending Office) or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

        “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal
to 100% minus (ii) the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurodollar Rate is determined) having a term equal to
such Interest Period.

        “Eurodollar Rate Loan” means any Loan that, for an Interest Period,
bears interest based on the Eurodollar Rate.

        “Event of Default” has the meaning specified in Section 9.1 (Events of
Default).

        “Excess Cash Flow” means, for the Borrower for any period, (a) EBITDA of
the Borrower for such period plus (b) the excess, if any, of the Working Capital
of the Borrower at the beginning of such period over the Working Capital of the
Borrower at the end of such period minus (c) the sum of (without duplication)
(i) scheduled and mandatory cash principal payments on the Loans during such
period and optional cash principal payments on the Loans during such period (but
only, in the case of payment in respect of Revolving Loans, to the extent that
the Revolving Credit Commitments are permanently reduced by the amount of such
payments), (ii) scheduled cash principal payments made by the Borrower or any of
its Subsidiaries during such period on other Indebtedness to the extent such
other Indebtedness and payments are not prohibited by this Agreement,
(iii) scheduled payments made by the Borrower or any of its Subsidiaries on
Capital Lease Obligations to the extent such Capital Lease Obligations and
payments are not prohibited by this Agreement, (iv) Capital Expenditures made by
the Borrower or any of its Subsidiaries during such period to the extent not
prohibited by this Agreement, (v) Cash Interest Expense actually paid by the
Borrower during such period, (vi) the aggregate amount of cash used by the
Borrower to pay income taxes due during such period, (vii) the excess, if any,
of the Working Capital of the Borrower at the end of such period over the
Working Capital of the Borrower at the beginning of such period and (viii) the
aggregate amount of cash used by the Borrower after the Closing Date to redeem,
repurchase and/or defease the Existing Secured Notes.

        “Excluded Equity” has the meaning specified in the Pledge and Security
Agreement.

        “Existing Indentures” means, collectively, the Existing Secured
Indenture, the Existing Senior Subordinated Indenture and the Existing Senior
Discount Indenture.

        “Existing Notes” means, collectively, the Existing Secured Notes, the
Existing Senior Discount Notes and the Existing Senior Subordinated Notes.

“Existing Secured Indenture” means the indenture, dated as of October 16, 2001,
between the Borrower (as successor-in-interest to ALARIS Medical Systems) and
the Existing Secured Notes Trustee, governing the rights and duties of the
Company under the Existing Secured Notes pursuant to which the Existing Secured
Notes were issued (as in effect on the date hereof after giving effect to the
amendments contemplated by the Existing Secured Tender Offer and as may
otherwise be amended in accordance with the terms of this Agreement).

        “Existing Secured Notes” means the 11-5/8% senior secured notes in an
aggregate principal amount of $170,000,000 issued by the Borrower (as
successor-in-interest to ALARIS Medical Systems) and due 2006.

        “Existing Secured Notes Trustee” means HSBC Bank USA, in its capacity as
trustee under the Existing Secured Indenture.

        “Existing Senior Discount Indenture” means the indenture, dated as of
July 28, 1998, between the Borrower (as successor-in-interest to ALARIS Medical)
and The Bank of New York, formerly U.S. Trust Company of Texas, N.A., as
trustee, pursuant to which the Existing Senior Discount Notes were issued (as in
effect on the date hereof after giving effect to the amendments contemplated by
the applicable Tender Offer and as may otherwise be amended in accordance with
the terms of this Agreement).

        “Existing Senior Discount Notes” means the 11-1/8% senior discount notes
issued by the Borrower (as successor-in-interest to ALARIS Medical) in an
aggregate principal amount of $189,000,000 issued by ALARIS Medical and due
2008.

        “Existing Senior Subordinated Indenture” means the indenture, dated as
of November 26, 1996, between the Borrower (as successor-in-interest to ALARIS
Medical Systems (as successor-in-interest to IMED Corporation)), IMED
International Trading Corp. and The Bank of New York, formerly United States
Trust Company of New York, as trustee, pursuant to which the Existing Senior
Subordinated Notes were issued (as in effect on the date hereof after giving
effect to the amendments contemplated by the applicable Tender Offer and as may
otherwise be amended in accordance with the terms of this Agreement).

        “Existing Senior Subordinated Notes” means the 9-3/4% senior
subordinated notes in an aggregate principal amount of $180,000,000 issued by
the Borrower (as successor-in-interest to ALARIS Medical Systems) and due 2006.

        “Existing Secured Tender Offer” means that certain tender offer and
consent solicitation, dated as of May 22, 2003, pursuant to which the Borrower,
as successor in interest to ALARIS Medical Systems, shall have offered to
repurchase the Existing Secured Notes.

        “Facilities” means (a) the Term Loan Facility and (b) the Revolving
Credit Facility.

        “Fair Market Value” means (a) with respect to any asset or group of
assets (other than a marketable Security) at any date, the value that would be
paid by a willing purchaser to a willing seller dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time having regard to
the nature and characteristics of such asset, as reasonably determined by the
Board of Directors of the Borrower or, if such asset shall have been the subject
of a relatively contemporaneous appraisal by an independent third party
appraiser, the basic assumptions underlying which have not materially changed
since its date, the value set forth in such appraisal and (b) with respect to
any marketable Security at any date, the closing sale price of such Security on
the Business Day next preceding such date, as appearing in any published list of
any national securities exchange or the NASDAQ Stock Market or, if there is no
such closing sale price of such Security, the final price for the purchase of
such Security at face value quoted on such Business Day by a financial
institution of recognized standing regularly dealing in Securities of such type
and selected by the Administrative Agent.

        “FDA” means the Food and Drug Administration of the United States of
America.

        “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        “Federal Reserve Board” means the Board of Governors of the United
States Federal Reserve System, or any successor thereto.

        “Fee Letter” shall mean, collectively, (i) the letter dated as of May
22, 2003, addressed to the Company from the Agents and accepted by the Company
on May 23, 2003, with respect to certain fees to be paid from time to time to
Citicorp and the Arrangers and (ii) the letter dated as of May 22, 2003,
addressed to the Borrower from Citicorp and accepted by the Company on May 23,
2003, with respect to certain fees to be paid from time to time to Citicorp.

        “Financial Asset” has the meaning given to such term in the UCC.

        “Financial Covenant Debt” of any Person means Indebtedness of the type
specified in clauses (a), (b), (d), (e), (f) and (h) of the definition of
“Indebtedness” and non-contingent of obligations of the type specified in
clause (c) of such definition.

        “Financial Statements” means the financial statements of the Borrower
and its Subsidiaries delivered in accordance with Sections 4.4 (Financial
Statements) and 6.1 (Financial Statements).

        “Fiscal Quarter” means each of the three month periods ending on or
about March 31, June 30, September 30 and December 31.

        “Fiscal Year” means the twelve month period ending on or about
December 31.

        “Fixed Charges” means, with respect any Person for any period, the sum,
determined on a Consolidated basis, without duplication, of (a) the Cash
Interest Expense of such Person and its Subsidiaries for such period, (b) the
principal amount of Consolidated Financial Covenant Debt of such Person and its
Subsidiaries having a scheduled due date during the four Fiscal Quarter period
following the last day of such period; provided, however, that commencing with
the Fiscal Quarter ending on or about June 30, 2008 and for each Fiscal Quarter
ending thereafter, the principal amount of the Term Loans due during such period
shall be deemed to equal $2,400,000, (c) cash income taxes paid by the Borrower
or any of its Subsidiaries on a consolidated basis in respect of such period,
(d) Consolidated Lease Expense for such period and (e) Capital Expenditures made
during such period.

        “Fixed Charge Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a)  EBITDA of such Person for such period plus, without
duplication, Consolidated Lease Expense for such period to (b) the Fixed Charges
of such Person for such period.

        “Foreign Intellectual Property Security Agreements” means, collectively,
(i) the charge over intellectual property, dated as of the date hereof, by the
Borrower in favor of the Administrative Agent, pledging the Intellectual
Property of the Borrower used in the United Kingdom, or the subject of a filing,
registration or application in the Trademark Registry (UK) or the Patent Office
(UK), as the case may be and (ii) the intellectual property pledge agreement,
dated as of the date hereof, by the Borrower in favor of the Administrative
Agent, pledging the Intellectual Property of the Borrower used in Mexico, or the
subject of a filing, registration or application in the Instituto Mexicano de la
Propiedad Industrial (Mexican Industrial Property Institute).

        “Foreign Security Agreements” means, collectively, each Foreign Share
Pledge Agreement and each Foreign Intellectual Property Security Agreement.

        “Foreign Share Pledge Agreements” means, collectively, (i) the equitable
mortgage of shares, dated as of the date hereof, by the Borrower in favor of the
Administrative Agent, pledging the shares of ALARIS Medical UK Limited, (ii) the
memorandum of deposit of constitution, dated as of the date hereof, by the
Borrower in favor of the Administrative Agent, pledging the shares of ALARIS
Medical Australia Pty Ltd. and (iii) the pledge agreement, by the Borrower in
favor of the Administrative Agent, pledging the shares of Sistemas Médicos
Alaris, S.A. de C.V.

        “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

        “Fund” means any Person (other than a natural Person) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

        “General Intangible” has the meaning specified in the Pledge and
Security Agreement.

        “Global Manufacturing Restructuring” means the reorganization of the
operations of the Borrower and its Subsidiaries as described on Schedule IV
(Global Manufacturing Restructuring) to this Agreement, with such changes
thereto as may be agreed to by the Administrative Agent.

        “Global Manufacturing Restructuring Expenditures” means (a) the
restructuring charges (as determined in conformity with GAAP) and (b) other
expenses as may be agreed to by the Administrative Agent, in each case relating
to or arising out of the Global Manufacturing Restructuring.

        “Good Manufacturing Practices Regulations” shall mean those regulations
regulating the requirements for methods used in, and the facilities and control
used for, manufacture, packing, storage, and installation of medical devices.

        “Governmental Authority” means any nation, sovereign or government, any
state or other political subdivision thereof and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank or stock
exchange and the FDA.

        “Guarantor” means each direct and indirect Domestic Subsidiary of the
Borrower party to or that becomes party to the Guaranty.

        “Guaranty” means the guaranty, in substantially the form of Exhibit G
(Form of Guaranty), executed by the Guarantors.

        “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

        “Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

        “Indebtedness” of any Person means without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments or that bear
interest, (c) all reimbursement and all obligations with respect to letters of
credit, bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (d) all indebtedness for the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business
that are not overdue by more than 60 days from the due date thereof, (e) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (f) all Capital Lease Obligations of such Person and the present
value of future rental payments under all Synthetic Leases, but not including
any rental payments under operating leases, (g) all Guaranty Obligations of such
Person, (h) all obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all payments that such Person would have to
make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness, in an amount equal to the
lesser of (x) the amount of the Indebtedness secured by such Lien or (y) the
Fair Market Value of the property subject to such Lien.

        “Indemnified Matter” has the meaning specified in Section 11.4
(Indemnities).

        “Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

        “Instrument Contract” means a Contractual Obligation of the Borrower or
any of its Subsidiaries pursuant to which the other party to any such
Contractual Obligation acquires (on behalf of itself or another Person) use or
ownership of medical instruments from the Borrower or any such Subsidiary at no
or reduced initial cost for subsequent purchases of disposable administration
sets.

        “Insurance Coverage” means insurance coverage provided by a policy of
insurance or by a program of self-insurance to the extent permitted under this
Agreement.

        “Intellectual Property” has the meaning specified in the Pledge and
Security Agreement.

        “Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) EBITDA of such Person for such period to (b) Cash
Interest Expense of such Person for such period.

        “Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any event, interest capitalized during such period
and net costs under Interest Rate Contracts for such period minus
(b) Consolidated net gains of such Person and its Subsidiaries under Interest
Rate Contracts for such period and minus (c) any Consolidated interest income of
such Person and its Subsidiaries for such period.

        “Interest Period” means, in the case of any Eurodollar Rate Loan,
(a) initially, the period commencing on the date such Eurodollar Rate Loan is
made or on the date of conversion of a Base Rate Loan to such Eurodollar Rate
Loan and ending one, two, three or six months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.2 (Borrowing Procedures)
or 2.10 (Conversion/Continuation Option) and (b) thereafter, if such Loan is
continued, in whole or in part, as a Eurodollar Rate Loan pursuant to Section
2.10 (Conversion/Continuation Option), a period commencing on the last day of
the immediately preceding Interest Period therefor and ending one, two, three or
six months thereafter, as selected by the Borrower in its Notice of Conversion
or Continuation given to the Administrative Agent pursuant to Section 2.10
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of Eurodollar Rate Loans are
subject to the following:

(i)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;


(ii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;


(iii)

the Borrower may not select any Interest Period that ends after the date of a
scheduled principal payment on the Loans as set forth in Article II (The
Facilities) unless, after giving effect to such selection, the aggregate unpaid
principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made;


(iv)

the Borrower may not select any Interest Period in respect of Loans having an
aggregate principal amount of less than $1,000,000; and


(v)

there shall be outstanding at any one time no more than 5 Interest Periods in
the aggregate.


        “Interest Rate Contracts” means all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance.

        “Inventory” has the meaning specified in the Pledge and Security
Agreement.

        “Investment” means, with respect to any Person, (a) any purchase or
other acquisition by such Person of (i) any Security issued by, (ii) a
beneficial interest in any Security issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by such Person of all
or a significant part of the assets of a business conducted by any other Person,
or all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business as presently conducted) or
capital contribution by such Person to any other Person, including all
Indebtedness of any other Person to such Person arising from a sale of property
by such Person other than in the ordinary course of its business, (d) any
Guaranty Obligation incurred by such Person in respect of Indebtedness of any
other Person and (e) any Lease Guaranty Obligation incurred by such Person in
respect of a Lease of any other Person.

        “Inventory” has the meaning specified in the Pledge and Security
Agreement.

        “IRS” means the Internal Revenue Service of the United States or any
successor thereto.

        “Issue” means, with respect to any Letter of Credit, to issue, extend
the expiry of, renew or increase the maximum face amount (including by deleting
or reducing any scheduled decrease in such maximum face amount) of, such Letter
of Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

        “Issuer” means Citicorp North America, Inc. and each other Lender or
Affiliate of a Lender that hereafter becomes an Issuer with the approval of the
Administrative Agent and the Borrower by agreeing pursuant to an agreement with
and in form and substance satisfactory to the Administrative Agent and the
Borrower to be bound by the terms hereof applicable to Issuers.

        “Land” of any Person means all of those plots, pieces or parcels of land
now owned, leased or hereafter acquired or leased or purported to be owned,
leased or hereafter acquired or leased (including, in respect of the Loan
Parties, as reflected in the most recent Financial Statements) by such Person.

        “Lease Guaranty Obligation” means, as applied to any Person, any direct
or indirect liability or obligation, contingent or otherwise, of such Person
with respect to any Lease of another Person, if the purpose or intent of such
Person in incurring the Lease Guaranty Obligation is to provide assurance to the
lessor or other obligee in respect of such Lease that the rental payments under
such Lease will be paid or discharged, or that any agreement relating thereto
will be complied with, or that such lessor or other obligee will be protected
(in whole or in part) against loss in respect thereof.

        “Leases” means, with respect to any Person, all of those leasehold
estates in real property of such Person, as lessee, as such may be amended,
supplemented or otherwise modified from time to time.

        “Lender” means each financial institution or other entity that (a) is
listed on the signature pages hereof as a “Lender” or (b) from time to time
becomes a party hereto by execution of an Assignment and Acceptance.

        “Letter of Credit” means any letter of credit Issued pursuant to Section
2.3 (Letters of Credit).

        “Letter of Credit Obligations” means, at any time, the Dollar Equivalent
of the aggregate of all liabilities at such time of the Borrower to all Issuers
with respect to Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) Reimbursement
Obligations at such time and (b) the Letter of Credit Undrawn Amounts at such
time.

        “Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.3(e) (Letters of Credit).

        “Letter of Credit Request” has the meaning specified in Section 2.3(c)
(Letters of Credit).

      “Letter of Credit Sublimit” means $10,000,000.

        “Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.

        “Leverage Ratio” means, with respect to any Person as of any date, the
ratio of (a) Consolidated Financial Covenant Debt of such Person and its
Subsidiaries outstanding as of such date to (b) EBITDA for such Person for the
last four Fiscal Quarter period ending on or before such date.

        “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
financing statement under the UCC or comparable law of any jurisdiction naming
the owner of the asset to which such Lien relates as debtor.

        “Loan” means any loan made by any Lender pursuant to this Agreement.

        “Loan Documents” means, collectively, this Agreement, the Notes (if
any), the Guaranty, the Fee Letter, each Letter of Credit Reimbursement
Agreement, each Hedging Contract between any Loan Party and any Person that was
a Lender or an Affiliate of a Lender at the time it entered into such Hedging
Contract, each Cash Management Document, the Collateral Documents and each
certificate, agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

        “Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.

        “Material Adverse Change” means a material adverse change in any of
(a) the business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the legality, validity or enforceability of any Loan Document, (c) the
perfection or priority of the Liens granted pursuant to the Collateral
Documents, (d) the ability of the Borrower to repay the Obligations or of the
other Loan Parties to perform their respective obligations under the Loan
Documents or (e) the rights and remedies of the Administrative Agent, the
Lenders or the Issuers under the Loan Documents.

        “Material Adverse Effect” means an effect that results in or causes, or
could reasonably be expected to result in or cause, a Material Adverse Change.

        “Material Employment-Related Contract” means any Employment-Related
Contract that is material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries taken as a whole.

        “Material Governmental Claim” means any lawful governmental claim, tax,
assessment, charge or levy in an amount greater than $750,000.

        “Merger” has the meaning specified in the recitals to this Agreement.

        “Merger Agreement” means the Certificate of Ownership and Merger of
ALARIS Medical Systems, Inc. into ALARIS Medical, Inc. filed with the Delaware
Secretary of State on June 30, 2003.

      “Moody’s” means Moody’s Investors Services, Inc.

        “Mortgagee’s Title Insurance Policy” has the meaning specified in the
definition of Mortgage Supporting Documents.

        “Mortgage Supporting Documents” means, with respect to a Mortgage for a
parcel of Real Property, each the following:

    (a)        (i) evidence in form and substance reasonably satisfactory to the
Administrative Agent that the recording of counterparts of such Mortgage in the
recording offices specified in such Mortgage will create a valid and enforceable
first priority lien, subject only to Permitted Liens, on property described
therein in favor of the Administrative Agent for the benefit of the Secured
Parties (or in favor of such other trustee as may be required or desired under
local law) subject only to (A) Liens permitted under Section 8.2 (Liens, Etc.)
and (B) such other Liens as the Administrative Agent may reasonably approve and
(ii) an opinion of counsel in each state in which any such Mortgage is to be
recorded in form and substance and from counsel reasonably satisfactory to the
Administrative Agent;


    (b)        (i) a mortgagee’s title policy (or policies) or marked-up
unconditional binder (or binders) for such insurance (or other evidence
reasonably acceptable to the Administrative Agent proving ownership thereof)
(“Mortgagee’s Title Insurance Policy”), dated a date reasonably satisfactory to
the Administrative Agent, and shall (A) be in an amount not less than the
appraised value (determined by reference to the Initial Appraisals) of such
parcel of Real Property, (B) be issued at ordinary rates, (C) insure that the
Lien granted pursuant to the Mortgage insured thereby creates a valid first
Lien, subject only to Permitted Liens, on such parcel of Real Property free and
clear of all defects and encumbrances, except for Customary Permitted Liens and
for such defects and encumbrances as may be approved by the Administrative
Agent, (D) name the Administrative Agent for the benefit of the Secured Parties
as the insured thereunder, (E) be in the form of ALTA Loan Policy — 1992 (or
such local equivalent thereof as is reasonably satisfactory to the
Administrative Agent), (F) contain a comprehensive lender’s endorsement
(including, but not limited to, a revolving credit endorsement and a floating
rate endorsement), (G) be issued by Chicago Title Insurance Company, First
American Title Insurance Company, Lawyers Title Insurance Corporation or any
other title company reasonably satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers) and
(H) be otherwise in form and substance reasonably satisfactory to the
Administrative Agent and (ii) a copy of all documents referred to, or listed as
exceptions to title, in such title policy (or policies) in each case in form and
substance reasonably satisfactory to the Administrative Agent;


    (c)        maps or plats of a current as-built survey of such parcel of Real
Property certified to and received by (in a manner reasonably satisfactory to
each of them) the Administrative Agent and the title insurance company issuing
the Mortgagee’s Title Insurance Policy for such Mortgage, dated a date
reasonably satisfactory to the Administrative Agent and such title insurance
company, by an independent professional licensed land surveyor reasonably
satisfactory to the Administrative Agent and such title insurance company, which
maps or plats and the surveys on which they are based shall be made in form and
substance reasonably satisfactory to the Administrative Agent;


    (d)        evidence in form and substance reasonably satisfactory to the
Administrative Agent that all premiums in respect of each Mortgagee’s Title
Insurance Policy, all recording fees and stamp, documentary, intangible or
mortgage taxes, if any, in connection with the Mortgage have been paid;


    (e)        a Phase I environmental report with respect to such parcel of
Real Property, dated a date not more than one year prior to the Closing Date,
showing no material condition of environmental concern and otherwise in form and
substance reasonably satisfactory to the Administrative Agent; and


    (f)        such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent deems necessary or appropriate to create, register or
otherwise perfect, maintain, evidence the existence, substance, form or validity
of, or enforce a valid and enforceable first priority lien on such parcel of
Real Property in favor of the Administrative Agent for the benefit of the
Secured Parties (or in favor of such other trustee as may be required or desired
under local law) subject only to (A) Liens permitted under Section 8.2 (Liens,
Etc.) and (B) such other Liens as the Administrative Agent may reasonably
approve.


        “Mortgages” means the mortgages, deeds of trust or other real estate
security documents made or required herein to be made by the Borrower or any
other Loan Party, each in form and substance satisfactory to the Administrative
Agent.

        “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability, contingent or otherwise.

        “Net Cash Proceeds” means proceeds received by the Borrower or any
Guarantor (directly or indirectly, including from any Subsidiary of the Borrower
that is not a Guarantor through dividends, distributions or the repayment of
intercompany Indebtedness) after the Closing Date in cash or Cash Equivalents
from any (a) Asset Sale, other than an Asset Sale permitted under clauses (a),
(b), (c), (d), (e), (f) or (g) of Section 8.4, (Sale of Assets) net of (i) the
reasonable cash costs of sale, assignment or other disposition, (ii) taxes paid
or reasonably estimated to be payable as a result thereof and (iii) any amount
required to be paid or prepaid on Indebtedness (other than the Obligations)
secured by the assets subject to such Asset Sale, provided, however, that
evidence of each of clauses (i), (ii) and (iii) above is provided to the
Administrative Agent in form and substance satisfactory to it, (b) Property Loss
Event or (c)(i) Equity Issuance (other than the Equity Offering or the issuance
of Stock by the Borrower pursuant to the terms of the Employee Stock Plans in an
amount not to exceed $40,000,000 in the aggregate during the term of this
Agreement) or (ii) any Debt Issuance (other than any Debt Issuance permitted
under clauses (a) through (l) of Section 8.1 (Indebtedness)), in each case net
of brokers’ and advisors’ fees and other costs incurred in connection with such
transaction; provided, however, that in the case of this clause (c), evidence of
such costs is provided to the Administrative Agent in form and substance
satisfactory to it.

        “Non-Cash Interest Expense” means, with respect to any Person for any
period, the sum of the following amounts to the extent included in the
definition of Interest Expense (a) the amount of debt discount and debt issuance
costs amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

        “Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

        “Non-Funding Lender” has the meaning specified in Section 2.2(e)
(Borrowing Procedures).

    “Non-U.S.        Lender” means each Lender (or the Administrative Agent)
that is not a United States person as defined in Section 7701(a)(30) of the
Code.

    “Non-U.S.        Person” means each Person that is not a Domestic Person.

        “Note” means any Revolving Credit Note or Term Loan Note.

        “Noteholder Collateral Documents” means the “Security Documents” as such
term is defined in the Existing Secured Indenture.

        “Notes Offering” has the meaning specified in the recitals to this
Agreement.

        “Notice of Adverse Findings” shall mean each document issued by the FDA
each time a noncompliance is discovered pursuant to any routine inspection of a
device firm.

        “Notice of Borrowing” has the meaning specified in Section 2.2(a)
(Borrowing Procedures).

        “Notice of Conversion or Continuation” has the meaning specified in
Section 2.10 (Conversion/Continuation Option).

        “Obligations” means the Loans, the Letter of Credit Obligations and all
other amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents), whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, Cash Management Obligations and other sums
chargeable to the Borrower under this Agreement, any other Loan Document
(including Cash Management Documents and Hedging Contracts that are Loan
Documents) and all obligations of the Borrower under any Loan Document to
provide cash collateral for any Letter of Credit Obligation.

        “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.

        “Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

        “Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

    (a)        the Administrative Agent shall receive at least 15 days’ (or such
fewer number of days acceptable to the Administrative Agent) prior written
notice of such Proposed Acquisition, which notice shall include, without
limitation, a reasonably detailed description of such Proposed Acquisition;


    (b)        such Proposed Acquisition shall only involve assets comprising a
business, or those assets of a business, of the type engaged in by the Borrower
and its Subsidiaries as of the Closing Date;


    (c)        such Proposed Acquisition shall be consensual and shall have been
approved by the Proposed Acquisition Target’s board of directors;


    (d)        no additional Indebtedness or other liabilities shall be
incurred, assumed or otherwise be reflected on a Consolidated balance sheet of
the Borrower and the Proposed Acquisition Target after giving effect to such
Proposed Acquisition, except (i) Loans made hereunder, (ii) ordinary course
trade payables, accrued expenses and (iii) Indebtedness of the Proposed
Acquisition Target and/or the Borrower to the extent permitted under Section 8.1
(Indebtedness);


    (e)        the Dollar Equivalent of the sum of all amounts payable in
connection with such Proposed Acquisition and all other Permitted Acquisitions
(including all transaction costs (measured at the time of each incurrence of
such amounts) and all Indebtedness, liabilities and Guaranty Obligations
incurred or assumed in connection therewith or otherwise reflected in a
Consolidated balance sheet of the Borrower and the Proposed Acquisition Target)
(measured at the time of each incurrence of such obligations) shall not exceed
$15,000,000 in the aggregate during any Fiscal Year and shall not exceed
$50,000,000 in the aggregate during the term of this Agreement; provided, that
the Dollar Equivalent of the sum of all amounts payable in connection with
Proposed Acquisitions involving assets or Persons located outside of the United
States shall not exceed $15,000,000 in the aggregate during the term of this
Agreement;


    (f)        at or prior to the closing of such Proposed Acquisition, the
Borrower (or the Subsidiary of the Borrower making such Proposed Acquisition)
and the Proposed Acquisition Target shall have executed such documents and taken
such actions as may be required under Sections 7.11 (Additional Collateral and
Guaranties), 7.12 (Collateral Access Agreements and Bailee’s Letters) and 7.13
(Real Property);


    (g)        the Borrower shall have delivered to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, and sufficiently in
advance and in any case no later than 20 days prior to such Proposed
Acquisition, such other financial information, financial analysis, documentation
or other information relating to such Proposed Acquisition and the Proposed
Acquisition Target as the Administrative Agent shall reasonably request;


    (h)        on or prior to the date of such Proposed Acquisition, the
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, copies of the acquisition agreement,
related Contractual Obligations and instruments, and all opinions, certificates,
lien search results and other documents reasonably requested by the
Administrative Agent; and


    (i)        at the time of such Proposed Acquisition and after giving effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) all representations and warranties contained in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects and (iii) the Borrower shall be in
compliance, on a Pro Forma Basis, with the financial covenants specified in
Article V (Financial Covenants).


        “Permitted Acquisition Debt” means Indebtedness of a Proposed
Acquisition Target that is not incurred by such Proposed Acquisition Target, the
Borrower, any Subsidiary of the Borrower or any other Person in contemplation of
(or in connection with) such Permitted Acquisition to the extent permitted by
Section 8.1(k) (Indebtedness).

      “Permitted Joint Venture” means a Person:

    (a)        that is a strategic alliance formed or entered into by the
Borrower or its Subsidiaries with any other Person for the purposes of joint
research, product development, marketing, or other similar purposes that does
not create a Person;


    (b)        that does not own any Equity Interests in any Loan Party nor at
any time itself shall have been a Loan Party; and


    (c)        in respect of which all Indebtedness or other obligations (in
each case whether contingent or otherwise), including any contractually binding
commitment to make future capital contributions, assumed by any Loan Party in
respect thereof can be quantified.


        “Permitted Liens” has the meaning specified in Section 8.2 (Liens,
Etc.).

        “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

        “Pledge and Security Agreement” means an agreement, in substantially the
form of Exhibit H (Form of Pledge and Security Agreement), executed by the
Borrower and each Guarantor.

        “Pledged Debt Instruments” has the meaning specified in the Pledge and
Security Agreement.

        “Pledged Stock” has the meaning specified in the Pledge and Security
Agreement.

        “Principal” means Jeffry M. Picower.

        “Principal Parties” means the Principal and his Related Parties.

        “Pro Forma Basis” means, with respect to any determination for any
period, that such determination shall be made giving pro forma effect to each
acquisition consummated during such period, together with all transactions
relating thereto consummated during such period (including any incurrence,
assumption, refinancing or repayment of Indebtedness), as if such acquisition
and related transactions had been consummated on the first day of such period,
in each case based on historical results accounted for in accordance with GAAP
and, to the extent applicable, reasonable assumptions that are specified in
details in the relevant Compliance Certificate, Financial Statements or other
document provided to the Administrative Agent or any Lender in connection
herewith in accordance with Regulation S-X of the Securities Act of 1933.

        “Projections” means those financial projections contained in the
Confidential Information Memorandum, covering the Fiscal Years ending in 2003
through 2009 inclusive, to be delivered to the Lenders by the Borrower.

        “Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any Guarantor that results in the receipt by such Person of proceeds
of insurance (other than from general liability insurance policies) whose Dollar
Equivalent exceeds $250,000 (individually or in the aggregate) or (b) any taking
of property of the Borrower or any Guarantor that results in the receipt by such
Person of a compensation payment in respect thereof whose Dollar Equivalent
exceeds $250,000 (individually or in the aggregate).

        “Proposed Acquisition” means the proposed acquisition by the Borrower or
any of its Wholly-Owned Subsidiaries of all or substantially all of the assets
or Stock of any Proposed Acquisition Target, or the merger of any Proposed
Acquisition Target with or into the Borrower or any Wholly-Owned Subsidiary of
the Borrower (and, in the case of a merger with the Borrower, with the Borrower
being the surviving corporation).

        “Proposed Acquisition Target” means any Person or any operating division
thereof subject to a Proposed Acquisition.

        “Proposed Change” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

        “Purchasing Lender” has the meaning specified in Section 11.7 (Sharing
of Payments, Etc.).

        “Qualified Hedging Contracts” means each Hedging Contract to which the
Borrower or any Subsidiary of the Borrower is a party that is not a Loan
Document.

        “Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably” means, with respect to any Lender, (a) with respect to the
Revolving Credit Facility, the percentage obtained by dividing (i) the Revolving
Credit Commitment of such Lender by (ii) the aggregate Revolving Credit
Commitments of all Lenders (or, at any time after the Revolving Credit
Termination Date, the percentage obtained by dividing the aggregate outstanding
principal balance of the Revolving Credit Outstandings owing to such Lender by
the aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Lenders) and (b) with respect to the Term Loan Facility, the
percentage obtained by dividing (i) the Term Loan Commitment of such Lender by
(ii) the aggregate Term Loan Commitments of all Lenders (or, at any time after
the Closing Date, the percentage obtained by dividing the principal amount of
such Lender’s Term Loans by the aggregate Term Loans of all Lenders).

        “Real Property” of any Person means the Land of such Person, together
with the right, title and interest of such Person, if any, in and to the
streets, the Land lying in the bed of any streets, roads or avenues, opened or
proposed, in front of, the air space and development rights pertaining to the
Land and the right to use such air space and development rights, all rights of
way, privileges, liberties, tenements, hereditaments and appurtenances belonging
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

        “Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).

        “Regulatory Letter” shall mean regulatory action taken by the FDA in the
form of a letter, pursuant to discovery of any major violation of the Food,
Drug, and Cosmetic Act and other related rules and regulations.

        “Reimbursement Date” has the meaning specified in Section 2.3(h)
(Letters of Credit).

        “Reimbursement Obligations” means, as and when matured, the obligation
of the Borrower to pay, on the date payment is made or scheduled to be made to
the beneficiary under each such Letter of Credit (or at such other date as may
be specified in the applicable Letter of Credit Reimbursement Agreement) and in
the currency drawn (or in such other currency as may be specified in the
applicable Letter of Credit Reimbursement Agreement), all amounts of each drafts
and other requests for payments drawn under Letters of Credit, and all other
matured reimbursement or repayment obligations of the Borrower to any Issuer
with respect to amounts drawn under Letters of Credit.

        “Reinvestment Deferred Amount” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the portion of such Net Cash Proceeds
subject to a Reinvestment Notice.

        “Reinvestment Event” means any Asset Sale or Property Loss Event in
respect of which the Borrower has delivered a Reinvestment Notice.

        “Reinvestment Notice” means a written notice executed by a Responsible
Officer of the Borrower stating that no Default or Event of Default has occurred
and is continuing and that the Borrower (directly or indirectly through one of
its Subsidiaries) intends and expects to use all or a specified portion of the
Net Cash Proceeds of an Asset Sale or Property Loss Event to acquire replacement
assets useful in its or one of its Subsidiaries’ businesses or, in the case of a
Property Loss Event, to effect repairs.

        “Reinvestment Prepayment Amount” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the Reinvestment Deferred Amount for such
Net Cash Proceeds less any amount expended or required to be expended pursuant
to a Contractual Obligation entered into prior to the relevant Reinvestment
Prepayment Date for such Net Cash Proceeds to acquire, to the extent otherwise
permitted hereunder, replacement assets useful in the business of the Borrower
or any of its Subsidiaries or, in the case of a Property Loss Event, to effect
repairs.

        “Reinvestment Prepayment Date” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the earlier of (a) the date occurring 180
days after such Reinvestment Event and (b) the date that is five Business Days
after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to acquire replacement assets useful
in the Borrower’s or a Subsidiary’s business (or, in the case of a Property Loss
Event, not to effect repairs) with all or any portion of the relevant
Reinvestment Deferred Amount for such Net Cash Proceeds.

        “Related Documents” means the Merger Agreement, the Existing Senior
Subordinated Indenture, the Senior Subordinated Notes Indenture and each other
document and instrument executed with respect to either thereof.

        “Related Party” means, with respect to any Person, (i) any spouse or
immediate family member of such Person or (ii) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners,
members or other Persons beneficially holding an 80% or more controlling
interest of which consist of the Principal and/or such other Persons referred to
in the immediately preceding clause (i).

        “Release” means, with respect to any Person, any release, spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration, in each case, of any Contaminant into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

        “Remaining Notes” means any Existing Senior Subordinated Notes that
remain outstanding after giving effect to the purchase of such Existing Senior
Subordinated Notes pursuant to applicable Tender Offer with respect thereto.

        “Remaining Notes Repurchase” means the repurchase by the Borrower of the
Remaining Notes.

        “Remedial Action” means all actions required to (a) clean up, remove,
treat or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

        “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, treaties, statutes, rules and
regulations, standards, guides, policies, orders, judgments, decrees and other
determinations of, concessions, grants, franchises, licenses and other
Contractual Obligations with, any Governmental Authority or arbitrator,
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

        “Requisite Lenders” means, collectively, Lenders having more than fifty
percent (50%) of the sum of (a) the aggregate outstanding amount of the
Revolving Credit Commitments or, after the Revolving Credit Termination Date,
the aggregate Revolving Credit Outstandings and (b) the aggregate outstanding
amount of the Term Loan Commitments or, after the Closing Date, the principal
amount of all Term Loans then outstanding. A Non-Funding Lender shall not be
included in the calculation of “Requisite Lenders.”

        “Requisite Revolving Credit Lenders” shall mean Revolving Credit Lenders
having more than fifty percent (50%) of the aggregate outstanding amount of the
Revolving Credit Commitments or, after the Revolving Credit Termination Date,
fifty percent (50%) of the aggregate Revolving Credit Outstandings. A
Non-Funding Lender shall not be included in the calculation of “Requisite
Revolving Credit Lenders.”

        “Requisite Term Loan Lenders” means Term Loan Lenders having more than
fifty percent (50%) of the aggregate outstanding amount of the Term Loan
Commitments or, after the Closing Date, fifty percent (50%) of the principal
amount of all Term Loans then outstanding.

        “Responsible Financial Officer” means, with respect to any Person, the
chief financial officer or treasurer of such Person.

        “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.

        “Restricted Payment” means (a) any dividend, distribution or any other
payment whether direct or indirect, on account of any Stock or Stock Equivalent
of the Borrower or any of its Subsidiaries now or hereafter outstanding and
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalent of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

        “Revolving Credit Borrowing” means Revolving Loans made on the same day
by the Revolving Credit Lenders ratably according to their respective Revolving
Credit Commitments.

        “Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender, the commitment of such Revolving Credit Lender to make Revolving
Loans and acquire interests in other Revolving Credit Outstandings in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Revolving Credit Lender’s name on Schedule I (Commitments) under
the caption “Revolving Credit Commitment,” as amended to reflect each Assignment
and Acceptance executed by such Revolving Credit Lender and as such amount may
be reduced pursuant to this Agreement.

        “Revolving Credit Facility” means the Revolving Credit Commitments and
the provisions herein related to the Revolving Loans and Letters of Credit.

        “Revolving Credit Lender” means each Lender having a Revolving Credit
Commitment.

        “Revolving Credit Note” means a promissory note of the Borrower payable
to the order of any Revolving Credit Lender in a principal amount equal to the
amount of such Revolving Credit Lender’s Revolving Credit Commitment evidencing
the aggregate Indebtedness of the Borrower to such Revolving Credit Lender
resulting from the Revolving Loans owing to such Revolving Credit Lender.

        “Revolving Credit Outstandings” means, at any particular time, the sum
of (a) the principal amount of the Revolving Loans outstanding at such time and
(b) the Letter of Credit Obligations outstanding at such time.

        “Revolving Credit Termination Date” shall mean the earliest of (a) the
Scheduled Termination Date, (b) the date of termination of all of the Revolving
Credit Commitments pursuant to Section 2.4 (Reduction and Termination of the
Revolving Credit Commitments) and (c) the date on which the Obligations become
due and payable pursuant to Section 9.2 (Remedies).

        “Revolving Loan” has the meaning specified in Section 2.1 (The
Commitments).

      “S&P” means Standard & Poor’s Rating Services.

        “Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

        “Scheduled Termination Date” means the fifth (5th) anniversary of the
Closing Date.

        “Section 305 Notices” shall mean any notice which is required to be
given by the Secretary of the Department of Health and Human Services of the
United States of America to any Person against whom a criminal proceeding is
contemplated for a violation of the Federal Food, Drug and Cosmetic Act.

        “Secured Obligations” means, in the case of the Borrower, the
Obligations, and, in the case of any other Loan Party, the obligations of such
Loan Party under the Guaranty and the other Loan Documents to which it is a
party.

        “Secured Parties” means the Lenders, the Issuers, the Administrative
Agent and any other holder of any Secured Obligation.

        “Securities Account” has the meaning given to such term in the UCC.

        “Securities Intermediary” has the meaning given to such term in the UCC.

        “Security” means any Stock, Stock Equivalent, voting trust certificate,
bond, debenture, note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

        “Selling Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

        “Senior Subordinated Notes” has the meaning specified in the recitals to
this Agreement.

        “Senior Subordinated Notes Indenture” means the indenture, dated as of
June 30, 2003, between the Borrower, as issuer, and The Bank of New York, as
trustee, pursuant to which the Senior Subordinated Notes are issued.

        “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

        “Sources and Uses of Funds” means the estimated sources and uses of
funds necessary to consummate the Transactions on the Closing Date as set forth
on Schedule III (Sources and Uses of Funds).

        “Special Purpose Vehicle” means any special purpose funding vehicle
identified as such in writing by any Lender to the Administrative Agent.

        “Stock” means (a) in the case of a corporation, shares of capital stock
(whether denominated as common stock or preferred stock), (b) in the case of an
association or business entity, any and all shares, interests, participations,
rights or other equivalents (however designated) of capital stock, (c) in the
case of a partnership or limited liability company, partnership interests
(whether general or limited) or membership interests and (d) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person, but
excluding from all the foregoing any debt securities convertible into Stock,
whether or not such debt securities include any right of participation with the
Stock.

        “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.

        “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of 50% or more of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.

        “Substitute Institution” has the meaning specified in Section 2.16
(Substitution of Lenders).

        “Substitution Notice” has the meaning specified in Section 2.16
(Substitution of Lenders).

        “Syndication Agent” has the meaning specified in the preamble to this
Agreement.

        “Synthetic Lease” means a financing arrangement that combines the
off-balance sheet characteristics of an operating lease (by satisfying the
FASB-13 requirements for an operating lease) with the tax and economic
characteristics of conventional debt financing which allows the synthetic lessee
to take depreciation on a capital asset for federal income tax purposes as an
owner.

        “Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of
such Person, and (b) any Affiliate of such Person with which such Person files
or is eligible to file consolidated, combined or unitary tax returns.

        “Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

        “Taxes” has the meaning specified in Section 2.15(a) (Taxes).

        “Tender Offer” means, collectively, each tender offer and consent
solicitation, pursuant to which (i) each applicable Existing Indenture was
amended as provided therein and (ii) the following Indebtedness of ALARIS
Medical and ALARIS Medical Systems, as applicable, in existence before the
Closing Date, will be repurchased in an aggregate amount that is not less than
the amount set forth below for each such series of Indebtedness:

    (a)        an aggregate amount of not less than 66-?% of the Existing
Secured Notes;

    (b)        an aggregate amount of not less than 66-?% of the Existing Senior
Subordinated Notes; and

    (c)        an aggregate amount of not less than 66-?% of the Existing Senior
Discount Notes.

        “Term Loan” has the meaning specified in Section 2.1(b) (The
Commitments).

        “Term Loan Borrowing” means Term Loans made on the same day by the Term
Loan Lenders ratably according to their respective Term Loan Commitments.

        “Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Borrower in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I (Commitments) under the caption “Term Loan
Commitment” as amended to reflect each Assignment and Acceptance executed by
such Lender and as such amount may be reduced pursuant to this Agreement.

        “Term Loan Facility” means the Term Loan Commitments and the provisions
herein related to the Term Loans.

        “Term Loan Lender” means each Lender having a Term Loan Commitment.

        “Term Loan Maturity Date” means the sixth (6th) anniversary of the
Closing Date.

        “Term Loan Note” means a promissory note of the Borrower payable to the
order of any Term Loan Lender in a principal amount equal to the amount of such
Lender’s Term Loan Commitment evidencing the Indebtedness of the Borrower to
such Lender resulting from the Term Loan owing to such Lender.

        “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
covered by Title IV of ERISA and to which the Borrower any of its Subsidiaries
or any ERISA Affiliate has any obligation or liability, contingent or otherwise.

        “Tooling Arrangements” means, collectively, the arrangements or other
Contractual Obligations pursuant to which the Borrower or its Subsidiaries make
certain tooling equipment and testing fixtures available to Persons other than
the Loan Parties for use by such other Persons in the manufacture by such other
Persons of the products of the Borrower or its Subsidiaries.

        “Transactions” means the following transactions, together with all
transactions contemplated thereby and in the Loan Documents: (i) the Merger,
(ii) the Equity Offering, (iii) the Notes Offering, (iv) the Borrowing of the
Loans and the making of the other financial accommodations hereunder to the Loan
Parties, (v) the Tender Offer, and (vi) the consummation of the Remaining Notes
Repurchase, promptly upon such Remaining Notes Repurchase being permitted under
the Existing Senior Subordinated Indenture.

        “UCC” has the meaning specified in the Pledge and Security Agreement.

        “Unused Commitment Fee” has the meaning specified in Section 2.11(a)
(Fees).

        “Voting Stock” of any Person at any date means Stock of such Person that
at the time is entitled to vote in the election of the Board of Directors of any
such Person.

        “Warning Letter” shall mean a letter issued by the FDA for any violation
of regulatory significance.

        “Wholly-Owned Subsidiary” of any Person means any Subsidiary of such
Person, all of the Stock of which (other than director’s qualifying shares, as
may be required by law) is owned by such Person, either directly or indirectly
through one or more Wholly-Owned Subsidiaries of such Person.

        “Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to
Section 4243 of ERISA.

        “Working Capital” means, for any Person at any date, the amount, if any,
by which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

Section 1.2  Computation of Time Periods

        In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

Section 1.3  Accounting Terms and Principles

                 (a)     Except as set forth below, all accounting terms not
specifically defined herein shall be construed in conformity with GAAP and all
accounting determinations required to be made pursuant hereto (including for
purpose of measuring compliance with Article V (Financial Covenants) shall,
unless expressly otherwise provided herein, be made in conformity with GAAP.

                (b)     If any change in the accounting principles used in the
preparation of the most recent Financial Statements referred to in Section 6.1
(Financial Statements) is hereafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successors thereto) and such change is adopted by the Borrower with the
agreement of the Borrower’s Accountants and results in a change in any of the
calculations required by Article V (Financial Covenants) or VIII (Negative
Covenants) that would not have resulted had such accounting change not occurred,
the parties hereto agree to enter into negotiations in order to amend such
provisions so as to equitably reflect such change such that the criteria for
evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any covenant contained in Article V (Financial Covenants) or VIII (Negative
Covenants) shall be given effect until such provisions are amended to reflect
such changes in GAAP.

                 (c)     For purposes of making all financial calculations to
determine compliance with Article V (Financial Covenants), all components of
such calculations shall be adjusted to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
business or assets that have been acquired by the Borrower or any of its
Subsidiaries (including through Permitted Acquisitions) after the first day of
the applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower on a Pro Forma Basis.

                 (d)     For purposes of calculating Interest Expense, Cash
Interest Expense and Non-Cash Interest Expense, for the Fiscal Quarters ending
on or about September 30, 2003, December 31, 2003 and March 31, 2004, Interest
Expense, Cash Interest Expense and Non-Cash Interest Expense for the applicable
period shall be deemed to equal the Interest Expense, Cash Interest Expense and
Non-Cash Interest Expense, as applicable, for such Fiscal Quarter (and each
Fiscal Quarter commencing on or after July 1, 2003) multiplied by 4, 2 and 4/3
respectively.

Section 1.4  Conversion of Foreign Currencies

                 (a)     Financial Covenant Debt. Financial Covenant Debt
denominated in any currency other than Dollars shall be calculated using the
Dollar Equivalent thereof as of the date of the Financial Statements on which
such Financial Covenant Debt is reflected.

                 (b)     Dollar Equivalents. The Administrative Agent shall
determine the Dollar Equivalent of any amount as required hereby, and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error. The Administrative Agent may, but shall not be obligated to,
rely on any determination made by any Loan Party in any document delivered to
the Administrative Agent. The Administrative Agent may determine or redetermine
the Dollar Equivalent of any amount on any date either in its own discretion or
upon the request of any Lender or Issuer. For purposes of Section 8.1
(Indebtedness) and Section 8.4 (Sale of Assets), determination of the Dollar
Equivalent of any amount shall be made as of the date of incurrence of the
applicable Indebtedness or the consummation of the applicable Asset Sale.

                 (c)     Rounding-Off. The Administrative Agent may set up
appropriate rounding off mechanisms or otherwise round-off amounts hereunder to
the nearest higher or lower amount in whole Dollar or cent to ensure amounts
owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole Dollars or in whole cents, as may be
necessary or appropriate.

Section 1.5  Certain Terms

                 (a)     The terms “herein,” “hereof”, “hereto” and “hereunder”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section, subsection or clause in, this Agreement.

                 (b)     Unless otherwise expressly indicated herein,
(i) references in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement and (ii) the words
“above” and “below”, when following a reference to a clause or a sub-clause of
any Loan Document, refer to a clause or sub-clause within, respectively, the
same Section or clause.

                 (c)     Each agreement defined in this Article I shall include
all appendices, exhibits and schedules thereto. Unless the prior written consent
of the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

                 (d)     References in this Agreement to any statute shall be to
such statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.

                 (e)     The term “including” when used in any Loan Document
means “including without limitation” except when used in the computation of time
periods.

                (f)     The terms “Lender,” “Issuer” and “Administrative Agent”
include, without limitation, their respective successors.

                (g)     Upon the appointment of any successor Administrative
Agent pursuant to Section 10.7 (Successor Administrative Agent), references to
Citicorp in Section 10.4 (The Agents Individually) and to Citibank in the
definitions of Base Rate, Dollar Equivalent, and Eurodollar Rate shall be deemed
to refer to the financial institution then acting as the Administrative Agent or
one of its Affiliates if it so designates.


ARTICLE II


THE FACILITIES

Section 2.1  The Commitments

                (a)     Revolving Credit Commitments. On the terms and subject
to the conditions contained in this Agreement, each Revolving Credit Lender
severally agrees to make loans in Dollars (each a “Revolving Loan”) to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Revolving Credit Termination Date in an aggregate principal
amount at any time outstanding for all such loans by such Revolving Credit
Lender not be exceed such Revolving Credit Lender’s Revolving Credit Commitment;
provided, however, that at no time shall any Revolving Credit Lender be
obligated to make a Revolving Loan in excess of such Revolving Credit Lender’s
Ratable Portion of the Available Credit. Within the limits of the Revolving
Credit Commitment of each Revolving Credit Lender, amounts of Revolving Loans
repaid may be reborrowed under this Section 2.1.

                (b)     Term Loan Commitments. On the terms and subject to the
conditions contained in this Agreement, each Term Loan Lender severally agrees
to make a loan (each a “Term Loan”) in Dollars to the Borrower on the Closing
Date, in an amount not to exceed such Lender’s Term Loan Commitment. Amounts of
Term Loans prepaid may not be reborrowed.

Section 2.2  Borrowing Procedures

                (a)     Each Revolving Credit Borrowing shall be made on notice
given by the Borrower to the Administrative Agent not later than 11:00 a.m. (New
York time) (i) on the date of the proposed Revolving Credit Borrowing, in the
case of a Revolving Credit Borrowing of Base Rate Loans, and (ii) three Business
Days, in the case of a Revolving Credit Borrowing of Eurodollar Rate Loans,
prior to the date of the proposed Revolving Credit Borrowing. Any Revolving
Credit Borrowing made on the Closing Date shall be of Base Rate Loans. Each such
notice shall be in substantially the form of Exhibit C (Form of Notice of
Borrowing) (a “Notice of Borrowing”), specifying (A) the date of such proposed
Revolving Credit Borrowing, (B) the aggregate amount of such proposed Revolving
Credit Borrowing, (C) whether any portion of the proposed Revolving Credit
Borrowing will be of Base Rate Loans or Eurodollar Rate Loans and (D) the
initial Interest Period or Periods for any such Eurodollar Rate Loans. The
Revolving Loans shall be made as Base Rate Loans unless, subject to Section 2.13
(Special Provisions Governing Eurodollar Rate Loans) the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans. Each
Revolving Credit Borrowing shall be in an aggregate amount of not less than
(unless such Borrowing is of the entire remaining portion of the Revolving
Credit Facility) $1,000,000 or an integral multiple of $100,000 in excess
thereof.

                (b)     The Term Loan Borrowing on the Closing Date shall be
made upon receipt of a Notice of Borrowing given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York City time) one Business
Day prior to the Closing Date and shall be a Borrowing of Base Rate Loans. The
Notice of Borrowing shall specify (A) the Closing Date, (B) the aggregate amount
of such proposed Term Loan Borrowing and (C) that the proposed Term Loan
Borrowing will be of Base Rate Loans.

                (c)     The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, the applicable interest rate determined pursuant to Section 2.13(a)
(Determination of Interest Rate). Each Lender shall, before 11:00 a.m. (New York
time) on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.),
in immediately available funds, such Lender’s Ratable Portion of such proposed
Borrowing. Upon fulfillment (or due waiver in accordance with Section 11.1
(Amendments, Waivers, Etc.) (i) on the Closing Date, of the applicable
conditions set forth in Section 3.1 (Conditions Precedent to Initial Loans and
Letters of Credit) and (ii) at any time (including the Closing Date), of the
applicable conditions set forth in Section 3.2 (Conditions Precedent to Each
Loan and Letter of Credit), and after the Administrative Agent’s receipt of such
funds, the Administrative Agent shall make such funds available to the Borrower.

                (d)     Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any proposed Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing (or any portion thereof), the Administrative Agent may
assume that such Lender has made such Ratable Portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
Section 2.2, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such Ratable Portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate for the first Business
Day and thereafter at the interest rate applicable at the time to the Loans
comprising such Borrowing. If such Lender shall repay to the Administrative
Agent such corresponding amount, such corresponding amount so repaid shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement. If the Borrower shall repay to the Administrative Agent such
corresponding amount, such payment shall not relieve such Lender of any
obligation it may have hereunder to the Borrower.

                (e)     The failure of any Lender to make on the date specified
any Loan or any payment required by it (such Lender being a “Non-Funding
Lender”), including any payment in respect of its participation in Letter of
Credit Obligations, shall not relieve any other Lender of its obligations to
make such Loan or payment on such date but no such other Lender shall be
responsible for the failure of any Non-Funding Lender to make a Loan or payment
required under this Agreement.

Section 2.3  Letters of Credit

                 (a)     On the terms and subject to the conditions contained in
this Agreement, each Issuer agrees to Issue at the request of the Borrower and
for the account of the Borrower one or more Letters of Credit from time to time
on any Business Day during the period commencing on the Closing Date and ending
on the earlier of the Revolving Credit Termination Date and 30 days prior to the
Scheduled Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (vii) and (viii)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

                                  (i)     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuer from Issuing such Letter of Credit or any Requirement of
Law applicable to such Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
Issuer shall prohibit, or request that such Issuer refrain from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuer with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuer is not otherwise
compensated) not in effect on the date of this Agreement or result in any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuer as of the date of this Agreement and that such Issuer in good
faith deems material to it;


                                  (ii)     such Issuer shall have received any
written notice of the type described in clause (d) below;

                                  (iii)     after giving effect to the Issuance
of such Letter of Credit, the aggregate of the Revolving Credit Outstandings
would exceed the aggregate of the Revolving Credit Commitments in effect at such
time;

                                  (iv)     after giving effect to the Issuance
of such Letter of Credit, the sum of (i) the Dollar Equivalents of the Letter of
Credit Undrawn Amounts at such time and (ii) the Dollar Equivalents of the
Reimbursement Obligations at such time exceeds the Letter of Credit Sublimit;

                                  (v)     any fees due in connection with a
requested Issuance have not been paid;

                                  (vi)     such Letter of Credit is requested to
be denominated in any currency other than Dollars; or

                                  (vii)     (A) any fees due in connection with
a requested Issuance have not be paid, (B) such Letter of Credit is requested to
be Issued in a form that is not acceptable to such Issuer or (C) the Issuer for
such Letter of Credit shall not have received, in form and substance reasonably
acceptable to it and, if applicable, duly executed by such Borrower,
applications, agreements and other documentation (collectively, a “Letter of
Credit Reimbursement Agreement”) such Issuer generally employs in the ordinary
course of its business for the Issuance of letters of credit of the type of such
Letter of Credit.

None of the Revolving Credit Lenders (other than the Issuers in their capacity
as such) shall have any obligation to Issue any Letter of Credit.

                 (b)     In no event shall the expiration date of any Letter of
Credit (i) be more than one year after the date of issuance thereof or (ii) be
less than thirty days prior to the Scheduled Termination Date; provided,
however, that any Letter of Credit with a term less than or equal to one year
may provide for the renewal thereof for additional periods less than or equal to
one year, as long as, (x) on or before the expiration of each such term and each
such period, the Borrower and/or the Issuer of such Letter or Credit shall have
the option to prevent such renewal and (y)  the Borrower shall not permit any
such renewal to extend the expiration date of any Letter of Credit beyond the
date set forth in clause (ii) above.

                 (c)     In connection with the Issuance of each Letter of
Credit, the Borrower shall give the relevant Issuer and the Administrative Agent
at least three Business Days’ prior written notice, in substantially the form of
Exhibit D (Form of Letter of Credit Request) (or in such other written or
electronic form as is acceptable to the Issuer), of the requested Issuance of
such Letter of Credit (a “Letter of Credit Request”). Such notice shall be
irrevocable and shall specify the Issuer of such Letter of Credit, the face
amount of the Letter of Credit requested (which amount shall be denominated in
Dollars and shall not be less than $50,000), the date of Issuance of such
requested Letter of Credit, the date on which such Letter of Credit is to expire
(which date shall be a Business Day) and, in the case of each Issuance, the
Person for whose benefit the requested Letter of Credit is to be issued. Such
notice, to be effective, must be received by the relevant Issuer and the
Administrative Agent not later than 11:00 a.m. (New York time) on the third
Business Day prior to the requested Issuance of such Letter of Credit.

                 (d)     Subject to the satisfaction of the conditions set forth
in this Section 2.3 the relevant Issuer shall, on the requested date, Issue a
Letter of Credit on behalf of the Borrower in accordance with such Issuer’s
usual and customary business practices. No Issuer shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in clauses 
(a)(viii)(B) and (C) above and, to the extent such clause relates to fees owing
to the Issuer of such Letter of Credit and its Affiliates, clause (a)(viii)(A)
above) are not on such date satisfied or duly waived and ending when such
conditions are satisfied or duly waived. No Issuer shall otherwise be required
to determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) have been
satisfied in connection with the Issuance of any Letter of Credit.

                 (e)     The Borrower agrees that, if requested by the Issuer of
any Letter of Credit, it shall execute a Letter of Credit Reimbursement
Agreement in respect to any Letter of Credit Issued hereunder. In the event of
any conflict between the terms of any Letter of Credit Reimbursement Agreement
and this Agreement, the terms of this Agreement shall govern.

                 (f)     Each Issuer shall comply with the following:

                                       (i)      give the Administrative Agent
written notice (or telephonic notice confirmed promptly thereafter in writing),
which writing may be a telecopy or electronic mail, of the Issuance of any
Letter of Credit Issued by it, of all drawings under any Letter of Credit Issued
by it and of the payment (or the failure to pay when due) by the Borrower of any
Reimbursement Obligation when due (which notice the Administrative Agent shall
promptly transmit by telecopy, electronic mail or similar transmission to each
Revolving Credit Lender);

                                  (ii)     upon the request of any Revolving
Credit Lender, furnish to such Revolving Credit Lender copies of any Letter of
Credit Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Revolving Credit Lender;
and

                                  (iii)     no later than 10 Business Days
following the last day of each calendar month, provide to the Administrative
Agent (and the Administrative Agent shall provide a copy to each Revolving
Credit Lender requesting the same) and the Borrower separate schedules for each
type of Letter of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Letter of
Credit Obligations, in each case outstanding at the end of each month and any
information requested by the Borrower or the Administrative Agent relating
thereto.

                 (g)     Immediately upon the issuance by an Issuer of a Letter
of Credit in accordance with the terms and conditions of this Agreement, such
Issuer shall be deemed to have sold and transferred to each Revolving Credit
Lender, and each Revolving Credit Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Credit Lender’s Ratable Portion of the Revolving Credit
Commitments, in such Letter of Credit and the obligations of the Borrower with
respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.

                 (h)     The Borrower agrees to pay to the Issuer of any Letter
of Credit the amount of all Reimbursement Obligations owing to such Issuer under
any Letter of Credit issued for its account no later than the date that is the
next succeeding Business Day after the Borrower receives written notice from
such Issuer that payment has been requested by the beneficiary thereof and such
payment shall be made by such Issuer under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against such Issuer or any other
Person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrower is rescinded or
set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Revolving Loans that are Base Rate
Loans and (ii) from the Reimbursement Date until the date of repayment in full,
at the rate of interest applicable during such period to past due Revolving
Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment (or
the Dollar Equivalent thereof if such payment was made in any currency other
than Dollars) in immediately available Dollars. If the Administrative Agent so
notifies such Revolving Credit Lender prior to 11:00 a.m. (New York time) on any
Business Day, such Revolving Credit Lender shall make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of the
amount of such payment on such Business Day in immediately available funds. Upon
such payment by a Revolving Credit Lender, such Revolving Credit Lender shall,
except during the continuance of a Default or Event of Default under Section
9.1(f) (Events of Default) and notwithstanding whether or not the conditions
precedent set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) shall have been satisfied (which conditions precedent the Revolving
Credit Lenders hereby irrevocably waive), be deemed to have made a Revolving
Loan to the Borrower in the principal amount of such payment. Whenever any
Issuer receives from the Borrower a payment of a Reimbursement Obligation as to
which the Administrative Agent has received for the account of such Issuer any
payment from a Revolving Credit Lender pursuant tothis clause (h), such Issuer
shall pay over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Revolving Credit Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.

                 (i)     If and to the extent such Revolving Credit Lender shall
not have so made its Ratable Portion of the amount of the payment required by
clause (h) available to the Administrative Agent for the account of such Issuer,
such Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Base Rate Loans under the Facility.

                (j)     The Borrower’s obligation to pay each Reimbursement
Obligation and the obligations of the Revolving Credit Lenders to make payments
to the Administrative Agent for the account of the Issuers with respect to
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, including the occurrence of any Default or Event
of Default, and irrespective of any of the following:

                                       (i)      any lack of validity or
enforceability of any Letter of Credit or any Loan Document, or any term or
provision therein;

                                  (ii)     any amendment or waiver of or any
consent to departure from all or any of the provisions of any Letter of Credit
or any Loan Document;

                                  (iii)     the existence of any claim, set off,
defense or other right that the Borrower, any other party guaranteeing, or
otherwise obligated with, the Borrower, any Subsidiary or other Affiliate
thereof or any other Person may at any time have against the beneficiary under
any Letter of Credit, any Issuer, the Administrative Agent or any Lender or any
other Person, whether in connection with this Agreement, any other Loan Document
or any other related or unrelated agreement or transaction;

                                  (iv)     any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

                                  (v)     payment by the Issuer under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

                                  (vi)     any other act or omission to act or
delay of any kind of the Issuer, the Lenders, the Administrative Agent or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.3, constitute a legal or equitable discharge of the Borrower’s
obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

Section 2.4  Reduction and Termination of the Revolving Credit Commitments

(a)     The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent and at the end of any applicable Interest Period (or at
other times with the payment of applicable amounts as provided in Section 2.13
(Special Provisions Governing Eurodollar Rate Loans), terminate in whole or
reduce in part ratably the unused portions of the respective Revolving Credit
Commitments of the Revolving Credit Lenders; provided, however, that each
partial reduction shall be in an aggregate amount of not less than $1,000,000 or
an integral multiple of $100,000 in excess thereof; provided, further, however,
that if any reduction of such Revolving Credit Commitments results in a
prepayment of any Eurodollar Rate Loan being made by the Borrower on a date
other than the last day of an Interest Period for such Loans being prepaid, the
Borrower shall also pay any amount owing pursuant to Section 2.13(e) (Breakage
Costs).

(b)     Subject to Section 2.8(a) (Mandatory Prepayments), the then current
Revolving Credit Commitments shall be reduced on each date on which a prepayment
of Revolving Loans is made pursuant to Section 2.8(a) or (b) (Mandatory
Prepayments) or would be required to be made had the outstanding Revolving Loans
equaled the Revolving Credit Commitments then in effect, in each case in the
amount of such prepayment (or deemed prepayment) (and the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by its Ratable
Portion of such amount).

Section 2.5  Repayment of Loans

(a)     The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans on the Scheduled Termination Date or earlier, if otherwise
required by the terms hereof.

(b)     The Borrower promises to repay the Term Loans in quarterly installments
payable on each date set forth below, each in an amount equal to the amount set
forth below opposite such date:

DATE AMOUNT OF PRINCIPAL ($) September 30, 2003 $612,500  December 31, 2003
$612,500  March 31, 2004 $612,500  June 30, 2004 $612,500  September 30, 2004
$612,500  December 31, 2004 $612,500  March 31, 2005 $612,500  June 30, 2005
$612,500  September 30, 2005 $612,500  December 31, 2005 $612,500  March 31,
2006 $612,500  June 30, 2006 $612,500  September 30, 2006 $612,500  December 31,
2006 $612,500  March 31, 2007 $612,500  June 30, 2007 $612,500  September 30,
2007 $612,500  December 31, 2007 $612,500  March 31, 2008 $612,500  June 30,
2008 $612,500  September 30, 2008 $612,500  December 31, 2008 $612,500  March
31, 2009 $612,500  June 30, 2009 $230,912,500 

provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Term Loans on the Term Loan Maturity Date.

Section 2.6  Evidence of Debt

                 (a)     Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing Indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

                (b)     The Administrative Agent shall maintain accounts in
accordance with its usual practice in which it shall record (i) the amount of
each Loan made and, if a Eurodollar Rate Loan, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable by the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower, whether such sum
constitutes principal or interest (and the type of Loan to which it applies),
fees, expenses or other amounts due under the Loan Documents and each Lender’s
share thereof, if applicable.

                (c)     The entries made in the accounts maintained pursuant to
clauses (a) and (b) above shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, however, that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of the Borrower to repay the Loans in accordance with
their terms.

                (d)     Notwithstanding any other provision of the Agreement, in
the event that any Lender requests that the Borrower execute and deliver a
promissory note or notes payable to such Lender in order to evidence the
Indebtedness owing to such Lender by the Borrower hereunder, the Borrower shall
promptly execute and deliver a Note or Notes to such Lender evidencing any Term
Loans and Revolving Loans, as the case may be, of such Lender, substantially in
the forms of Exhibit B-1 (Form of Revolving Credit Note) or Exhibit B-2 (Form of
Term Note), respectively.

Section 2.7  Optional Prepayments

                (a)     Revolving Loans. The Borrower may, at any time, prepay
the outstanding principal amount of the Revolving Loans in whole or in part,
without premium or penalty; provided, however, that if any prepayment of any
Eurodollar Rate Loan is made by the Borrower other than on the last day of an
Interest Period for such Loan, the Borrower shall also pay any amount owing
pursuant to Section 2.13(e) (Breakage Costs); and, provided, further, that each
partial prepayment shall be in an aggregate principal amount not less than
$1,000,000 or integral multiples of $100,000 in excess thereof.

                (b)     Term Loans. The Borrower may, upon at least three
Business Days’ prior notice to the Administrative Agent stating the proposed
date and aggregate principal amount of the prepayment, prepay the outstanding
principal amount of the Term Loans, in whole or in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that if any prepayment of any Eurodollar Rate Loan is made by
the Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amounts owing pursuant to Section 2.13(e) (Breakage
Costs); and, provided, further, that each partial prepayment shall be in an
aggregate amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and that any such partial prepayment shall be applied to the
remaining installments of such outstanding principal amount of the Term Loans in
the inverse order of their maturities. Upon the giving of such notice of
prepayment, the principal amount of the Term Loans specified to be prepaid shall
become due and payable on the date specified for such prepayment.

                (c)     The Borrower shall have no right to prepay the principal
amount of any Revolving Loan or any Term Loan other than as provided in this
Section 2.7.

Section 2.8  Mandatory Prepayments

                (a)     Upon receipt by the Borrower or any Guarantor of Net
Cash Proceeds arising (i) from an Asset Sale, Property Loss Event or Debt
Issuance, the Borrower shall immediately prepay the Loans (or provide cash
collateral in respect of Letters of Credit) in an amount equal to 100% of such
Net Cash Proceeds; provided, however, that, in the case of Net Cash Proceeds
arising from any Asset Sale or series of related Asset Sales, the Borrower shall
not be required to make any prepayment of the Loans under this Section 2.8
(Mandatory Prepayments) with respect to the Net Cash Proceeds received by the
Borrower or any Guarantor with respect to such Asset Sales or series of related
Asset Sales if (x) such Net Cash Proceeds are less than $250,000 with respect to
the applicable Asset Sale or series of related Asset Sales and (y) the Net Cash
Proceeds of such Asset Sale or series of related Asset Sales, when taken
together with the Net Cash Proceeds received by the Borrower or the applicable
Guarantor from all such other Asset Sales or series of related Asset Sales in
respect of which the Borrower or the applicable Guarantor shall have received
Net Cash Proceeds in an amount less than $250,000, do not exceed $1,000,000 in
the aggregate in any Fiscal Year, and (ii) from an Equity Issuance, the Borrower
shall immediately prepay the Loans (or provide cash collateral in respect of
Letters of Credit) in an amount equal to 75% of such Net Cash Proceeds;
provided, however, that, in the case of any Net Cash Proceeds arising from a
Reinvestment Event, the Borrower shall prepay the Loans (or provide cash
collateral in respect of Letters of Credit) in an amount equal to the
Reinvestment Prepayment Amount applicable to such Reinvestment Event, if any, on
the Reinvestment Prepayment Date with respect to such Reinvestment Event.
Subject to such preceding proviso, any such mandatory prepayment shall be
applied in accordance with clause (c) below.

                (b)     The Borrower shall prepay the Loans within 90 days after
the last day of each Fiscal Year, in an amount equal to 75% of Excess Cash Flow
for such Fiscal Year (or, in the case of Fiscal Year 2003, the period beginning
on July 1, 2003 and ending on the last day of such Fiscal Year) or, if the
Leverage Ratio is less than or equal to 3.0 to 1.0 on the last day of such
Fiscal Year, then 50% of Excess Cash Flow for such Fiscal Year. Any such
mandatory prepayment shall be applied in accordance with clause (c) below.

                (c)     Subject to the provisions of Section 2.12(f) (Payments
and Computations), any prepayments made by the Borrower required to be applied
in accordance with this clause (c) shall be applied as follows: first, to repay
the outstanding principal balance of the Term Loans, until such Term Loans shall
have been prepaid in full; second, to repay the outstanding principal balance of
the Revolving Loans until such Revolving Loans shall have been paid in full; and
then, to provide cash collateral for any Letter of Credit Obligations in the
manner set forth in Section 9.3 (Actions in Respect of Letters of Credit) until
all such Letter of Credit Obligations have been fully cash collateralized in the
manner set forth therein. All repayments of the Term Loans made pursuant to this
clause (c) shall be applied to the remaining installments of such outstanding
principal amounts of the Term Loans in the inverse order of their maturities.
All repayments of Revolving Loans required to be made pursuant to this
clause (c) shall result in a permanent reduction of the Revolving Credit
Commitments to the extent provided in Section 2.4(b) (Reduction and Termination
of the Revolving Credit Commitments); provided, however, that, in the case of
Net Cash Proceeds of a Reinvestment Event, an application of such proceeds to
the Revolving Loans pending reinvestment thereof by the applicable Loan Party
shall not result in a permanent reduction of the Revolving Credit Commitments.

                (d)     If at any time, the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit Commitments
in effect at such time, the Borrower shall forthwith prepay the Revolving Loans
then outstanding in an amount equal to such excess. If any such excess remains
after repayment in full of the aggregate outstanding Revolving Loans, the
Borrower shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit) in
an amount equal to 105% of such excess.

Section 2.9  Interest

                (a)     Rate of Interest. All Loans and the outstanding amount
of all other Obligations (other than pursuant to Hedging Contracts that are Loan
Documents, to the extent such Hedging Contracts provide for the accrual of
interest on unpaid obligations) shall bear interest, in the case of Loans, on
the unpaid principal amount thereof from the date such Loans are made and, in
the case of such other Obligations, from the date such other Obligations are due
and payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows:

                                 (i)     if a Base Rate Loan or such other
Obligation, at a rate per annum equal to the sum of (A) the Base Rate as in
effect from time to time and (B) the Applicable Margin; and

                                  (ii)     if a Eurodollar Rate Loan, at a rate
per annum equal to the sum of (A) the Eurodollar Rate determined for the
applicable Interest Period and (B) the Applicable Margin in effect from time to
time during such Eurodollar Interest Period.

                 (b)     Interest Payments. (i) Interest accrued on each Base
Rate Loan shall be payable in arrears (A) on the first Business Day of each
calendar quarter, commencing on the first such day following the making of such
Base Rate Loan, (B) in the case of Base Rate Loans that are Term Loans, upon the
payment or prepayment thereof in full or in part and (C) if not previously paid
in full, at maturity (whether by acceleration or otherwise) of such Base Rate
Loan, (ii) interest accrued on each Eurodollar Rate Loan shall be payable in
arrears (A) on the last day of each Interest Period applicable to such Loan and,
if such Interest Period has a duration of more than three months, on each date
during such Interest Period occurring every three months from the first day of
such Interest Period, (B) upon the payment or prepayment thereof in full or in
part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Eurodollar Rate Loan and (iii) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

                (c)     Default Interest. Notwithstanding the rates of interest
specified in clause (a) above or elsewhere herein, effective immediately upon
the occurrence of an Event of Default and for as long thereafter as such Event
of Default shall be continuing, the principal balance of all Loans and the
amount of all other Obligations then due and payable shall bear interest at a
rate that is two percent per annum in excess of the rate of interest applicable
to such Loans or other Obligations from time to time. Such interest shall be
payable on demand.

Section  2.10 Conversion/Continuation Option

                (a)     The Borrower may elect (i) at any time on any Business
Day to convert Base Rate Loans or any portion thereof to Eurodollar Rate Loans
and (ii) at the end of any applicable Interest Period, to convert Eurodollar
Rate Loans or any portion thereof into Base Rate Loans or to continue such
Eurodollar Rate Loans or any portion thereof for an additional Interest Period;
provided, however, that the aggregate amount of the Eurodollar Loans for each
Interest Period must be in the amount of at least $1,000,000 or an integral
multiple of $100,000 in excess thereof. Each conversion or continuation shall be
allocated among the Loans of each Lender in accordance with such Lender’s
Ratable Portion. Each such election shall be in substantially the form of
Exhibit E (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three Business Days’ prior written notice specifying (A) the
amount and type of Loan being converted or continued, (B) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion.

                (b)     The Administrative Agent shall promptly notify each
Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein. Notwithstanding the foregoing, no conversion in whole
or in part of Base Rate Loans to Eurodollar Rate Loans, and no continuation in
whole or in part of Eurodollar Rate Loans upon the expiration of any applicable
Interest Period, shall be permitted at any time at which (A) a Default or an
Event of Default shall have occurred and be continuing or (B) the continuation
of, or conversion into, a Eurodollar Rate Loan would violate any provision of
Section 2.13 (Special Provisions Governing Eurodollar Rate Loans). If, within
the time period required under the terms of this Section 2.10, the
Administrative Agent does not receive a Notice of Conversion or Continuation
from the Borrower containing a permitted election to continue any Eurodollar
Rate Loans for an additional Interest Period or to convert any such Loans, then,
upon the expiration of the applicable Interest Period, such Loans shall be
automatically converted to Base Rate Loans. Each Notice of Conversion or
Continuation shall be irrevocable.

Section 2.11  Fees

                (a)     Unused Commitment Fee. The Borrower agrees to pay in
immediately available Dollars to each Revolving Credit Lender a commitment fee
on the actual daily amount by which the Revolving Credit Commitment of such
Revolving Credit Lender exceeds such Lender’s Ratable Portion of the Revolving
Credit Outstandings (the “Unused Commitment Fee”) from the date hereof through
the Revolving Credit Termination Date at the Applicable Unused Commitment Fee
Rate, payable in arrears (x) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following September 30, 2003 and
(y) on the Revolving Credit Termination Date.

                 (b)     Letter of Credit Fees. The Borrower agrees to pay the
following amounts with respect to Letters of Credit issued by any Issuer:

                                  (i)     to the Administrative Agent for the
account of each Issuer of a Letter of Credit, with respect to each Letter of
Credit issued by such Issuer, an issuance fee equal to 0.25% per annum of the
Dollar Equivalent of the daily maximum undrawn face amount of such Letter of
Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Letter of Credit and (B) on the Revolving Credit Termination Date;

                                  (ii)     to the Administrative Agent for the
ratable benefit of the Revolving Credit Lenders, with respect to each Letter of
Credit, a fee accruing in Dollars at a rate per annum equal to the Applicable
Margin for Revolving Loans that are Eurodollar Rate Loans on the Dollar
Equivalent of the daily maximum undrawn face amount of such Letter of Credit,
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date; provided,
however,that during the continuance of an Event of Default, such fee shall be
increased by two percent per annum (instead of, and not in addition to, any
increase pursuant to Section 2.9 (Interest)) and shall be payable on demand; and

                                  (iii)     to the Issuer of any Letter of
Credit, with respect to the issuance, amendment or transfer of each Letter of
Credit and each drawing made thereunder, documentary and processing charges in
accordance with such Issuer’s standard schedule for such charges in effect at
the time of issuance, amendment, transfer or drawing, as the case may be.

                (c)     Additional Fees. The Borrower has agreed to pay to the
Administrative Agent and the Arranger additional fees, the amount and dates of
payment of which are embodied in the Fee Letter.

Section 2.12  Payments and Computations

                 (a)     The Borrower shall make each payment hereunder
(including fees and expenses) not later than 11:00 a.m. (New York time) on the
day when due, in the currency specified herein (or, if no such currency is
specified, in Dollars) to the Administrative Agent at its address referred to in
Section 11.8 (Notices, Etc.) in immediately available funds without set-off or
counterclaim. The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the Lenders, in accordance with the application of payments
set forth in clause (f) or (g) below, as applicable, for the account of their
respective Applicable Lending Offices; provided, however, that amounts payable
pursuant to Section 2.14 (Capital Adequacy), Section 2.15 (Taxes) or Section
2.13(c) Increased Costs or (d) Illegality shall be paid only to the affected
Lender or Lenders. Payments received by the Administrative Agent after
11:00 a.m. (New York time) shall be deemed to be received on the next Business
Day.

                (b)     All computations of interest and of fees shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.

                (c)     Each payment by a Borrower of any Loan, Reimbursement
Obligation (including interest or fees in respect thereof) and each
reimbursement of various costs, expense or other Obligation shall be made in the
currency in which such Loan was made, such Letter of Credit issued or such cost,
expense or other Obligation was incurred; provided, however, that other than for
payments in respect of a Loan or Reimbursement Obligation, Loan Documents duly
executed by the Administrative Agent or any Hedging Contract may specify other
currencies of payment for Obligations created by or directly related to such
Loan Document or Hedging Contract.

                (d)     Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and such extension of time shall
in such case be included in the computation of payment of interest or fees, as
the case may be; provided, however, that if such extension would cause payment
of interest on or principal of any Eurodollar Rate Loan to be made in the next
calendar month, such payment shall be made on the immediately preceding Business
Day. All repayments of any Revolving Loans or Term Loans shall be applied as
follows: first, to repay such Loans outstanding as Base Rate Loans and then, to
repay such Loans outstanding as Eurodollar Rate Loans, with those Eurodollar
Rate Loans having earlier expiring Eurodollar Interest Periods being repaid
prior to those having later expiring Eurodollar Interest Periods.

                (e)     Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon at the Federal Funds Rate, for the first Business Day, and,
thereafter, at the rate applicable to Base Rate Loans, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent.

                (f)     Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of clause (g)
below (or required to be applied in accordance with Section 2.8(c) (Mandatory
Prepayments)), all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied as follows:
first, to pay principal of, and interest on, any portion of the Loans the
Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower, second, to pay all
other Obligations then due and payable and third, as the Borrower so designates.
Payments in respect of Revolving Loans received by the Administrative Agent
shall be distributed to each Revolving Credit Lender in accordance with such
Lender’s Ratable Portion of the Revolving Credit Commitments; payments in
respect of the Term Loans received by the Administrative Agent shall be
distributed to each Term Loan Lender in accordance with such Lender’s Ratable
Portion of the Term Loans; and all payments of fees and all other payments in
respect of any other Obligation shall be allocated among such of the Lenders and
Issuers as are entitled thereto and, for such payments allocated to the Lenders,
in proportion to their respective Ratable Portions.

                (g)     The Borrower hereby irrevocably waives the right to
direct the application of any and all payments in respect of the Obligations and
any proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of Section
2.8(c) (Mandatory Prepayments) and clause (f) above, the Administrative Agent
may, and upon either (A) the written direction of the Requisite Lenders or
(B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies),
shall, deliver a blockage notice or other notice of sole control to each Deposit
Account Bank and apply all payments in respect of any Obligations and all funds
on deposit in any Cash Collateral Account or any Concentration Account and all
other proceeds of Collateral in the following order:

                                 (i)     first, to pay Secured Obligations in
respect of any expense reimbursements or indemnities then due to the
Administrative Agent;

                                  (ii)     second, to pay Secured Obligations in
respect of any expense reimbursements or indemnities then due to the Lenders and
the Issuers;

                                  (iii)     third, to pay Secured Obligations in
respect of any fees then due to the Administrative Agent, the Lenders and the
Issuers;

                                  (iv)     fourth, to pay interest then due and
payable in respect of the Loans and Reimbursement Obligations;

                                 (v)     fifth, to pay or prepay principal
amounts on the Loans and Reimbursement Obligations and to provide cash
collateral for outstanding Letter of Credit Undrawn Amounts in the manner
described in Section 9.3 (Actions in Respect of Letters of Credit), ratably to
the aggregate principal amount of such Loans, Reimbursement Obligations and
Letter of Credit Undrawn Amounts, Cash Management Obligations, and Obligations
owing with respect to Hedging Contracts; provided, that with respect to amounts
payable pursuant to this clause (v) to the Revolving Credit Lenders, such
amounts shall be applied first, to pay the aggregate principal amount of any
portion of the Revolving Loans that the Administrative Agent may have advanced
on behalf of any Revolving Credit Lender for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower and second, ratably to
the aggregate principal amount of the Revolving Credit Outstandings then
outstanding; and

                                 (vi)     sixth, to the ratable payment of all
other Secured Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv) and (v) above, the available funds being applied
with respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligations ratably,
based on the proportion of the Administrative Agent’s and each Lender’s or
Issuer’s interest in the aggregate outstanding Secured Obligations described in
such clauses. The order of priority set forth in clauses (i), (ii), (iii), (iv)
and (v) above may at any time and from time to time be changed by the agreement
of the Requisite Lenders and (if required pursuant to Section 11.1(a)
(Amendments, Waivers, Etc.)), the Requisite Revolving Credit Lenders or the
Requisite Term Loan Lenders, as the case may be, without necessity of notice to
or consent of or approval by the Borrower, any Secured Party that is not a
Lender or Issuer or by any other Person that is not a Lender or Issuer. The
order of priority set forth in clauses (i), (ii) and (iii) above may be changed
only with the prior written consent of the Administrative Agent in addition to
that of the Requisite Lenders and (if required pursuant to Section 11.1(a)
(Amendments, Waivers, Etc.)), the Requisite Revolving Credit Lenders or the
Requisite Term Loan Lenders, as the case may be.

Section 2.13  Payments and Computations

(a) Determination of Interest Rate

        The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurodollar Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrower.

(b) Interest Rate Unascertainable, Inadequate or Unfair

        In the event that (i) the Administrative Agent determines that adequate
and fair means do not exist for ascertaining the applicable interest rates by
reference to which the Eurodollar Rate then being determined is to be fixed or
(ii) the Requisite Lenders notify the Administrative Agent that the Eurodollar
Rate for any Interest Period will not adequately reflect the cost to the Lenders
of making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Loan shall automatically, on the last day of the current Interest
Period for such Loan, convert into a Base Rate Loan and the obligations of the
Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

(c) Increased Costs

        If at any time any Lender determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than any change by way of imposition or increase of
reserve requirements included in determining the Eurodollar Rate) or the
compliance by such Lender with any guideline, request or directive from any
central bank or other Governmental Authority (whether or not having the force of
law), shall have the effect of increasing the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurodollar Rate Loans, then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

(d) Illegality

        Notwithstanding any other provision of this Agreement, if any Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the date of
this Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. If,
at any time after a Lender gives notice under this Section 2.14 clause (c), such
Lender determines that it may lawfully make Eurodollar Rate Loans, such Lender
shall promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurodollar Rate Loans shall thereupon be restored.

(e) Breakage Costs

        In addition to all amounts required to be paid by the Borrower pursuant
to Section 2.9 (Interest), the Borrower shall compensate each Lender, upon
demand, for all losses, expenses and liabilities (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Lender’s Eurodollar Rate Loans
to the Borrower but excluding any loss of the Applicable Margin on the relevant
Loans) that such Lender may sustain (i) if for any reason (other than solely by
reason of such Lender being a Non-Funding Lender) a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrower or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.10
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.8 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in
clause (d) above or (iv) as a consequence of any failure by the Borrower to
repay Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.

Section 2.14  Capital Adequacy

        If at any time any Lender determines that (a) the adoption of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.

Section 2.15  Taxes

                (a)     Any and all payments by any Loan Party under each Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding (i) in the case of each
Lender, Issuer and the Administrative Agent (A) taxes measured by its net
income, and franchise taxes imposed on it, and similar taxes imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuer or the Administrative Agent (as the case may be) is organized and
(B) any United States withholding taxes payable with respect to payments under
the Loan Documents under laws (including any statute, treaty or regulation) in
effect on the Closing Date (or, in the case of an Eligible Assignee, the date of
the Assignment and Acceptance) applicable to such Lender, Issuer or the
Administrative Agent, as the case may be, but not excluding any United States
withholding taxes payable as a result of any change in such laws occurring after
the Closing Date (or the date of such Assignment and Acceptance), (ii) in the
case of each Lender or Issuer, taxes measured by its net income, and franchise
taxes imposed on it as a result of a present or former connection between such
Lender or Issuer (as the case may be) and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein and (iii)
any taxes imposed as a result of a Lender or Issuer failing to provide, within
30 days of such request therefor, the Borrower with any documentation reasonably
requested by the Borrower that would eliminate such taxes (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Loan Document to any
Lender, any Issuer or the Administrative Agent (w) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.15, such Lender, Issuer or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (x) the relevant Loan Party shall make such deductions,
(y) the relevant Loan Party shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law and
(z) the relevant Loan Party shall deliver to the Administrative Agent evidence
of such payment.

                (b)     In addition, each Loan Party agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies of the United States or any political subdivision
thereof or any applicable foreign jurisdiction, and all liabilities with respect
thereto, in each case arising from any payment made under any Loan Document or
from the execution, delivery or registration of, or otherwise with respect to,
any Loan Document (collectively, “Other Taxes”). Each Loan Party authorizes the
Administrative Agent to pay such Other Taxes in the name of such Loan Party and,
for such purpose, to submit a Notice of Borrowing for Revolving Loans in an
amount equal to the Dollar Equivalent of such Other Taxes (i) after the
occurrence of any Event of Default and in respect of any event occurring on the
Closing Date and (ii) otherwise, with the consent of such Loan Party, in the
name of the Loan Party owing such Other Taxes and in an aggregate principal
amount not to exceed all amounts owing in respect of such Other Taxes. If such a
Notice of Borrowing is prepared by the Administrative Agent, the Borrowing
corresponding thereto shall be made without regard to the conditions precedent
set forth in Article III (Conditions To Loans And Letters Of Credit) and the
proceeds thereof shall be disbursed to the Administrative Agent in the name of
the Borrower and shall be used by the Administrative Agent solely to pay such
Other Taxes (any excess thereof to be used to repay such Borrowing). The
Administrative Agent may also make Revolving Loans to pay such Other Taxes in
the name of such Loan Party and may pay such Other Taxes and seek separate
reimbursement of such Other Taxes hereunder as a Secured Obligation.

                (c)     Each Loan Party shall, jointly and severally, indemnify
each Lender, Issuer and the Administrative Agent for the full amount of Taxes
and Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction
on amounts payable under this Section 2.15) paid by such Lender, Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted,
other than any such Taxes, Other Taxes or other liabilities the payment of which
by such Lender, Issuer, or the Administrative Agent (as applicable) was made as
a direct result of such Person’s gross negligence or willful misconduct. This
indemnification shall be made within 30 days from the date such Lender, Issuer
or the Administrative Agent (as the case may be) makes written demand therefor.

                (d)     Within 30 days after the date of any payment of Taxes or
Other Taxes by any Loan Party, the Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 11.8 (Notices, Etc.)), the original
or a certified copy of a receipt evidencing payment thereof.

                (e)     Without prejudice to the survival of any other agreement
of any Loan Party hereunder or under the Guaranty, the agreements and
obligations of such Loan Party contained in this Section 2.15 shall survive the
payment in full of the Obligations.

                (f)     Prior to the Closing Date in the case of each Non-U.S.
Lender that is a signatory hereto, and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Non-U.S. Lender and from time to time thereafter if requested by the Borrower or
the Administrative Agent, each Non-U.S. Lender that is entitled at such time to
an exemption from United States withholding tax, or that is subject to such tax
at a reduced rate under an applicable tax treaty, shall provide the
Administrative Agent and the Borrower with two completed originals of each of
the following: (i) Form W-8ECI (claiming exemption from withholding because the
income is effectively connected with a U.S. trade or business) or any successor
form, (ii) Form W-8BEN (claiming exemption from, or a reduction of, withholding
tax under an income tax treaty) or any successor form, (iii) in the case of a
Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of the Code,
a Form W-8BEN (claiming exemption from withholding under the portfolio interest
exemption) or any successor form or (iv) any other applicable form, certificate
or document prescribed by the IRS certifying as to such Non-U.S. Lender’s
entitlement to such exemption from United States withholding tax or reduced rate
with respect to all payments to be made to such Non-U.S. Lender under the Loan
Documents. Unless the Borrower and the Administrative Agent have received forms
or other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Loan Parties and the Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

                (g)     Any Lender claiming any additional amounts payable
pursuant to this Section 2.15 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.16  Substitution of Lenders

                (a)     In the event that (i)(A) any Lender makes a claim under
Section 2.13(c) (Increased Costs) or Section 2.14 (Capital Adequacy), (B) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Borrower pursuant to Section 2.13(d)
(Illegality), (C) any Loan Party is required to make any payment pursuant to
Section 2.15 (Taxes) that is attributable to a particular Lender or (D) any
Lender becomes a Non-Funding Lender, (ii) in the case of clause (i)(A) above, as
a consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement and (iii) in the
case of clause (i)(A), (B) and (C) above, Lenders holding at least 75% of the
Revolving Credit Commitments and Lenders holding at least 75% of the Term Loan
are not subject to such increased costs or illegality, payment or proceedings
(any such Lender, an “Affected Lender”), the Borrower may substitute any Lender
and, if reasonably acceptable to the Administrative Agent, any other Eligible
Assignee (a “Substitute Institution”) for such Affected Lender hereunder, after
delivery of a written notice (a “Substitution Notice”) by the Borrower to the
Administrative Agent and the Affected Lender within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.

                (b)     If the Substitution Notice was properly issued under
this Section 2.16, the Affected Lender shall sell, and the Substitute
Institution shall purchase, all rights and claims of such Affected Lender under
the Loan Documents and the Substitute Institution shall assume, and the Affected
Lender shall be relieved of, the Affected Lender’s Revolving Credit Commitments
and all other prior unperformed obligations of the Affected Lender under the
Loan Documents (other than in respect of any damages (other than exemplary or
punitive damages, to the extent permitted by applicable law) in respect of any
such unperformed obligations). Such purchase and sale (and the corresponding
assignment of all rights and claims hereunder) shall be effective on (and not
earlier than) the later of (i) the receipt by the Affected Lender of its Ratable
Portion of the Revolving Credit Outstandings, the Term Loans, together with any
other Obligations owing to it, (ii) the receipt by the Administrative Agent of
an agreement in form and substance satisfactory to it and the Borrower whereby
the Substitute Institution shall agree to be bound by the terms hereof and
(ii) the payment in full to the Affected Lender in cash of all fees,
unreimbursed costs and expenses and indemnities accrued and unpaid through such
effective date. Upon the effectiveness of such sale, purchase and assumption,
the Substitute Institution shall become a “Lender” hereunder for all purposes of
this Agreement having a Commitment in the amount of such Affected Lender’s
Commitment assumed by it and such Commitment of the Affected Lender shall be
terminated; provided, however, that all indemnities under the Loan Documents
shall continue in favor of such Affected Lender.

                (c)     Each Lender agrees that, if it becomes an Affected
Lender and its rights and claims are assigned hereunder to a Substitute
Institution pursuant to this Section 2.16, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Note (if such Loans are evidenced by a Note) evidencing the
Loans subject to such Assignment and Acceptance; provided, however, that the
failure of any Affected Lender to execute an Assignment and Acceptance shall not
render such assignment invalid.


ARTICLE III


CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1  Conditions Precedent to Initial Loans and Letters of Credit

        The obligation of each Lender to make the Loans requested to be made by
it on the Closing Date and the obligation of each Issuer to Issue Letters of
Credit on the Closing Date is subject to the satisfaction of each of the
following conditions precedent on or before the date the initial Loans are made:

                (a)     Certain Documents. The Administrative Agent shall have
received on or prior to the Closing Date each of the following, each dated the
Closing Date unless otherwise indicated or agreed to by the Administrative
Agent, in form and substance satisfactory to the Agents and in sufficient copies
for each Lender:

                                  (i)     this Agreement, duly executed and
delivered by the Borrower and, for the account of each Lender requesting the
same, a Note or Notes of the Borrower conforming to the requirements set forth
herein;

                                  (ii)     the Guaranty, duly executed by each
Guarantor;

                                  (iii)     the Pledge and Security Agreement,
duly executed by the Borrower and each Guarantor, together with each of the
following:

                (A)     evidence satisfactory to the Administrative Agent that,
upon the filing and recording of instruments delivered on the Closing Date, the
Administrative Agent (for the benefit of the Secured Parties) shall have a valid
and perfected first priority security interest in the Collateral, including
(x) such documents duly executed by each Loan Party as the Administrative Agent
may request with respect to the perfection of its security interests in the
Collateral (including financing statements under the UCC, patent, trademark and
copyright security agreements suitable for filing with the Patent and Trademark
Office or the Copyright Office, as the case may be, and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens created by the Pledge and Security Agreement) and (y) copies of UCC search
reports as of a recent date listing all effective financing statements that name
each Loan Party as debtor, together with copies of such financing statements,
none of which shall cover the Collateral except for those that shall be
terminated on the Closing Date or are otherwise permitted hereunder;

                (B)     all certificates, instruments and other documents
representing all of the Pledged Stock being pledged pursuant to such Pledge and
Security Agreement and stock powers for such certificates, instruments and other
documents duly executed in blank;

                (C)     all instruments representing Pledged Debt Instruments
being pledged pursuant to such Pledge and Security Agreement duly endorsed in
favor of the Administrative Agent or in blank;

                (D)     all Deposit Account Control Agreements, duly executed by
the applicable Deposit Account Bank and Loan Party, that, in the reasonable
judgment of the Administrative Agent, shall be required for the Loan Parties to
comply with Section 4.5 (Control Accounts; Approved Deposit Accounts) of the
Pledge and Security Agreement; and

                (E)     Control Account Agreements duly executed by the
appropriate Loan Party and (1) all Securities Intermediaries with respect to all
Securities Accounts and Securities Entitlements of the Borrower and each
Guarantor and (2) all futures commission agents and clearing houses with respect
to all commodities contracts and commodities accounts held by the Borrower and
each Guarantor;

                                  (iv)     Mortgages for all of the Real
Properties of the Loan Parties identified on Schedule 4.19 (Real Property)
(except as may be agreed to by the Administrative Agent), together with Mortgage
Supporting Documents relating thereto;

                                  (v)     the Foreign Security Agreements;

                                  (vi)     a favorable opinion of (A) Piper
Rudnick LLP, counsel to the Loan Parties, in substantially the form of Exhibit F
(Form of Opinion of Counsel for the Loan Parties), (B) counsel to the Loan
Parties in Australia, Canada, Mexico and the United Kingdom with respect to the
perfection and enforceability of the pledges and security interests to be
granted to the Administrative Agent under the applicable Collateral Documents,
in each case addressed to the Administrative Agent and the Lenders and
addressing such matters as any Lender through the Administrative Agent may
reasonably request, (C) Kennedy Covington Lobdell & Hickman, LLP, counsel to the
Loan Parties in North Carolina in connection with the Mortgage, and (E) counsel
to the Administrative Agent as to the enforceability of this Agreement and the
other Loan Documents to be executed on the Closing Date. In addition, the
Administrative Agent and the Lenders shall have received satisfactory evidence
that such Persons shall be entitled to rely on all opinions of counsel delivered
in connection with the Transactions;

(vii)

a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State of the state of organization of such Loan Party, together
with certificates of such official attesting to the good standing of each such
Loan Party;


                                  (viii)     a certificate of the Secretary or
an Assistant Secretary of each Loan Party certifying (A) the names and true
signatures of each officer of such Loan Party that has been authorized to
execute and deliver any Loan Document or other document required hereunder to be
executed and delivered by or on behalf of such Loan Party, (B) the by-laws (or
equivalent Constituent Document) of such Loan Party as in effect on the date of
such certification, (C) the resolutions of such Loan Party’s Board of Directors
(or equivalent governing body), and, if applicable, the resolutions of such Loan
Party’s shareholders, approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and (D) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) of such Loan Party from the
certificate of incorporation (or equivalent Constituent Document) delivered
pursuant to clause (vii) above;

                                  (ix)     a certificate of a Responsible
Financial Officer of the Borrower, stating that the Borrower is Solvent after
giving effect to the Transactions, including the initial Loans and Letters of
Credit and the application of the proceeds thereof in accordance with Section
7.9 (Application of Proceeds) and the payment of all estimated legal, accounting
and other fees related hereto and thereto;

                                  (x)     a certificate of a Responsible Officer
to the effect that (A) the condition set forth in Section 3.2(b) (Conditions
Precedent to Each Loan and Letter of Credit) has been satisfied and (B) no
litigation not listed on Schedule 4.7 (Litigation) shall have been commenced
against any Loan Party or any of its Subsidiaries that, if adversely determined,
would have a Material Adverse Effect;

                                  (xi)     a copy of each Related Document,
together with a certificate of a Responsible Officer to the effect that (A) each
such copy is a true, complete and correct copy of such Related Document and (B)
no amendments or modifications have been made to any such Related Document from
the form thereof delivered on the Closing Date;

                                  (xii)     evidence satisfactory to the
Administrative Agent that the insurance policies required by Section 7.5
(Maintenance of Insurance) and any Collateral Document are in full force and
effect, together with endorsements naming the Administrative Agent, on behalf of
the Secured Parties, as an additional insured or loss payee under all insurance
policies (other than general liability insurance policies) to be maintained with
respect to the properties of the Borrower and its Subsidiaries; and

                                  (xiii)     such other certificates, documents,
agreements and information respecting any Loan Party as any Lender through the
Administrative Agent may reasonably request.

                (b)     Consummation of Transactions, Etc.

                                  (i)     The Agents shall have received
evidence that the Transactions have been consummated, including evidence that
the Borrower shall have received not less than an amount equal to $288,750,000
in aggregate gross cash proceeds from the Equity Offering and Notes Offering,
and in the case of each of the Equity Offering and the Notes Offering, that such
proceeds shall have been applied in accordance with the Sources and Uses of
Funds, with such changes as may be agreed to by the Agents; provided, however,
that notwithstanding anything to the contrary in the foregoing, the Borrower
shall have received not less than $75,000,000 in gross cash proceeds from the
Equity Offering. This Agents shall be reasonably satisfied with any material
changes to the Sources and Uses of Funds.

                                  (ii)     The Agents shall have received a
certificate from a Responsible Financial Officer of the Company, for the benefit
of the Administrative Agent and the Lenders and Issuers, that (subject only to
the funding of the initial Loans hereunder (or immediately upon the funding
thereof)) the Transactions (other than the Remaining Notes Repurchase) shall
have been consummated;

                                  (iii)     The Agents shall have received
evidence that (a) no Existing Secured Notes shall remain outstanding on the
Closing Date, after giving effect to the purchases of such Existing Secured
Notes made pursuant to the Existing Secured Tender Offer and that all
obligations under the Existing Secured Indenture shall have been repaid in full,
(b) the Existing Secured Indenture and all Noteholder Collateral Documents shall
have been terminated on terms satisfactory to the Administrative Agent,
including the release of all Liens granted to the Existing Secured Notes Trustee
pursuant thereto;

                                  (iv)     The Agents shall have received
evidence that (a) no Existing Senior Discount Notes shall remain outstanding on
the Closing Date after giving effect to the purchases of such Existing Senior
Discount Notes made pursuant to the applicable Tender Offer and that all
obligations under the Existing Senior Discount Indenture shall have been repaid
in full and (b) the Existing Senior Discount Indenture shall have been
terminated on terms satisfactory to the Administrative Agent; and

                                  (v)     The Agents shall have received
evidence that no Existing Senior Subordinated Notes shall remain outstanding on
the Closing Date, after giving effect to the purchases of such Existing Senior
Subordinated Notes made pursuant to the applicable Tender Offer, or if such
Remaining Notes are outstanding, evidence that the Borrower has given the
trustee in respect of such Remaining Notes irrevocable notice of the Borrower’s
intent to repurchase such Remaining Notes as required by Existing Senior
Subordinated Indenture to effectuate the Remaining Notes Repurchase.

                (c)     Collateral Access Agreements and Bailee’s Letters.
Subject to Section 7.12 (Collateral Access Agreements and Bailee’s Letters), the
Administrative Agent shall have received such Collateral Access Agreements and
Bailee’s Letters as the Administrative Agent shall request in its sole
discretion.

                (d)     Closing Date. The Closing Date shall have occurred on or
before July 31, 2003.

                (e)     Fees and Expenses Paid. There shall have been paid to
the Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before the Closing Date (including
all such fees described in the Fee Letter).

                (f)     Debt Rating Condition. The senior secured Indebtedness
of the Borrower shall be rated at least B+ by S&P and at least B1 by Moody’s and
each such rating shall be stable and not subject to a “negative watch” or
“negative outlook”.

                (g)     No Material Adverse Change. The Administrative Agent and
the Lenders shall be satisfied that there shall not have been a Material Adverse
Change since December 31, 2002.

                (h)     Consents, Etc. Each of the Company and its Subsidiaries
shall have received all consents and authorizations required pursuant to any
material Contractual Obligation with any other Person and shall have obtained
all Permits of, and effected all notices to and filings with, any Governmental
Authority, in each case, as may be necessary to allow each of the Company and
its Subsidiaries lawfully (i) to execute, deliver and perform, in all material
respects, their respective obligations hereunder and under the Loan Documents
and the Related Documents to which each of them, respectively, is, or shall be,
a party and each other agreement or instrument to be executed and delivered by
each of them, respectively, pursuant thereto or in connection therewith, (ii) to
create and perfect the Liens on the Collateral to be owned by each of them in
the manner and for the purpose contemplated by the Loan Documents and (iii) to
consummate the Transactions.

Section 3.2  Conditions Precedent to Each Loan and Letter of Credit

        The obligation of each Lender on any date (including the Closing Date)
to make any Loan and of each Issuer on any date (including the Closing Date) to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:

                (a)     Request for Borrowing or Issuance of Letter of Credit.
With respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing, and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.

                (b)     Representations and Warranties; No Defaults. The
following statements shall be true on the date of such Loan or Issuance, both
before and after giving effect thereto and, in the case of any Loan, to the
application of the proceeds thereof:

                                  (i)     the representations and warranties set
forth in Article IV (Representations and Warranties) and in the other Loan
Documents shall be true and correct on and as of the Closing Date and shall be
true and correct in all material respects on and as of any such date after the
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; and

                                  (ii)     no Default or Event of Default shall
have occurred and be continuing.

                (c)     No Legal Impediments. The making of the Loans or the
Issuance of such Letter of Credit on such date does not violate any Requirement
of Law on the date of or immediately following such Loan or Issuance of such
Letter of Credit and is not enjoined, temporarily, preliminarily or permanently.

                (d)     Additional Matters. The Administrative Agent shall have
received such additional documents, information and materials as any Lender,
through the Administrative Agent, may reasonably request.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing and the acceptance by the Borrower of the proceeds of each Loan
requested therein, and each submission by the Borrower to an Issuer of a Letter
of Credit Request, and the Issuance of each Letter of Credit requested therein,
shall be deemed to constitute a representation and warranty by the Borrower as
to the matters specified in clause (b) above on the date of the making of such
Loan or the Issuance of such Letter of Credit.

Section 3.3  Determinations of Initial Borrowing Conditions

        For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the initial
Borrowing or Issuance or deemed Issuance hereunder specifying its objection
thereto and such Lender shall not have made available to the Administrative
Agent such Lender’s Ratable Portion of such Borrowing.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

        To induce the Lenders, the Issuers and the Administrative Agent to enter
into this Agreement, the Borrower represents and warrants each of the following
to the Lenders, the Issuers and the Administrative Agent, on and as of the
Closing Date and after giving effect to the Transactions and the making of the
Loans and the other financial accommodations on the Closing Date and on and as
of each date as required by Section 3.2(b)(i) (Conditions Precedent to Each Loan
and Letter of Credit):

Section 4.1  Corporate Existence; Compliance with Law

        Each of the Borrower and its Subsidiaries (a) is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its properties, to lease the property it operates under
lease and to conduct its business as now or currently proposed to be conducted,
(d) is in compliance with its Constituent Documents, (e) is in compliance with
all applicable Requirements of Law except where the failure to be in compliance
would not, in the aggregate, have a Material Adverse Effect and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, operation and conduct, except for
Permits, filings or notices that can be obtained, made or given by the taking of
ministerial action to secure the grant or transfer thereof or the failure to
obtain, make or give would not, in the aggregate, have a Material Adverse
Effect.

Section 4.2  Corporate Power; Authorization; Enforceable Obligations

                (a)     The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby:

                                  (i)     are within such Loan Party’s
corporate, limited liability company, partnership or other powers;

                                  (ii)     have been or, at the time of delivery
thereof pursuant to Article III (Conditions To Loans And Letters Of Credit) will
have been duly authorized by all necessary action, including the consent of
shareholders, partners and members where required;

                                  (iii)     do not and will not (A) contravene
such Loan Party’s or any of its Subsidiaries’ respective Constituent Documents,
(B) violate any other Requirement of Law applicable to such Loan Party
(including Regulations T, U and X of the Federal Reserve Board), or any order or
decree of any Governmental Authority or arbitrator applicable to such Loan
Party, (C) conflict with or result in the breach of, or constitute a default
under, or result in or permit the termination or acceleration of, any Related
Document or any other material Contractual Obligation of such Loan Party or any
of its Subsidiaries or (D) result in the creation or imposition of any Lien upon
any property of such Loan Party or any of its Subsidiaries, other than those in
favor of the Secured Parties pursuant to the Collateral Documents;

                                  (iv)     do not require the consent of,
authorization by, approval of, notice to, or filing or registration with, any
Governmental Authority, other than those listed on Schedule 4.2 (Consents) and
that, except as described on Schedule 4.2 (Consents), have been or will be,
prior to the Closing Date, obtained or made, copies of which have been or will
be delivered to the Administrative Agent pursuant to Section 3.1 (Conditions
Precedent to Initial Loans and Letters of Credit), and except as described on
Schedule 4.2. (Consents), each of which on the Closing Date will be in full
force and effect and, with respect to the Collateral, filings required to
perfect the Liens created by the Collateral Documents; and

                                  (v)     do not require the consent of,
authorization by, approval of, notice to, or filing or registration with, any
other Person (other than any Governmental Authority as described in the
immediately preceding clause (iv)), other than those listed on Schedule 4.2
(Consents) and that except as described on Schedule 4.2 (Consents), have been or
will be, prior to the Closing Date, obtained or made, each of which on the
Closing Date will be in full force and effect, other than those which if not
obtained or made could not result in a Material Adverse Effect or otherwise
prevent the consummation of the transactions contemplated by this Agreement or
the other Loan Documents.

                (b)     This Agreement has been, and each of the other Loan
Documents will have been upon delivery thereof pursuant to the terms of this
Agreement, duly executed and delivered by each Loan Party party thereto. This
Agreement is, and the other Loan Documents will be, when delivered hereunder,
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws relating to or affecting the rights of creditors
generally, and the exercise of judicial discretion in accordance with general
principles of equity, regardless of whether such enforceability is considered in
a proceeding at law or in equity.

Section 4.3  Ownership of Borrower; Subsidiaries

        Set forth on Schedule 4.3 (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Closing Date, all Subsidiaries of the Borrower
and, as to each such Subsidiary, the jurisdiction of its organization, the
number of shares of each class of Stock authorized (if applicable), the number
outstanding on the Closing Date and the number and percentage of the outstanding
shares of each such class owned (directly or indirectly) by the Borrower. No
Stock of any Subsidiary of the Borrower is subject to any outstanding option,
warrant, right of conversion or purchase of any similar right. All of the
outstanding Stock of each Subsidiary of the Borrower owned (directly or
indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Pledge and Security
Agreement), options, warrants, rights of conversion or purchase or any similar
rights. Neither the Borrower nor any such Subsidiary is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents. The Borrower does
not own or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 8.3 (Investments).

Section 4.4  Financial Statements

                (a)     The Consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2000, December 31, 2001 and December 31, 2002,
and the related Consolidated statements of income, retained earnings and cash
flows of the Company and its Subsidiaries for the Fiscal Year then ended,
certified by Pricewaterhouse Coopers LLP, and the Consolidated balance sheets of
the Company and its Subsidiaries as at the Fiscal Quarter ending on or about
March 31, 2003 and as at the fiscal months ending on or about April 30 and May
31, and the related Consolidated statements of income, retained earnings and
cash flows of the Company and its Subsidiaries for the fiscal periods then
ended, copies of each of which have been furnished to each Lender, fairly
present, subject, in the case of said balance sheets and said statements of
income, retained earnings and cash flows for each completed Fiscal Quarter or
fiscal month ending after December 31, 2002, to the absence of footnote
disclosure and normal recurring year-end audit adjustments, the Consolidated
financial condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the period ended on such dates, all in conformity with GAAP.

                (b)     None of the Borrower or any of the Borrower’s
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitment that is not
reflected in the Financial Statements referred to in clause (a) above or in the
notes thereto and not otherwise permitted by this Agreement.

                (c)     The Projections have been prepared by the Borrower in
light of the past operations of its business, and reflect projections for the
Fiscal Year period beginning on January 1, 2003 on a quarterly basis for each
Fiscal Quarter through and including the Fiscal Quarter ending in or about
December 31, 2005 and on a year by year basis thereafter. The Projections are
based upon estimates and assumptions stated therein, all of which the Borrower
believes to be reasonable and fair in light of current conditions and current
facts known to the Borrower and, as of the Closing Date, reflect the Borrower’s
good faith and reasonable estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods set forth therein.

                (d)     The unaudited Consolidated balance sheet of the Borrower
and its Subsidiaries, a copy of which has been delivered to each Lender pursuant
to Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit),
has been prepared as of March 31, 2003, reflects as of such date, on a pro forma
basis, the Consolidated financial condition of the Borrower and its
Subsidiaries, and the assumptions expressed therein were reasonable based on the
information available to the Borrower at the time so furnished and on the
Closing Date.

Section 4.5  Material Adverse Change

        Since December 31, 2002, there has been no Material Adverse Change and
there have been no events or developments that, in the aggregate, have had a
Material Adverse Effect.

Section 4.6  Solvency

        Both before and after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or extended on the Closing Date or such other date
as Loans and Letter of Credit Obligations requested hereunder are made or
extended, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of the Borrower, (c) the consummation of the Transactions and the
other financing transactions contemplated hereby and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each Loan Party is
Solvent.

Section 4.7  Litigation

        Except as set forth on Schedule 4.7 (Litigation), there are no pending
or, to the knowledge of the Borrower, threatened actions, investigations or
proceedings affecting the Borrower or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
would not have a Material Adverse Effect. The performance of any action by any
Loan Party required or contemplated by any Loan Document or any Related Document
is not restrained or enjoined (either temporarily, preliminarily or
permanently).

Section 4.8  Taxes

        Except as otherwise disclosed on Schedule 4.8 (Tax Matters):

                (a)     All federal, state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by the Borrower or any of its Tax
Affiliates have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true and correct in all material respects, and all taxes, charges
and other impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for non-payment thereof, except where contested in good
faith and by appropriate proceedings if adequate reserves therefor have been
established on the books of the Borrower or such Tax Affiliate in conformity
with GAAP. No Tax Return is under audit or examination by any Governmental
Authority and no notice of such an audit or examination or any assertion of any
claim for Taxes has been given or made by any Governmental Authority. Proper and
accurate amounts have been withheld by the Borrower and each of its Tax
Affiliates from their respective employees for all periods in full and complete
compliance with the tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.

                (b)     None of the Borrower or any of its Tax Affiliates has
(i) executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for the filing of any Tax Return or the assessment or collection of any
charges, (ii) incurred any obligation under any tax sharing agreement or
arrangement other than those of which the Administrative Agent has received a
copy prior to the date hereof or (iii) been a member of an affiliated, combined
or unitary group other than the group of which the Borrower (or its Tax
Affiliate) is the common parent.

                (c)     The Borrower does not intend to treat the Loans and the
Letters of Credit and the related transactions contemplated hereby as being a
“reportable transaction” (within the meaning of Treasury Regulation Section 1.6
011-4 of the Code).

Section 4.9  Full Disclosure

                (a)     The information prepared or furnished by or on behalf of
the Borrower or the Company in connection with this Agreement or the Related
Documents or the consummation of the Transactions contemplated hereunder and
thereunder taken as a whole, including the information contained in the
Disclosure Documents, does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein or herein not misleading. All facts known to the Borrower and material
to an understanding of the financial condition, business, properties or
prospects of the Borrower and its Subsidiaries taken as one enterprise have been
disclosed to the Lenders.

                (b)     The Borrower has delivered to each Lender a true,
complete and correct copy of each Disclosure Document. The Disclosure Documents
(other than the Confidential Information Memorandum) comply as to form in all
material respects with all applicable requirements of all applicable state and
Federal securities laws.

Section 4.10  Margin Regulations

        The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Federal Reserve Board), and no proceeds of any Loan will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.

Section 4.11 No Burdensome Restrictions; No Defaults

                (a)     Neither the Borrower nor any Subsidiary of the Borrower
(i) is a party to any Contractual Obligation the compliance with one or more of
which would have, in the aggregate, a Material Adverse Effect or the performance
of which by any thereof, either unconditionally or upon the happening of an
event, would result in the creation of a Lien (other than a Lien permitted under
Section 8.2 (Liens, Etc.)) on the assets of any thereof or (ii) is subject to
one or more charter or corporate restrictions that would, in the aggregate, have
a Material Adverse Effect.

                (b)     Neither the Borrower nor any Subsidiary of the Borrower
is in default under or with respect to any material Contractual Obligation owed
by it and, to the knowledge of the Borrower, no other party is in default under
or with respect to any Contractual Obligation owed to any Loan Party or to any
Subsidiary of any Loan Party, other than, in either case, those defaults that,
in the aggregate, would not have a Material Adverse Effect.

                (c)     No Default or Event of Default has occurred and is
continuing.

                (d)     To the best knowledge of the Borrower, there are no
Requirements of Law applicable to any Loan Party or any Subsidiary of any Loan
Party the compliance with which by such Loan Party or such Subsidiary, as the
case may be, would, in the aggregate, have a Material Adverse Effect.

Section 4.12  Investment Company Act; Public Utility Holding Company Act

        Neither the Borrower nor any Subsidiary of the Borrower is (a) an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended or (b) a “holding company,” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as each such term is defined and used in the Public Utility Holding
Company Act of 1935, as amended.

Section 4.13  Use of Proceeds

        The proceeds of (a) the Term Loan is being used solely to finance the
repurchase of the Existing Notes and the other Transactions as set forth on
Schedule III (Sources and Uses of Funds) (including, without limitation, the
payment of fees and expenses as set forth on such Schedule III (Sources and Uses
of Funds)) and (b) the Revolving Loans and the Letters of Credit will be used by
the Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely to provide working capital from time to time for the Borrower
and its Subsidiaries and for other general corporate purposes (including,
without limitation, the payment of fees and expenses as set forth on such
Schedule III (Sources and Uses of Funds)).

Section 4.14  Insurance

        All Insurance Coverage of any kind or nature of the Borrower or any of
its Subsidiaries, including Insurance Coverage for life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation and employee health and welfare insurance, are in full
force and effect and are of a nature and provide such coverage as is sufficient
and as is customarily carried by businesses of the size and character of such
Person. None of the Borrower or any of its Subsidiaries has been refused
insurance for any material coverage for which it had applied or had any policy
of insurance terminated (other than at its request).

Section 4.15  Labor Matters

                (a)     There are no strikes, work stoppages, slowdowns or
lockouts pending or, to the knowledge of the Borrower, threatened against or
involving the Borrower or any of its Subsidiaries, other than those that, in the
aggregate, would not have a Material Adverse Effect.

                (b)     There are no unfair labor practices, grievances,
complaints or arbitrations pending, or, to the Borrower’s knowledge, threatened,
against or involving the Borrower or any of its Subsidiaries, nor are there any
arbitrations or grievances threatened involving the Borrower or any of its
Subsidiaries, other than those that, in the aggregate, would not have a Material
Adverse Effect.

                (c)     Except as set forth on Schedule 4.15 (Labor Matters), as
of the Closing Date, there is no collective bargaining agreement covering any
employee of the Borrower or its Subsidiaries.

                (d)     Schedule 4.15 (Labor Matters) sets forth as of the date
hereof, all Material Employment-Related Contracts of the Borrower and any of its
Subsidiaries.

Section 4.16     ERISA

                (a)     Schedule 4.16 (List of Plans) separately identifies as
of the date hereof all Title IV Plans, all Multiemployer Plans and all of the
employee benefit plans within the meaning of Section 3(3) of ERISA to which the
Borrower or any of its Subsidiaries has any material obligation or liability,
contingent or otherwise.

                (b)     Each employee benefit plan of the Borrower or any of the
Borrower’s Subsidiaries intended to qualify under Section 401 of the Code does
so qualify, and any trust created thereunder is exempt from tax under the
provisions of Section 501 of the Code, except where such failures, in the
aggregate, would not have a Material Adverse Effect.

                (c)     Each Title IV Plan is in compliance in all material
respects with applicable provisions of ERISA, the Code and other Requirements of
Law except for non-compliances that, in the aggregate, would not have a Material
Adverse Effect.

                (d)     There has been no, nor is there reasonably expected to
occur, any ERISA Event other than those that, in the aggregate, would not have a
Material Adverse Effect.

                (e)     Except to the extent set forth on Schedule 4.16 (List of
Plans), none of the Borrower, any of the Borrower’s Subsidiaries or any ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal as of the date hereof from any Multiemployer Plan.

Section 4.17  Environmental Matters

                (a)     The operations of the Borrower and each of its
Subsidiaries are and to the knowledge of the Borrower in compliance with all
Environmental Laws, including obtaining and complying with all required
environmental, health and safety Permits, other than non-compliances that, in
the aggregate, would not have a reasonable likelihood of the Borrower and its
Subsidiaries incurring Environmental Liabilities and Costs after the date hereof
whose Dollar Equivalent would exceed $1,000,000.

                (b)     None of the Borrower or any of its Subsidiaries or any
Real Property currently or, to the knowledge of the Borrower, previously owned,
operated or leased by or for the Borrower or any of its Subsidiaries is subject
to any pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or, to the knowledge of the Borrower, threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those that, in the aggregate, are not reasonably likely to result in the
Borrower and its Subsidiaries incurring Environmental Liabilities and Costs
whose Dollar Equivalent would exceed $1,000,000.

                (c)     Except as disclosed on Schedule 4.17 (Environmental
Matters), none of the Borrower or any of its Subsidiaries is a treatment,
storage or disposal facility requiring a Permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
state analog.

                (d)     To the knowledge of the Borrower, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Borrower or of Real Property owned, operated or leased by the
Borrower or any of its Subsidiaries that are not specifically included in the
financial information furnished to the Lenders other than those that, in the
aggregate, would not have a reasonable likelihood of the Borrower and its
Subsidiaries incurring Environmental Liabilities and Costs in excess of
$1,000,000.

                (e)     As of the date hereof, no Environmental Lien has
attached to any property of the Borrower or any of its Subsidiaries and, to the
knowledge of the Borrower, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
property.

                (f)     The Borrower and each of its Subsidiaries has provided
the Lenders with, or otherwise made available for inspection by the
Administrative Agent and the Lenders, copies of all material environmental,
health or safety audits, studies, assessments, inspections, investigations or
other environmental health and safety reports relating to the operations of the
Borrower or any of its Subsidiaries or any Real Property of any of them that are
in the possession, custody or control of the Borrower or any of its
Subsidiaries.

Section 4.18     Intellectual Property

        The Borrower and its Subsidiaries own or license or, to the Borrower
knowledge, otherwise have the right to use all licenses, permits, patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, copyright applications, Internet domain names, franchises,
authorizations and other intellectual property rights (including all
Intellectual Property) that are necessary for the operations of their respective
businesses, and, to the Borrower’s knowledge, without infringement upon or
conflict with the rights of any other Person with respect thereto, including all
trade names associated with any private label brands of the Borrower or any of
its Subsidiaries. To the Borrower’s knowledge, no license, permit, patent,
patent application, trademark, trademark application, service mark, trade name,
copyright, copyright application, Internet domain name, franchise,
authorization, other intellectual property right (including all Intellectual
Property), slogan or other advertising device, product, process, method,
substance, part or component, or other material employed by the Borrower or any
of its Subsidiaries infringes upon or conflicts with any rights owned by any
other Person, and no claim or litigation regarding any of the foregoing is
pending or threatened.

Section 4.19  Title; Real Property

                (a)     To the knowledge of the Borrower, each of the Borrower
and its Subsidiaries has good and marketable title to, or valid leasehold
interests in, all Real Property and good title to all personal property, in each
case that is purported to be owned or leased by it, including those reflected on
the most recent Financial Statements delivered by the Borrower, and none of such
properties and assets is subject to any Lien, except Liens permitted under
Section 8.2 (Liens, Etc.). To the knowledge of the Borrower, the Borrower and
its Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents in respect of, and have duly effected all recordings, filings and
other actions necessary to establish, protect and perfect, the Borrower’s and
its Subsidiaries’ right, title and interest in and to all such property.

                (b)     Set forth on Schedule 4.19 (Title; Real Property) is a
complete and accurate list of all Real Property of each Loan Party and its
Subsidiaries and showing, as of the Closing Date, the current street address
(including, where applicable, county, state and other relevant jurisdictions),
record owner and, where applicable, lessee thereof.

                (c)     To the Borrower’s knowledge, no Loan Party nor any of
its Subsidiaries owns or holds, or is obligated under or a party to, any lease,
option, right of first refusal or other contractual right to purchase, acquire,
sell, assign, dispose of or lease any Real Property of such Loan Party or any of
its Subsidiaries.

                (d)     To the Borrower’s knowledge, no portion of any Real
Property of any Loan Party or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss that has not heretofore been completely
repaired and restored to substantially the same condition as such Real Property
was in immediately prior to such damage, ordinary wear and tear excepted. To the
Borrower’s knowledge, no portion of any Real Property of any Loan Party or any
of its Subsidiaries is located in a special flood hazard area as designated by
any federal Governmental Authority.

                (e)     To the Borrower’s knowledge, all Permits required to
have been issued or appropriate to enable all Real Property of the Borrower or
any of its Subsidiaries to be lawfully occupied and used for all of the purposes
for which they are currently occupied and used have been lawfully issued and are
in full force and effect, other than those that, in the aggregate, would not
have a Material Adverse Effect.

                (f)     None of the Borrower or any of its Subsidiaries has
received any notice, or has any knowledge, of any pending, threatened or
contemplated condemnation proceeding affecting any Real Property of the Borrower
or any of its Subsidiaries or any part thereof, except those that, in the
aggregate, would not have a Material Adverse Effect.

Section 4.20  Related Documents

                (a)     The execution, delivery and performance by each Loan
Party of the Related Documents to which it is a party and the consummation of
the Transactions by such Loan Party:

                                  (i)     are within such Loan Party’s
respective corporate, limited liability company, partnership or other powers;

                                  (ii)     have been duly authorized by all
necessary corporate or other action, including the consent of stockholders where
required;

                                  (iii)     do not and will not (A) contravene
or violate any Loan Party’s or any of its Subsidiaries’ respective Constituent
Documents, (B) violate any other Requirement of Law applicable to any Loan
Party, or any order or decree of any Governmental Authority or arbitrator,
(C) conflict with or result in the breach of, constitute a default under, or
result in or permit the termination or acceleration of, any Contractual
Obligation of any Loan Party or any of its Subsidiaries, except for those that,
in the aggregate, would not have a Material Adverse Effect or (D) result in the
creation or imposition of any Lien upon any property of any Loan Party or any of
its Subsidiaries other than a Lien permitted under Section 8.2 (Liens, Etc.);
and

                                  (iv)     do not require the consent of,
authorization by, approval of, notice to, or filing or registration with, any
Governmental Authority or any other Person, other than those that (A) will have
been obtained at the Closing Date, each of which will be in full force and
effect on the Closing Date, none of which will on the Closing Date impose
materially adverse conditions upon the exercise of control by the Borrower over
any of its Subsidiaries and (B) in the aggregate, if not obtained, would not
have a Material Adverse Effect.

                (b)     Each of the Related Documents has been or at the Closing
Date will have been duly executed and delivered by each Loan Party party thereto
and at the Closing Date will be the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms.

                (c)     None of the Related Documents has been amended or
modified in any respect and no provision therein has been waived, except in each
case to the extent permitted by Section 8.12 (Modification of Related Documents)
and each of the representations and warranties therein are true and correct in
all material respects and no default or event that, with the giving of notice or
lapse of time or both, would be a default has occurred thereunder.

                (d)     The Obligations constitute “Senior Debt” and “Designated
Senior Debt” as defined in the as defined in “Subordinated Note Indenture”
Indenture.

Section 4.21  FDA Matters

                (a)     The Borrower shall, and shall cause each of its
Subsidiaries to, and shall ensure that the products sold by the Borrower or such
Subsidiaries, comply in all material respects with all current Requirements of
Law issued or administered by the FDA.

                (b)     Neither the Borrower nor any of its Subsidiaries has
received, or has knowledge of any facts which furnish any reasonable basis for,
any Notice of Adverse Findings, Warning Letters, Regulatory Letters, Section 305
Notices, or other similar communications, and since April 1, 2001, there have
been no recalls, field notifications, alerts or seizures requested or threatened
relating to the products sold by Borrower or any of its Subsidiaries.

                (c)     The premarket approval (“PMA”) and premarket
notification (“510(k)”) documents and related documents and information for each
of the products of the Borrower and each of its Subsidiaries comply in all
material respects with the applicable Requirements of Law administered or
promulgated by the FDA and the Borrower has no reason to believe that the FDA is
considering limiting, suspending or revoking any such approvals or clearances.
All preclinical and clinical studies have been conducted with recognized good
clinical and good laboratory practices in all material respects.

                (d)     Neither the Borrower nor any of its Subsidiaries is
aware of any facts or circumstances which are reasonably likely to cause (i) the
denial, withdrawal, recall or suspension of any product sold or intended to be
sold by the Borrower or any of its Subsidiaries, or (ii) a change in the
marketing classification or labeling of any such products, or (iii) a
termination or suspension of marketing of any such products.

                (e)     Set forth on Schedule 4.21 (FDA Matters) is a complete
and accurate list, as of the date hereof, of (i) all products manufactured,
marketed or sold by the Borrower and each of its Subsidiaries which have been
recalled or subject to a field notification (whether voluntarily or otherwise)
on or after April 1, 2001 and (ii) all proceedings commenced on or after April
1, 2001 of which the Borrower or any of its Subsidiaries has received notice
(whether completed or pending) at any time seeking recall, suspension or seizure
of any product sold or proposed to be sold by the Borrower or any of its
Subsidiaries.

                (f)     Since April 1, 2001, the Borrower has conducted all
internal audits, has prepared all internal audit reports, has conducted all
management reviews of such audit reports and has taken all such follow up
corrective action indicated by such audit reports as are required pursuant to 21
C.F.R. Section 820.20.

                (g)     Since April 1, 2001, the Borrower and each of its
Subsidiaries has timely filed all medical device reports (the “Medical Device
Report Policy”) required to be filed pursuant to 21 C.F.R. Section 802.24.
Schedule 4.21 (FDA Matters) hereto sets forth each of the Borrower’s and each of
its Subsidiary’s corporate policy for filing such reports.

                (h)     The Borrower has obtained all necessary regulatory
approvals from any foreign regulatory agencies related to the products
distributed and sold by it or any of its Subsidiaries.

                                 (i)     The Borrower reasonably believes that
it will be able to obtain authorization from the FDA to market all products
proposed as of the Closing Date to be introduced by it under a 510(k) clearance,
and will not be required to file a PMA application with the FDA with respect to
any such products.


ARTICLE V


FINANCIAL COVENANTS

        The Borrower agrees with the Lenders, the Issuers and the Administrative
Agent to each of the following as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 5.1  Maximum Leverage Ratio

        The Borrower shall maintain, on each day of each Fiscal Quarter set
forth below, a Leverage Ratio of not more than the maximum ratio set forth below
opposite such Fiscal Quarter:

FISCAL QUARTER ENDING MAXIMUM LEVERAGE RATIO   September 30, 2003 4.30 to 1.00
  December 31, 2003 4.20 to 1.00     March 31, 2004 4.20 to 1.00     June 30,
2004 4.20 to 1.00   September 30, 2004 4.00 to 1.00   December 31, 2004 4.00 to
1.00     March 31, 2005 3.75 to 1.00     June 30, 2005 3.75 to 1.00   September
30, 2005 3.50 to 1.00   December 31, 2005 3.50 to 1.00     March 31, 2006 3.25
to 1.00     June 30, 2006 3.00 to 1.00   September 30, 2006 3.00 to 1.00
  December 31, 2006 2.75 to 1.00     March 31, 2007 2.50 to 1.00     June 30,
2007 2.50 to 1.00   September 30, 2007 2.50 to 1.00   December 31, 2007 2.50 to
1.00     March 31, 2008 2.25 to 1.00     June 30, 2008 2.25 to 1.00   September
30, 2008 2.25 to 1.00   December 31, 2008 2.25 to 1.00     March 31, 2009 2.25
to 1.00     June 30, 2009 2.25 to 1.00

Section 5.2  Minimum Interest Coverage Ratio

        The Borrower shall maintain an Interest Coverage Ratio, as determined as
of the last day of each Fiscal Quarter set forth below, for the four Fiscal
Quarters ending on such day, of at least the minimum ratio set forth below
opposite such Fiscal Quarter:

FISCAL QUARTER ENDING   MINIMUM INTEREST COVERAGE RATIO   SEPTEMBER 30, 2003  
3.50 to 1.00   DECEMBER 31, 2003   3.50 to 1.00   MARCH 31, 2004   3.50 to 1.00
  JUNE 30, 2004   3.50 to 1.00   SEPTEMBER 30, 2004   3.50 to 1.00   DECEMBER
31, 2004   3.75 to 1.00   MARCH 31, 2005   3.75 to 1.00   JUNE 30, 2005   4.00
to 1.00   SEPTEMBER 30, 2005   4.00 to 1.00   DECEMBER 31, 2005   4.25 to 1.00  
MARCH 31, 2006   4.50 to 1.00   JUNE 30, 2006   4.50 to 1.00   SEPTEMBER 30,
2006   4.50 to 1.00   DECEMBER 31, 2006   4.50 to 1.00   MARCH 31, 2007 and each
  5.00 to 1.00   Fiscal Quarter ending thereafter  

--------------------------------------------------------------------------------

Section 5.3  Minimum Fixed Charge Coverage Ratio

        The Borrower shall maintain a Fixed Charge Coverage Ratio, as determined
as of the last day of each Fiscal Quarter set forth below, for the four Fiscal
Quarters ending on such day, of at least the minimum ratio set forth below
opposite such Fiscal Quarter:

FISCAL QUARTER ENDING MINIMUM FIXED CHARGE
COVERAGE RATIO SEPTEMBER 30, 2003 1.15 to 1.00 DECEMBER 31, 2003 1.15 to 1.00
MARCH 31, 2004 1.15 to 1.00 JUNE 30, 2004 1.15 to 1.00 SEPTEMBER 30, 2004 1.15
to 1.00 DECEMBER 31, 2004 1.15 to 1.00 MARCH 31, 2005 1.15 to 1.00 JUNE 30, 2005
1.15 to 1.00 SEPTEMBER 30, 2005 1.15 to 1.00 DECEMBER 31, 2005 1.15 to 1.00
MARCH 31, 2006 1.25 to 1.00 JUNE 30, 2006 1.25 to 1.00 SEPTEMBER 30, 2006 1.25
to 1.00 DECEMBER 31, 2006 1.25 to 1.00 MARCH 31, 2007 1.25 to 1.00 JUNE 30, 2007
1.25 to 1.00        SEPTEMBER 30, 2007 1.25 to 1.00        DECEMBER 31, 2007
1.25 to 1.00     MARCH 31, 2008 and each 1.35 to 1.00 Fiscal Quarter ending
thereafter

Section 5.4  Capital Expenditures

        The Borrower shall not make or incur, or permit to be made or incurred,
Capital Expenditures during each of the Fiscal Years set forth below to be, in
the aggregate, in excess of the maximum amount set forth below for such Fiscal
Year:

FISCAL YEAR MAXIMUM CAPITAL
EXPENDITURES 2003 $40,000,000  2004 $40,000,000  2005 $40,000,000  2006
$40,000,000  2007 $45,000,000  2008 $45,000,000  2009 $25,000,000 

provided, however, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
fifty percent (50%) of the difference between such stated maximum amount and
such actual Capital Expenditures shall, in addition, be available for Capital
Expenditures in the next succeeding Fiscal Year.


ARTICLE VI


REPORTING COVENANTS

        The Borrower agrees with the Lenders, the Issuers and the Administrative
Agent to each of the following, as long as any Obligation or any Revolving
Credit Commitment remains outstanding and, in each case, unless the Requisite
Lenders otherwise consent in writing:

Section 6.1  Financial Statements

        The Borrower shall furnish to the Administrative Agent (with sufficient
copies for each of the Lenders) each of the following:

                (a)     Monthly Reports. Within (i) 45 days after the end of
each of the fiscal months ending March 31, June 30, September 30 and December 31
in each Fiscal Year and (ii) 30 days after the end of each other fiscal month in
each Fiscal Year (or, in the cases of clauses (i) and (ii), within such
additional period of up to 5 Business Days as may be agreed to by the
Administrative Agent), commencing with the fiscal month ending on June 30, 2003,
financial information regarding the Borrower and its Subsidiaries consisting of
Consolidated unaudited balance sheets as of the close of such month and the
related statements of income and cash flow for such month, together with monthly
income statements for the Borrower’s North American and international business
segments (together, the “Business Segments”), and in each case, for that portion
of the current Fiscal Year ending as of the close of such month, setting forth
in comparative form the figures for the corresponding period in the prior year,
in each case certified by a Responsible Financial Officer of the Borrower as
fairly presenting the Consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated and the results of operations for each of
the Borrower’s Business Segments for the periods indicated, in each case in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).

                (b)     Quarterly Reports. As soon as available, and in no event
later than 45 days after the end of the first three Fiscal Quarters of each
Fiscal Year, financial information regarding the Borrower and its Subsidiaries
consisting of Consolidated unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flow for such quarter,
together with quarterly income statements for each of the Borrower’s Business
Segments, and in each case, for that portion of the Fiscal Year ending as of the
close of such quarter, setting forth in comparative form the figures for the
corresponding period in the prior year, in each case certified by a Responsible
Officer of the Borrower as fairly presenting the Consolidated financial position
of the Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated and the results of
operations for each of the Borrower’s Business Segments for the periods
indicated, in each case in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments).

                (c)     Annual Reports. As soon as available, and in no event
later 90 days after the end of each Fiscal Year, financial information regarding
the Borrower and its Subsidiaries consisting of Consolidated balance sheets of
the Borrower and its Subsidiaries as of the end of such year and related
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, together with unaudited income statements for each of the
Borrower’s Business Segments, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit by the Borrower’s Accountants,
together with the report of such accounting firm stating that (i) such Financial
Statements fairly present the Consolidated financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the Financial Statements) and (ii) the examination by the
Borrower’s Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards, and
accompanied by a certificate stating that in the course of the regular audit of
the business of the Borrower and its Subsidiaries such accounting firm has
obtained no knowledge that a Default or Event of Default in respect of the
financial covenants specified in Article V (Financial Covenants) has occurred
and is continuing, or, if in the opinion of such accounting firm, a Default or
Event of Default has occurred and is continuing in respect of such financial
covenants, a statement as to the nature thereof.

                (d)     Compliance Certificate. Together with each delivery of
any Financial Statement pursuant to clause  (b) or (c) above, a certificate of a
Responsible Officer of the Borrower (each, a “Compliance Certificate”)
(i) showing in reasonable detail the calculations used in determining the
Leverage Ratio (for purposes of determining the Applicable Margin) and
demonstrating compliance with each of the financial covenants contained in
Article V (Financial Covenants) that is tested on a quarterly basis and
(ii) stating that no Default or Event of Default has occurred and is continuing
or, if a Default or an Event of Default has occurred and is continuing, stating
the nature thereof and the action that the Borrower proposes to take with
respect thereto.

                (e)     Corporate Chart and Other Collateral Updates. Together
with each delivery of any Financial Statement required to be delivered pursuant
to clause  (b) or (c) above, (i) a certificate of a Responsible Officer of the
Borrower certifying that the Corporate Chart attached thereto (or the last
Corporate Chart delivered pursuant to this clause (e)) is true, correct,
complete and current as of the date of such Financial Statement and (ii) a
certificate of a Responsible Officer of the Borrower in form and substance
satisfactory to the Administrative Agent that, to the best of the knowledge of
the Borrower, all certificates, statements, updates and other documents
(including updated schedules) required to be delivered pursuant to the Pledge
and Security Agreement by any Loan Party in the preceding Fiscal Year have been
delivered thereunder (or such delivery requirement was otherwise duly waived or
extended). The reporting requirements set forth in this clause (e) are in
addition to, and are not intended to and shall not replace or otherwise modify,
any obligation of any Loan Party under any Loan Document (including other notice
or reporting requirements). Compliance with the reporting obligations in this
clause  (e) shall only provide notice to the Administrative Agent and shall not,
by itself, modify any obligation of any Loan Party under any Loan Document,
update any Schedule to this Agreement or any schedule to any other Loan Document
or cure, or otherwise modify in any way, any failure to comply with any
covenant, or any breach of any representation or warranty, contained in any Loan
Document or any other Default or Event of Default.

                (f)     Business Plan. Not later than the end of each Fiscal
Year, and containing substantially the types of financial information contained
in the Projections, (i) the annual business plan of the Borrower and its
Subsidiaries for each Fiscal Quarter in the next succeeding Fiscal Year approved
by the Board of Directors of the Borrower, (ii) forecasts prepared by management
of the Borrower for each Fiscal Quarter in the next succeeding Fiscal Year, and
(iii) forecasts prepared by management of the Borrower for each Fiscal Quarter
of the succeeding Fiscal Year and for each Fiscal Year thereafter on an annual
basis through the Fiscal Year in which the Term Loan Maturity Date is scheduled
to occur, including, in each instance described in clauses (ii) and (iii) above,
(x) a projected year-end Consolidated balance sheet and income statement and
statement of cash flows and (y) a statement of all of the material assumptions
on which such forecasts are based.

                (g)     Management Letters, Etc. Within five Business Days after
receipt thereof by any Loan Party, copies of each management letter, exception
report or similar letter or report received by such Loan Party from its
independent certified public accountants (including the Borrower’s Accountants).

                (h)     Intercompany Loan Balances. Together with each delivery
of any Financial Statement pursuant to clause (a) above, a summary of the
outstanding balance of all intercompany Indebtedness as of the last day of the
fiscal month covered by such Financial Statement, certified by a Responsible
Financial Officer of the Borrower.

Section 6.2  Default Notices

        As soon as practicable, and in any event within five Business Days after
a Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

Section 6.3 Litigation

        Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of each action, suit and
proceeding (or series of related actions, suits and proceedings) before any
domestic or foreign Governmental Authority or arbitrator affecting the Borrower
or any Subsidiary of the Borrower that (i) seeks injunctive or similar relief or
(ii) in the reasonable judgment of the Borrower or such Subsidiary, expose the
Borrower or such Subsidiary to liability in an amount aggregating $1,000,000 or
more or that, if adversely determined, would have a Material Adverse Effect.

Section 6.4  Asset Sales

        Prior to, or concurrently with, any Asset Sale or series of related
Asset Sales whose Net Cash Proceeds (or the Dollar Equivalent thereof) are
anticipated to exceed $250,000 individually, the Borrower shall send the
Administrative Agent a notice (a) describing such Asset Sale or series of
related Asset Sales or the nature and material terms and conditions of such
transaction and (b) stating the estimated Net Cash Proceeds anticipated to be
received by the Borrower or any of its Subsidiaries; provided, however that with
respect to any such Asset Sales, the foregoing notice shall only be required to
the extent that a mandatory prepayment of the Loans is required pursuant to
Section 2.8 (Mandatory Prepayments).

Section 6.5  Notices under Related Documents

        Promptly after the sending or filing thereof, the Borrower shall send
the Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document.

Section 6.6  SEC Filings; Press Releases

                (a)     Promptly after the sending or filing thereof, the
Borrower shall send the Administrative Agent copies of (a) all reports that the
Borrower sends to its security holders generally, (b) all reports and
registration statements that the Borrower or any of the Borrower’s Subsidiaries
files with the Securities and Exchange Commission or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc. and
(c) all other statements concerning material changes or developments in the
business of such Loan Party made available by any Loan Party to the public or
any other creditor.

                (b)     Together with the delivery of any Financial Statements
delivered pursuant to Section 6.1(b) or (c) (Financial Statements), the Borrower
agrees to send to the Administrative Agent copies of all press releases that
have been made by or on behalf of any Loan Party during the Fiscal Quarter
covered by such Financial Statements.

Section 6.7  Labor Relations

        Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and Retraining Notification Act
or related liability incurred with respect to the closing of any plant or other
facility of any such Person.

Section 6.8  Tax Returns

        Upon the request of any Lender, through the Administrative Agent, the
Borrower shall provide copies of all federal, state, local and foreign tax
returns and reports filed by the Borrower (for itself or as
successor-in-interest to ALARIS Medical) or any Subsidiary of the Borrower in
respect of taxes measured by income (excluding sales, use and like taxes).

Section 6.9  Insurance

        As soon as is practicable and in any event within 90 days after the end
of each Fiscal Year, the Borrower shall furnish the Administrative Agent (in
sufficient copies for each of the Lenders) with (a) a report in form and
substance satisfactory to the Administrative Agent and the Lenders outlining all
material Insurance Coverage maintained as of the date of such report by the
Borrower or any Subsidiary of the Borrower and the duration of such coverage and
(b) an insurance broker’s statement that all premiums then due and payable with
respect to such Insurance Coverage (other than programs of self-insurance) have
been paid and confirming that the Administrative Agent has been named as loss
payee or additional insured to the extent required by Section 7.5 (Maintenance
of Insurance), as applicable.

Section 6.10  ERISA Matters

        The Borrower shall furnish the Administrative Agent (with sufficient
copies for each of the Lenders) each of the following:

                (a)     promptly and in any event within 30 days after the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, written notice describing such
event;

                (b)     promptly and in any event within 10 days after the
Borrower, and Subsidiary of the Borrower or any ERISA Affiliate knows or has
reason to know that a request for a minimum funding waiver under Section 412 of
the Code has been filed with respect to any Title IV Plan or Multiemployer Plan,
a written statement of a Responsible Officer of the Borrower describing such
ERISA Event or waiver request and the action, if any, the Borrower, its
Subsidiaries and ERISA Affiliates propose to take with respect thereto and a
copy of any notice filed with the PBGC or the IRS pertaining thereto; and

                (c)     simultaneously with the date that the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate files a notice of intent to
terminate any Title IV Plan, if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, a copy of each notice.

Section 6.11  Environmental Matters

        The Borrower shall provide the Administrative Agent promptly and in any
event within 15 days after the Borrower or any Subsidiary of the Borrower
learning of any of the following, written notice of each of the following:

                (a)     that any Loan Party is or may be liable to any Person as
a result of a Release or threatened Release that could reasonably be expected to
subject such Loan Party to Environmental Liabilities and Costs whose Dollar
Equivalent shall exceed $1,000,000;

                (b)     the receipt by any Loan Party of written notification
that any real or personal property of such Loan Party is or is reasonably likely
to be subject to any Environmental Lien;

                (c)     the receipt by any Loan Party of any written notice of
violation of or potential liability under, or knowledge by such Loan Party that
there exists a condition that could reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs whose Dollar Equivalent shall exceed $1,000,000;

                (d)     the commencement of any judicial or administrative
proceeding or investigation alleging a violation of or liability under any
Environmental Law, that, in the aggregate, if adversely determined, would have a
reasonable likelihood of subjecting the Loan Parties collectively to
Environmental Liabilities and Costs whose Dollar Equivalent shall exceed
$1,000,000;

                (e)     any proposed acquisition of stock, assets or real
estate, any proposed leasing of property or any other action by any Loan Party
or any of its Subsidiaries other than those the consequences of which, in the
aggregate, have reasonable likelihood of subjecting the Loan Parties
collectively to Environmental Liabilities and Costs whose Dollar Equivalent
shall exceed $1,000,000;

                (f)     any proposed action by any Loan Party or any of its
Subsidiaries or any proposed change in Environmental Laws that, in the aggregate
with other such proposed actions or proposed changes, has a reasonable
likelihood of requiring the Loan Parties to obtain additional environmental,
health or safety Permits or make additional capital improvements to obtain
compliance with Environmental Laws that, in the aggregate, would have Costs
whose Dollar Equivalent shall exceed $500,000 that shall subject the Loan
Parties to additional Environmental Liabilities and Costs whose Dollar
Equivalent shall exceed $1,000,000; and

                (g)     upon written request by any Lender through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Agreement.

Section 6.12  Customer Contracts

        Promptly after any Loan Party becoming aware of the same, the Borrower
shall give the Administrative Agent prior to the Closing Date, and at any time
thereafter, written notice of any cancellation, termination or loss of any
material Contractual Obligation or other customer arrangement that could
reasonably be expected to result in a Material Adverse Effect.

Section 6.13  FDA Reports

        Together with the delivery of any Financial Statements delivered
pursuant to Section 6.1(b) or (c) (Financial Statements), the Borrower agrees to
provide summaries to the Administrative Agent regarding the regulatory status of
the Borrower’s and each of its Subsidiaries’ medical device products and a
Responsible Officer of the Borrower shall certify to the Administrative Agent
that the quality system of the Borrower and its Subsidiaries complies with all
applicable Requirements of Law of the FDA and that no material adverse finding
resulted from any inspection or audit conducted by the Borrower or any of its
Subsidiaries regarding their quality systems. Such summaries will contain
information regarding the status of PMA and 510(k) submissions; the status of
agency actions regarding such submissions (denial, withdrawal, etc.); the
termination or suspension of marketing of any of the Borrower’s or any of its
Subsidiaries’ medical device products; the results of FDA inspections of the
Borrowers’ and each of its Subsidiaries’ manufacturing facilities. The Borrower
shall, and shall cause each of its Subsidiaries to, provide the Administrative
Agent timely access to all available documentation relating to any of the
foregoing information, including summaries containing information regarding the
results of any internal inspections and audits conducted by the Borrower or any
of its Subsidiaries regarding its medical device products.

Section 6.14  Tax Treatment

        Promptly upon the Borrower determining that it intends to treat the
Loans and the Letters of Credit and the related transactions contemplated hereby
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6 011-4 of the Code), the Borrower shall give the Administrative Agent
written notice thereof.

Section 6.15  Other Information

        The Borrower shall provide the Administrative Agent or any Lender with
such other information respecting the business, properties, condition, financial
or otherwise, or operations of the Borrower or any Subsidiary of the Borrower as
the Administrative Agent or such Lender through the Administrative Agent may
from time to time reasonably request.


ARTICLE VII


AFFIRMATIVE COVENANTS

        The Borrower agrees with the Lenders, the Issuers and the Administrative
Agent to each of the following, as long as any Obligation or any Revolving
Credit Commitment remains outstanding and, in each case, unless the Requisite
Lenders otherwise consent in writing:

Section 7.1  Preservation of Corporate Existence, Etc.

        The Borrower shall, and shall cause each Subsidiary of the Borrower to,
preserve and maintain its legal existence, rights (charter and statutory) and
franchises, except as permitted by Section 8.4 (Sale of Assets) and Section 8.7
(Restriction on Fundamental Changes; Permitted Acquisitions).

Section 7.2  Compliance with Laws, Etc.

                (a)     The Borrower shall, and shall cause each Subsidiary of
the Borrower to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not, in the
aggregate, have a Material Adverse Effect.

    (b)        Notwithstanding anything to the contrary in clause (a) above,

                                 (i)     the Borrower shall, and shall cause
each of its Subsidiaries to, comply in all material Requirements of Law
administered or promulgated by the FDA, and shall take all such actions as shall
reasonably be necessary to ensure such compliance on an ongoing basis during the
term of this Agreement, including, without limitation (a) retaining an
independent manufacturing practices consultant (should the Borrower or any such
Subsidiaries believe it prudent to do so) to audit the Borrower’s and each such
Subsidiary’s manufacturing practices, and taking all such reasonable remedial
actions as any such consultant retained by the Borrower or any of its
Subsidiaries shall recommend with respect to any significant deviations from the
FDA’s Good Manufacturing Practices Regulations; (b) retaining experienced FDA
counsel to advise the Borrower and such Subsidiaries on legal issues affecting
such compliance; and (c) requesting such FDA counsel (should the Borrower’s or
any such Subsidiaries believe it prudent to do so) to audit the Borrower’s and
each such Subsidiary’s complaint and medical device reporting files, or other
areas regulated by the FDA, from time to time and taking all such remedial
actions with respect thereto as such FDA counsel shall recommend.

                                 (ii)     The Borrower shall and shall cause
each of its Subsidiaries to, report to the FDA all events that the Borrower, any
of its Subsidiaries or its counsel concludes are required to be reported to the
FDA under the FDA’s medical device reporting regulations and shall furnish
promptly to the Administrative Agent copies of all notices of adverse findings
(including 485 observations and establishment inspection reports), regulatory
letters, Section 305 Notices, recalls and FDA regulatory actions filed or
threatened, relating to the Borrower’s or any of its Subsidiaries’ medical
device products.

Section 7.3  Conduct of Business

        The Borrower shall, and shall cause each Subsidiary of the Borrower to,
(a) conduct its business in the ordinary course and consistent with past
practice and (b) use its reasonable efforts, in the ordinary course and
consistent with past practice, to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others having business
relations with the Borrower or any of its Subsidiaries, except in each case
where the failure to comply with the covenants in each of clauses (a) and (b)
above would not, in the aggregate, have a Material Adverse Effect.

Section 7.4  Payment of Taxes, Etc.

        The Borrower shall, and shall cause each Subsidiary of the Borrower to,
pay and discharge before the same shall become delinquent, all Material
Governmental Claims, except where contested in good faith, by proper proceedings
and adequate reserves therefor have been established on the books of the
Borrower or the appropriate Subsidiary in conformity with GAAP.

Section 7.5  Maintenance of Insurance

        The Borrower shall (a) maintain for, itself, and the Borrower shall
cause to be maintained for each Subsidiary of the Borrower, Insurance Coverage
with a Captive Insurance Entity (to the extent such Captive Insurance Entity are
created and capitalized in accordance with the terms of this Agreement) and/or
with responsible and reputable insurance or reinsurance companies or
associations (as applicable) in such amounts and covering such risks as is
usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates, and such other Insurance Coverage as may be reasonably requested by
the Requisite Lenders, and, in any event, all insurance required by any
Collateral Documents and (b) cause all such Insurance Coverage (other than
general liability policies and self insurance programs) and, if applicable,
reinsurance, to name the Administrative Agent on behalf of the Secured Parties
as additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.

Section 7.6  Access

        The Borrower shall, and shall cause each Subsidiary of the Borrower to,
from time to time permit the Administrative Agent and/or the Lenders, or any
agents or representatives thereof, within two Business Days after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of the Borrower and each
Subsidiary of the Borrower, (b) visit the properties of the Borrower and each
Subsidiary of the Borrower, (c) discuss the affairs, finances and accounts of
the Borrower and each Subsidiary of the Borrower with any of their respective
officers or directors and (d) communicate directly with any of its certified
public accountants (including the Borrower’s Accountants). Borrower shall
authorize its certified public accountants (including the Borrower’s
Accountants), and shall cause the certified public accountants of any Subsidiary
of the Borrower, if any, to disclose to the Administrative Agent or any Lender
any and all financial statements and other information of any kind, as the
Administrative Agent or any Lender reasonably requests and that such accountants
may have with respect to the business, financial condition, results of
operations or other affairs of the Borrower or any Subsidiary of the Borrower.

Section 7.7  Keeping of Books

        The Borrower shall, and shall cause each Subsidiary of the Borrower to
keep, proper books of record and account, in which full and correct entries
shall be made in conformity with GAAP of all financial transactions and the
assets and business of the Borrower and each such Subsidiary.

Section 7.8  Maintenance of Properties, Etc.

        The Borrower shall, and shall cause each Subsidiary of the Borrower to,
maintain and preserve (a) in good working order and condition all of its
properties necessary in the conduct of its business, (b) all rights, permits,
licenses, approvals and privileges (including all Permits) used or useful or
necessary in the conduct of its business and (c) all registered patents,
trademarks, trade names, copyrights and service marks with respect to its
business, except where failure to so maintain and preserve the items set forth
in clauses (a), (b) and (c) above would not, in the aggregate, have a Material
Adverse Effect.

Section 7.9  Application of Proceeds

        The Borrower (and, to the extent distributed to them by the Borrower,
each Loan Party) shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13 (Use of Proceeds) and otherwise in accordance with the
Sources and Uses of Funds.

Section 7.10  Environmental

        The Borrower shall, and shall cause each Subsidiary of the Borrower to,
comply in all material respects with Environmental Laws and, without limiting
the foregoing, the Borrower shall, at its sole cost and expense, upon receipt of
any notification or otherwise obtaining knowledge of any Release or other event
that has any reasonable likelihood of Borrower or any Subsidiary of the Borrower
incurring Environmental Liabilities and Costs whose Dollar Equivalent shall
exceed $1,000,000 in the aggregate, (a) conduct, or pay for consultants to
conduct, tests or assessments of environmental conditions at such operations or
properties, including the investigation and testing of subsurface conditions and
(b) take such Remedial Action and undertake such investigation or other action
as required by Environmental Laws or as any Governmental Authority requires or
as is appropriate and consistent with good business practice to address the
Release or event and otherwise ensure compliance with Environmental Laws.

Section 7.11  Additional Collateral and Guaranties

        To the extent not delivered to the Administrative Agent on or before the
Closing Date (including in respect of property acquired in connection with any
Permitted Acquisition, any other after acquired property, Persons that become
Subsidiaries of any Loan Party pursuant to the Global Manufacturing
Restructuring and any other Persons that become Subsidiaries of any Loan Party
after the Closing Date), the Borrower agrees promptly to do, or cause each
Subsidiary of the Borrower to do, each of the following, unless otherwise agreed
by the Administrative Agent:

                (a)     deliver to the Administrative Agent such duly executed
supplements and amendments to the Guaranty, in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure that each Subsidiary of
each Loan Party and each Subsidiary of the Borrower planning to enter, having
entered, having agreed to enter or which any Loan Party has agreed to cause to
enter into Guaranty Obligations of the Indebtedness of any Loan Party or any
other Person in each case to the extent such Guaranty Obligations are permitted
hereunder, guaranties, as primary obligor and not as surety, the full and
punctual payment when due of the Obligations or any part thereof; provided,
however, that, unless (x) the Borrower and the Administrative Agent otherwise
agree, (y) such Non-U.S. Person or Subsidiary has entered into Guaranty
Obligations as described above having substantially similar tax consequences or
(z) such guaranty can be given without resulting in any material adverse tax
consequences for the Loan Parties and their Subsidiaries, taken as a whole
(including any Person that becomes a Loan Party as a result of such pledge or
grant), in no event shall any Non-U.S. Person or any Subsidiary of any Non-U.S.
Person be required to guaranty the payment of the Obligations;

                (b)     deliver to the Administrative Agent such duly-executed
joinder and amendments to the Pledge and Security Agreement and, if applicable,
other Collateral Documents (or, in the case of any such Subsidiary of any Loan
Party that holds shares in any Person that is not a Domestic Subsidiary and is
organized under the laws of Australia, Canada, Mexico, the United Kingdom,
Luxembourg or such other jurisdictions as may be reasonably required by the
Administrative Agent, foreign charges, pledges, security agreements and other
Collateral Documents necessary or advisable to perfect the Administrative
Agent’s Lien on such shares), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to (i) effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid, perfected and
enforceable first-priority security interest in the Stock and Stock Equivalents
and other debt Securities owned by the Borrower, any Loan Party or any
Subsidiary of any Loan Party or any Subsidiary of the Borrower planning to
enter, having entered, having agreed to enter or which any Loan Party has agreed
to cause to enter into Guaranty Obligations as described in clause (a) above or
any other Person planning to enter, having entered or having agreed to enter
into any such Guaranty Obligations and (ii) effectively grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid, perfected
and enforceable first-priority security interest in all property interests and
other assets of any Loan Party or any Subsidiary of any Loan Party or any
Subsidiary of the Borrower planning to enter, having entered, having agreed to
enter or which any Loan Party has agreed to cause to enter into Guaranty
Obligations as described in clause (a) above or any other Person planning to
enter, having entered or having agreed to enter into any such Guaranty
Obligations; provided, however, that, unless (x) the Borrower and the
Administrative Agent otherwise agree or (y) such pledge or grant can be made
without resulting in any material adverse tax consequences for the Loan Parties
and their Subsidiaries, taken as a whole (including any Person that becomes a
Loan Party as a result of such pledge or grant), in no event shall any Loan
Party or any Subsidiary thereof be required to pledge (i) in excess of 65% of
the outstanding Voting Stock of any Non-U.S. Person that is a direct Subsidiary
of the Borrower or of any Subsidiary of the Borrower that is a Domestic Person
or (ii) any Stock in any direct or indirect Subsidiary of any Non-U.S. Person
that is a direct Subsidiary of the Borrower or of any Subsidiary of the Borrower
that is a Domestic Person;

                (c)     deliver to the Administrative Agent all certificates,
instruments and other documents representing all Pledged Stock, Pledged Debt
Instruments and all other Stock, Stock Equivalents and other debt Securities
being pledged pursuant to the joinders, amendments and foreign agreements
executed pursuant to clause (b) above, together with (i) in the case of Pledged
Certificated Stock and other certificated Stock and Stock Equivalents, undated
stock powers endorsed in blank and (ii) in the case of Pledged Debt Instruments
and other certificated debt Securities, endorsed in blank, in each case executed
and delivered by a Responsible Officer of such Loan Party or such Subsidiary
thereof, as the case may be;

                (d)     to take such other actions necessary or advisable to
ensure the validity or continuing validity of the guaranties required to be
given pursuant to clause (a) above, or to create, maintain or perfect the
security interest required to be granted pursuant to clause (b) above, including
the filing of UCC financing statements in such jurisdictions as may be required
by the Collateral Documents or by law or as may be reasonably requested by the
Administrative Agent;

                (e)     if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Agent.

Section 7.12  Collateral Access Agreements and Bailee’s Letters

                (a)     To the extent not delivered to the Administrative Agent
on or prior to the Closing Date, the Borrower shall, and shall cause each of its
Subsidiaries to use commercially reasonable efforts to obtain, within 90 days
after the Closing Date (or such later date as shall be acceptable to the
Administrative Agent in its sole discretion), and deliver to the Administrative
Agent such Collateral Access Agreements and Bailee’s Letters as the
Administrative Agent shall reasonably request.

                (b)     The Borrower agrees that if at any date of determination
any Collateral of any Loan Party with a book value in excess of $5,000,000 (in
the aggregate, taken together with all such other Collateral that is located on
any Real Property that is not owned by a Loan Party) is located on any Real
Property (whether such Real Property is now existing or acquired or used after
the Closing Date) that is not owned by a Loan Party, the Borrower shall, or
shall cause such other Loan Party to, use its commercially reasonable efforts to
obtain Collateral Access Agreements or Bailee’s Letters from owner or lessor of
such real property and deliver such Collateral Access Agreements or Bailee’s
Letters to the Administrative Agent within 90 days of such date of
determination.

Section 7.13  Real Property

                (a)     The Borrower shall, and shall cause each of its
Subsidiaries to, (i) comply in all material respects with all of their
respective obligations under all of their respective Leases now or hereafter
held respectively by them, including the Leases set forth in Schedule 4.19
(Title; Real Property) (ii) not modify, amend, cancel, extend or otherwise
change in any materially adverse manner any term, covenant or condition of any
such Lease if such modification, amendment, cancellation, extension or other
change would have a Material Adverse Effect, (iii) not assign or sublet any
other Lease if such assignment or sublet would have a Material Adverse Effect,
(iv) provide the Administrative Agent with a copy of each notice of default
under any Lease received by the Borrower or any Subsidiary of the Borrower
immediately upon receipt thereof and deliver to the Administrative Agent a copy
of each notice of default sent by the Borrower or any Subsidiary of the Borrower
under any Lease simultaneously with its delivery of such notice under such Lease
and (v) notify the Administrative Agent at least 7 days prior to the date the
Borrower or any Subsidiary takes possession of, or becomes liable under, any new
leased premises or Lease, whichever is earlier.

                (b)     At least 15 Business Days prior to (i) entering into any
Lease (other than a renewal of an existing Lease) for the principal place of
business and chief executive office of the Borrower or any other Guarantor or
any other Lease (including any renewal) in which the Dollar Equivalent of the
annual rental payments is anticipated to equal or exceed $1,000,000 or
(ii) acquiring any material owned Real Property, the Borrower shall, and shall
cause such Guarantor to, provide the Administrative Agent written notice thereof
and, upon written request of the Administrative Agent, the Borrower shall, and
shall cause such Guarantor to provide Phase I environmental reports on such Real
Property or, as the case may be, the Real Property subject to such Lease showing
no condition that could give rise to material Environmental Costs and
Liabilities.

                (c)     To the extent not previously delivered to the
Administrative Agent, upon written request of the Administrative Agent, the
Borrower shall, and shall cause each Guarantor to, execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, promptly and in
any event not later than 45 days after receipt of such notice (or, if such
notice is given by the Administrative Agent prior to the acquisition of such
Real Property or Lease, immediately upon such acquisition), a Mortgage on any
Real Property or Lease of the Borrower or such Guarantor, together with (i) if
requested by the Administrative Agent and either such Real Property is located
in the United States, such Lease is subject to the laws of the United States
(including any state thereof) or such Lease is a Lease of Real Property located
in the United States, all Mortgage Supporting Documents relating thereto or
(ii) otherwise, documents similar to Mortgage Supporting Documents deemed by the
Administrative Agent to be appropriate in the applicable jurisdiction to obtain
the equivalent in such jurisdiction of a first-priority Lien on such Real
Property or Lease.

Section 7.14  Interest Rate Contracts

        The Borrower shall, within 30 days after the Closing Date, enter into an
Interest Rate Contract or Contracts, on terms and with a tenor satisfactory to
the Administrative Agent, covering a notional amount sufficient to ensure that
at least 50% of the Financial Covenant Debt of the Borrower is effectively paid
on a fixed-rate basis.

Section 7.15  Repurchases of Indebtedness

        The Borrower shall redeem, repurchase and/or defease the Remaining Notes
(x) upon such actions being or becoming permitted under the Existing Senior
Subordinated Indenture, in accordance with its terms, and (y) as long as at such
time (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Borrower shall be in pro forma compliance with the financial
covenants specified in Article V (Financial Covenants) for the most recent
Fiscal Quarter for which Financial Statements have been delivered pursuant to
Section 6.1(b) or (c) (Financial Statements).


ARTICLE VIII


NEGATIVE COVENANTS

        The Borrower agrees with the Lenders and the Administrative Agent to
each of the following, as long as any Obligation or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 8.1  Indebtedness

        The Borrower shall not and shall not permit any Subsidiary of the
Borrower to, directly or indirectly create, incur, assume or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness except for
the following:

                (a)     the Secured Obligations (other than in respect of
Hedging Contracts not permitted to be incurred pursuant to clause (j) below) and
Guaranty Obligations in respect thereto;

                (b)     the Senior Subordinated Notes in an aggregate principal
amount not to exceed $175,000,000;

                (c)     at any time prior to the time such Remaining Notes are
required to be repurchased or redeemed hereunder, the Remaining Notes;

                (d)     Indebtedness existing on the date of this Agreement
(after giving effect to the Tender Offer) and disclosed on Schedule 8.1
(Existing Indebtedness);

                (e)     Guaranty Obligations incurred by the Borrower or any
Guarantor in respect of Indebtedness of the Borrower or any Guarantor that is
otherwise permitted by this Section 8.1 (other than clause (b) above);

                (f)     Capital Lease Obligations and purchase money
Indebtedness incurred by the Borrower or a Subsidiary of the Borrower to finance
the acquisition of fixed assets and associated general intangibles; provided,
however, that the Capital Expenditure related thereto is otherwise permitted by
Section 5.4 (Capital Expenditures) and that the Dollar Equivalent of the
aggregate outstanding principal amount of all such Capital Lease Obligations and
purchase money Indebtedness shall not exceed $5,000,000 at any time;

                (g)     Renewals, extensions, refinancings and refundings of
Indebtedness permitted by clause (d) (other than any intercompany Indebtedness,
the Remaining Notes or any other Existing Notes disclosed on Schedule 8.1
(Existing Indebtedness)) or (f) above or this clause (g); provided, however,
that any such renewal, extension, refinancing or refunding is in an aggregate
principal amount not greater than the principal amount of, and is on terms no
less favorable to the Borrower or any Subsidiary of the Borrower obligated
thereunder, including as to weighted average maturity and final maturity, than
the Indebtedness being renewed, extended, refinanced or refunded;

                (h)     Indebtedness arising from intercompany loans (i) from
the Borrower to any Guarantor, (ii) from any Guarantor to the Borrower or any
other Guarantor or (iii) from the Borrower or any Guarantor to any Subsidiary of
the Borrower that is not a Guarantor; provided, however, that, in the case of
this clause (iii), the Investment in such intercompany loan to such Subsidiary
is permitted under Section 8.3 (Investments);

                (i)     Indebtedness arising under any performance or surety
bond entered into in the ordinary course of business;

                (j)     Obligations under Interest Rate Contracts mandated by
Section 7.14 (Interest Rate Contracts) and other Hedging Contracts permitted
under Section 8.17 (No Speculative Transactions);

                (k)     Permitted Acquisition Debt; provided, however, that the
Dollar Equivalent of the aggregate outstanding principal amount of all such
Permitted Acquisition Debt shall not exceed $5,000,000; and

                (l)     unsecured Indebtedness not otherwise permitted under
this Section 8.1; provided, however, that the Dollar Equivalent of the aggregate
outstanding principal amount of all such unsecured Indebtedness shall not exceed
$20,000,000 at any time; provided, further, that the Dollar Equivalent of the
aggregate outstanding principal amount of such Indebtedness owing by the Foreign
Subsidiaries of the Borrower, collectively, shall not exceed the Dollar
Equivalent of $15,000,000 at any time; provided, further, that notwithstanding
anything to the contrary in this clause (l), such Indebtedness owing by the
Foreign Subsidiaries of the Borrower may be secured to the extent permitted
under Section 8.2(j) (Liens, Etc.).

Section 8.2  Liens, Etc.

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, create or suffer to exist, any Lien upon or with respect to any of
their respective properties or assets, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, except for the following:

                (a)     Liens created pursuant to the Loan Documents;

                (b)     Liens existing on the date of this Agreement and
disclosed on Schedule 8.2 (Existing Liens);

                (c)     Customary Permitted Liens on the assets of the Borrower
and its Subsidiaries;

                (d)     purchase money Liens granted by the Borrower or any of
its Subsidiaries (including the interest of a lessor under a Capital Lease and
purchase money Liens to which any property is subject at the time, on or after
the date hereof, of the Borrower’s or such Subsidiary’s acquisition thereof)
securing Indebtedness permitted under Section 8.1(f) (Indebtedness) and limited
in each case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

                (e)     any Lien securing the renewal, extension, refinancing or
refunding of any Indebtedness secured by any Lien permitted by clause (b) or (d)
above or this clause (e) without any change in the assets subject to such Lien
and to the extent such renewal, extension, refinancing or refunding is permitted
by Section 8.1(g) (Indebtedness);

                (f)     Liens in favor of lessors securing operating leases or,
to the extent such transactions create a Lien hereunder, sale and leaseback
transactions, in each case to the extent such operating leases or sale and
leaseback transactions are permitted hereunder;

                (g)     Liens on cash or cash equivalents in an aggregate amount
not exceeding $10,000,000 as security for Hedging Contracts entered into by the
Borrower or any of its Subsidiaries with third-party financial institutions;
provided that such Hedging Contracts are permitted pursuant to Section 8.17 (No
Speculative Transactions).

                (h)     Liens on assets or property acquired in connection with
a Permitted Acquisition; provided, however, that such Liens (i) were existing at
the time of such Permitted Acquisition, (ii) were not incurred by the Borrower
or its Subsidiaries or the Proposed Acquisition Target in contemplation of (or
in connection with) such Permitted Acquisition, (iii) do not extend to any
assets of the Borrower or any of its Subsidiaries other than such assets or
property of the Proposed Acquisition Target and (iv) the Indebtedness secured by
such Liens were permitted to be incurred or assumed pursuant to Section 8.1(l)
(Indebtedness).

                (i)     Liens in favor of the contracting party, assignee or
purchaser on medical instruments or other medical devices that are the subject
of Instrument Contracts and Liens in favor of the lessee on medical instruments
or other medical devices that are the subject of leases to the extent that the
interest of such lessee on such medical instruments or devices constitutes a
Lien, and Liens on the interest of the Borrower or any Subsidiary on the medical
instruments or medical devices subject to Instrument Contracts, in each case
entered into in the ordinary course of business; provided that no such Lien
shall extend to or cover any assets of the Borrower or any Subsidiary of the
Borrower that are not the subject of any such Instrument Contract or lease;

                (j)     Liens granted by any Foreign Subsidiary of the Borrower
on assets of any such Foreign Subsidiary securing Indebtedness of such Foreign
Subsidiary permitted under Section 8.1(l) (Indebtedness);

                (k)     Liens not otherwise permitted by the foregoing clauses
of this Section 8.2 securing obligations or other liabilities (other than
Indebtedness) of any Loan Party; provided, however, that the Dollar Equivalent
of the aggregate outstanding amount of all such obligations and liabilities
shall not exceed $500,000 at any time.

Section 8.3  Investments

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, directly or indirectly make or maintain any Investment except for
the following:

                (a)     Investments existing on the date of this Agreement and
disclosed on Schedule 8.3 (Existing Investments);

                 (b)     Investments in cash and Cash Equivalents;

                 (c)     Investments in payment intangibles, chattel paper (each
as defined in the UCC) and Accounts, notes receivable and similar items arising
or acquired in the ordinary course of business consistent with the past practice
of the Borrower and its Subsidiaries;

                (d)     Investments received in settlement of amounts due to the
Borrower or any Subsidiary of the Borrower effected in the ordinary course of
business;

                (e)     Investments by (i) the Borrower in any Guarantor or any
Guarantor in the Borrower or any other Guarantor, (ii) the Borrower or any
Guarantor in connection with a Permitted Acquisition, (iii) any Subsidiary of
the Borrower that is not a Guarantor in the Borrower or any other Wholly-Owned
Subsidiary of the Borrower or (iv) the Borrower or any Guarantor in a Subsidiary
that is not a Guarantor; provided, however, that with respect to Investments
permitted pursuant to this clause (iv), (A) the Dollar Equivalent of the
aggregate outstanding amount of all such Investments shall not exceed
$10,000,000 at any time and (B) such Investments (to the extent in the form of
intercompany Indebtedness) shall be evidenced by a promissory note and pledged
to the Administrative Agent pursuant to the Pledge and Security Agreement;

                (f)     loans or advances to employees of the Borrower or any of
its Subsidiaries in the ordinary course of business as presently conducted other
than any loans or advances that would be in violation of Section 402 of the
Sarbanes-Oxley Act; provided, however, that the Dollar Equivalent of the
aggregate principal amount of all loans and advances permitted pursuant to this
clause (f) shall not exceed $1,000,000 at any time;

                (g)     Guaranty Obligations permitted by Section 8.1
(Indebtedness);

                (h)     Investments in a Captive Insurance Entity; provided,
however, that the aggregate amount of all such Investments made (i) during the
period commencing on the date the Captive Insurance Entity is created and ending
on the last day of the Fiscal Year in which it is created shall not exceed
$10,000,000 and (ii) during each Fiscal Year thereafter shall not exceed
$1,000,000;

                 (i)     Investments in connection with the sale or lease of
medical instruments pursuant to Instrument Contracts in the ordinary course of
business;

                 (j)     Investments in Hedging Contracts permitted to be
entered into by the Loan Parties pursuant to Section 8.17 (No Speculative
Transactions);

                (k)     Investments in connection with Lease Guaranty
Obligations in an amount not to exceed the Dollar Equivalent of $3,000,000 in
the aggregate in any Fiscal Year;

                (l)     Investments constituting part of the transactions
contemplated by the Global Manufacturing Restructuring; provided that the
Borrower complies with the provisions of Section 8.7 (Restriction on Fundamental
Changes; Permitted Acquisitions) in connection therewith; and

                (m)     Investments not otherwise permitted hereby; provided,
however, that the Dollar Equivalent of the aggregate outstanding amount of all
such Investments shall not exceed $5,000,000 at any time.

Section 8.4  Sale of Assets

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, sell, convey, transfer, lease or otherwise dispose of, any of their
respective assets or any interest therein (including the sale or factoring at
maturity or collection of any accounts) to any Person, or permit or suffer any
other Person to acquire any interest in any of their respective assets or, in
the case of any Subsidiary, issue or sell any shares of their Stock or any Stock
Equivalents (any such disposition (other than any transfers of tooling equipment
pursuant to Tooling Arrangements) being an “Asset Sale”), except for the
following:

                (a)     the sale or disposition of Cash Equivalents or the sale,
lease or disposition of Inventory (or equipment formerly classified as
Inventory), in each case in the ordinary course of business;

                (b)     the sale or disposition of equipment that has become
obsolete or is replaced in the ordinary course of business;

                (c)     a true lease or sublease of Real Property not
constituting Indebtedness and not constituting a sale and leaseback transaction;

                (d)     assignments and licenses of intellectual property of the
Borrower and its Subsidiaries in the ordinary course of business;

                (e)     any Asset Sale to the Borrower or any Guarantor;

                (f)     any Asset Sale by a Foreign Subsidiary to another
Foreign Subsidiary;

                (g)     any Asset Sale necessary in connection with the Global
Manufacturing Restructuring to the extent permitted under Section 8.7
(Restriction on Fundamental Changes; Permitted Acquisitions); and

                (h)     as long as no Default or Event of Default is continuing
or would result therefrom, any other Asset Sale for Fair Market Value, payable
in cash upon such sale; provided, however, that with respect to any such Asset
Sale pursuant to this clause (h), (i) the Dollar Equivalent of the aggregate
consideration received during any Fiscal Year for all such Asset Sales shall not
exceed $5,000,000 and (ii) all Net Cash Proceeds of such Asset Sale are applied
to the payment of the Obligations as set forth in, and to the extent required
by, Section 2.8 (Mandatory Prepayments); provided, however that notwithstanding
anything to the contrary in this clause (h), if the aggregate consideration
received with respect to such Asset Sale is less than $250,000 individually (in
a single transaction or in a series of related transactions) and is less than
$1,000,000 in the aggregate when taken together with all other such Asset Sales
for consideration less than $250,000, such Asset Sale does not have to be for
Fair Market Value.

Section 8.5  Restricted Payments

        The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment, except for the following:

                (a)     Restricted Payments by any Subsidiary of the Borrower to
the Borrower or any Guarantor; and

                (b)     dividends and distributions declared and paid on the
common Stock of the Borrower and payable only in common Stock of the Borrower.

Section 8.6  Prepayment and Cancellation of Indebtedness

                (a)     The Borrower shall not and shall not permit any
Subsidiary of the Borrower to, cancel any claim or Indebtedness owed to any of
them except (i) in the ordinary course of business consistent with past practice
and (ii) in respect of intercompany Indebtedness among the Borrower and the
Guarantors.

                (b)     The Borrower shall not and shall not permit any
Subsidiary of the Borrower to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness; provided,
however, that the Borrower and each Subsidiary of the Borrower may (i) prepay
the Obligations in accordance with the terms of this Agreement, (ii) make
regularly scheduled or otherwise required repayments or redemptions of
Indebtedness, (iii) prepay Indebtedness under the Existing Notes with the
proceeds of the initial Borrowings hereunder to the extent set forth on Schedule
III (Sources and Uses of Funds), (iv) make other prepayments, redemptions and
repurchases of the Remaining Notes pursuant to Section 7.15 (Repurchases of
Indebtedness), (v) prepay any Indebtedness payable to the Borrower by any of its
Subsidiaries and renew, extend, refinance and refund any such intercompany
Indebtedness and (vi) make other prepayments, redemptions and repurchases of
other Indebtedness to the extent the refinancing or refunding thereof is
permitted by Section 8.1(g) (Indebtedness).

Section 8.7  Restriction on Fundamental Changes; Permitted Acquisitions

                (a)     The Borrower shall not, and shall not permit any of its
Subsidiaries to, (a) except in connection with the Merger, the Global
Manufacturing Restructuring or a Permitted Acquisition, (i) merge with any
Person, (ii) consolidate with any Person, (iii) acquire all or substantially all
of the Stock or Stock Equivalents of any Person or (iv) acquire all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person, (b) enter into any joint venture (other than a Permitted Joint
Venture), general partnership or limited liability partnership with any Person
or (c) acquire or create any Subsidiary unless, after giving effect to such
creation or acquisition, such Subsidiary is a Wholly-Owned Subsidiary of the
Borrower, the Borrower is in compliance with Section 7.11 (Additional Collateral
and Guaranties) and the Investment in such Subsidiary is permitted under Section
8.3(c) (Investments).

                (b)     Notwithstanding anything to the contrary in the
foregoing clause (a), the Borrower shall not be permitted to consummate the
Global Manufacturing Restructuring, unless

                                 (i)     the requirements set forth in Section
7.11 (Additional Collateral and Guaranties) shall have been satisfied to the
satisfaction of the Administrative Agent in its sole discretion exercised
reasonably; and

                                 (ii)     both before and immediately after
giving effect to each transaction contemplated by the Global Manufacturing
Restructuring as set forth on Schedule IV (Global Manufacturing Restructuring),
(x) no Default or Event of Default shall have occurred or be continuing or could
reasonably be expected to result therefrom and (y) the representations and
warranties set forth in Article IV (Representations and Warranties) shall be
true and correct in all material respects on and each applicable date of
determination with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case, such representations and warranties shall have been true
and correct on and as of such date; and

                                  (iii)     such Global Manufacturing
Restructuring is completed on or before June 30, 2004.

Section 8.8  Change in Nature of Business

        The Borrower and its Subsidiaries, taken as a whole, shall not make any
material change in the nature or conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, as carried on at the date hereof, whether in
connection with a Permitted Acquisition or otherwise.

Section 8.9  Transactions with Affiliates

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, except as otherwise expressly permitted herein, do any of the
following: (a) make any Investment in an Affiliate of the Borrower that is not a
Subsidiary of the Borrower, (b) transfer, sell, lease, assign or otherwise
dispose of any asset to any Affiliate of the Borrower that is not a Subsidiary
of the Borrower, (c) merge into or consolidate with or purchase or acquire
assets from any Affiliate of the Borrower that is not a Subsidiary of the
Borrower (except to the extent such purchase or acquisition constitutes a
Permitted Acquisition), (d) repay any Indebtedness to any Affiliate of the
Borrower that is not a Subsidiary of the Borrower or (e) enter into any other
transaction directly or indirectly with or for the benefit of any Affiliate of
the Borrower that is not a Guarantor (including guaranties and assumptions of
obligations of any such Affiliate), except for, in the case of this clause (e),
(i) transactions in the ordinary course of business (including transactions with
the Captive Insurance Entity that are within the scope of the purpose for which
such Person was formed, transactions contemplated by the Tooling Arrangements
and transactions required to effectuate the Global Manufacturing Restructuring)
on a basis no less favorable to the Borrower or, as the case may be, such
Subsidiary thereof as would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate thereof, and (ii) salaries and other director or
employee compensation to officers or directors of the Borrower or any of its
Subsidiaries commensurate with current compensation levels.

Section 8.10  Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge

        Except pursuant to the Loan Documents, Qualified Hedging Contracts, and
any agreements governing purchase money Indebtedness or Capital Lease
Obligations permitted by Section 8.1(b), (f) or (g) (Indebtedness) (in which
latter case, any prohibition or limitation shall only be effective against the
assets financed thereby), the Borrower shall not, and shall not permit any of
its Subsidiaries to, (a) agree to enter into or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of such Subsidiary to pay dividends or make any other distribution or transfer
of funds or assets or make loans or advances to or other Investments in, or pay
any Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower
or (b) enter into or suffer to exist or become effective any agreement
prohibiting or limiting the ability of the Borrower or any Subsidiary of the
Borrower to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, to secure
the Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations.

Section 8.11  Modification of Constituent Documents

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, change its capital structure (including in the terms of its
outstanding Stock) or otherwise amend its Constituent Documents, except for
changes and amendments that do not materially affect the rights and privileges
of the Borrower or any Subsidiary of the Borrower and do not materially affect
the interests of the Agents, the Lenders and the Issuers under the Loan
Documents or in the Collateral.

Section 8.12  Modification of Related Documents

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, alter, rescind, terminate, amend, supplement, waive or otherwise
modify any provision of any Related Document (except for modifications to the
terms of the Remaining Notes or the Senior Subordinated Notes (or, in each case,
the applicable indenture or agreement in connection therewith) permitted under
Section 8.13 (Modification of Debt Agreements)) and modifications that do not
materially affect the rights and privileges of the Borrower or any Subsidiary of
the Borrower under such Related Document and that do not materially affect the
interests of the Secured Parties under the Loan Documents or in the Collateral.

Section 8.13  Modification of Debt Agreements

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, except as required pursuant to the Tender Offer, change or amend
the terms of the Remaining Notes or the Senior Subordinated Notes (or any
indenture or agreement or other material document entered into in connection
therewith) if the effect of such amendment is to (a) increase the interest rate
on such Remaining Notes or the Senior Subordinated Notes, (b) change the dates
upon which payments of principal or interest are due on such Remaining Notes or
Senior Subordinated Notes, other than to extend such dates, (c) change any
default or event of default other than to delete or make less restrictive any
default provision therein, or add any covenant with respect to such Remaining
Notes or Senior Subordinated Notes, (d) change the subordination provisions of
such Remaining Notes or Senior Subordinated Notes, if applicable (e) change the
redemption or prepayment provisions of such Remaining Notes or Senior
Subordinated Notes other than to extend the dates therefor or to reduce the
premiums payable in connection therewith or (f) change or amend any other term
if such change or amendment would materially increase the obligations of the
obligor or confer additional material rights to the holder of such Remaining
Notes or Senior Subordinated Notes in a manner adverse to the Borrower, any
Subsidiary of the Borrower, the Administrative Agent or any Lender.

Section 8.14  Accounting Changes; Fiscal Year

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, change its (a) accounting treatment and reporting practices or tax
reporting treatment, except as required by GAAP or any Requirement of Law and
disclosed to the Lenders and the Administrative Agent or (b) Fiscal Year.

Section 8.15  Margin Regulations

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the Federal Reserve Board) in contravention of Regulation U of the Federal
Reserve Board.

Section 8.16  Sale/Leasebacks

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, enter into any sale and leaseback transaction.

Section 8.17  No Speculative Transactions

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, engage in any speculative transaction or in any transaction
involving Hedging Contracts except as required by Section 7.14 (Interest Rate
Contracts) or for the sole purpose of hedging in the normal course of business
and consistent with the practices of companies similarly situated to the
Borrower.

Section 8.18  Compliance with ERISA

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower or any ERISA Affiliate to, cause or permit to occur, (a) an event that
could result in the imposition of a Lien under Section 412 of the Code or
Section 302 or 4068 of ERISA or (b) ERISA Events that would have a Material
Adverse Effect in the aggregate.


ARTICLE IX


EVENTS OF DEFAULT

Section 9.1  Events of Default

        Each of the following events shall be an Event of Default:

                (a)     the Borrower shall fail to pay any principal of any Loan
or any Reimbursement Obligation when the same becomes due and payable; or

                (b)     the Borrower shall fail to pay any interest on any Loan,
any fee under any of the Loan Documents or any other Obligation (other than one
referred to in clause (a) above) and such non-payment continues for a period of
five Business Days after the due date therefor; or

                (c)     any representation or warranty made or deemed made
pursuant to Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
by any Loan Party in any Loan Document or by any Loan Party in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

                (d)     any Loan Party shall fail to perform or observe (i) any
term, covenant or agreement contained in Article V (Financial Covenants),
Section 6.1 (Financial Statements), Section 6.2 (Default Notices), Section 7.1
(Preservation of Corporate Existence, Etc.), Section 7.6 (Access), Section 7.9
(Application of Proceeds), Section 7.11 (Additional Collateral and Guaranties),
Section 7.14 (Interest Rate Contracts), Article VIII (Negative Covenants) or
(ii) any other term, covenant or agreement contained in this Agreement or in any
other Loan Document if such failure under this clause (ii) shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower becomes aware of such failure and (B) the date on which
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

                (e)     (i)  the Borrower or any Subsidiary of the Borrower
shall fail to make any payment on any Indebtedness of the Borrower or any such
Subsidiary (other than the Obligations) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness having a principal amount of $5,000,000 or more, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

                (f)     (i)  the Borrower or any Subsidiary of the Borrower
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors, (ii) any proceeding shall be instituted
by or against the Borrower or any Subsidiary of the Borrower seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against the Borrower or any
Subsidiary of the Borrower (but not instituted by the Borrower or any Subsidiary
of the Borrower), either such proceedings shall remain undismissed or unstayed
for a period of 60 days or more or any action sought in such proceedings shall
occur or (iii) the Borrower or any Subsidiary of the Borrower shall take any
corporate action to authorize any action set forth in clauses (i) and (ii)
above; or

                (g)     one or more judgments or orders (or other similar
process) involving, in the case of money judgments, an aggregate amount whose
Dollar Equivalent exceeds $5,000,000, to the extent not covered by insurance,
shall be rendered against one or more of the Borrower and its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 20 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

                (h)     an ERISA Event shall occur and the Dollar Equivalent of
the amount of all liabilities and deficiencies resulting therefrom, whether or
not assessed, exceeds $5,000,000 in the aggregate; or

                (i)     any provision of any Loan Document after delivery
thereof shall for any reason fail or cease to be valid and binding on, or
enforceable against, any Loan Party party thereto, or any Loan Party shall so
state in writing; or

                (j)     any Collateral Document shall for any reason fail or
cease to create a valid and enforceable Lien on any Collateral purported to be
covered thereby or, except as permitted by the Loan Documents, such Lien shall
fail or cease to be a perfected and first priority Lien (subject to Customary
Permitted Liens), or any Loan Party shall so state in writing; or

                (k)     there shall occur any Change of Control; or

                (l)     one or more of the Borrower and the Subsidiaries of the
Borrower shall have entered into one or more consent or settlement decrees or
agreements or similar arrangements with a Governmental Authority or one or more
judgments, orders, decrees or similar actions shall have been entered against
one or more of the Borrower and the Subsidiaries of the Borrower based on or
arising from the violation of or pursuant to any Environmental Law, or the
generation, storage, transportation, treatment, disposal or Release of any
Contaminant and, in connection therewith, the Borrower or any Subsidiary of the
Borrower is likely to incur Environmental Liabilities and Costs whose Dollar
Equivalent exceeds $5,000,000 in the aggregate that were not reflected in the
Projections or the Financial Statements delivered pursuant to Section 4.4
(Financial Statements) prior to the date hereof.

Section 9.2  Remedies

        During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of the Events of Default specified in Section 9.1(f)
(Events of Default), (x) the Commitments of each Lender to make Loans and the
commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable law.

Section 9.3  Actions in Respect of Letters of Credit

        At any time (i) upon the Revolving Credit Termination Date, (ii) after
the Revolving Credit Termination Date when the aggregate funds on deposit in
Cash Collateral Accounts shall be less than 105% of the Letter of Credit
Obligations, or (iii) as may be required by Section 2.8(c) or (d) (Mandatory
Prepayments), the Borrower shall pay to the Administrative Agent in immediately
available funds at the Administrative Agent’s office referred to in Section 11.8
(Notices, Etc.) for deposit in a Cash Collateral Account, (x) in the case of
clauses (i) and (ii) above, the amount required such that, after such payment,
the aggregate funds on deposit in the Cash Collateral Accounts equals or exceeds
105% of the sum of all outstanding Letter of Credit Obligations and (y) in the
case of clause (iii) above, the amount required by Section 2.8(c) or (d)
(Mandatory Prepayments). The Administrative Agent may, from time to time after
funds are deposited in any Cash Collateral Account, apply funds then held in
such Cash Collateral Account to the payment of any amounts, in accordance with
Section 2.12(g) (Payments and Computations), as shall have become or shall
become due and payable by the Borrower to the Issuers or Lenders in respect of
the Letter of Credit Obligations. The Administrative Agent shall promptly give
written notice of any such application; provided, however, that the failure to
give such written notice shall not invalidate any such application.

Section 9.4  Rescission

        If at any time after termination of the Commitments or acceleration of
the maturity of the Loans, the Borrower shall pay all arrears of interest and
all payments on account of principal of the Loans and Reimbursement Obligations
that shall have become due otherwise than by acceleration (with interest on
principal and, to the extent permitted by law, on overdue interest, at the rates
specified herein) and all Events of Default and Defaults (other than non-payment
of principal of and accrued interest on the Loans due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of the Commitments
or the acceleration of the Loans and other Obligations and their consequences
may be rescinded and annulled; provided, however, that such action shall not
affect any subsequent Event of Default or Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuers to a decision that may be made at the
election of the Requisite Lenders, and such provisions are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.


ARTICLE X


THE ADMINISTRATIVE AGENT; THE AGENTS

Section 10.1  Authorization and Action

                (a)     Each Lender and each Issuer hereby appoints Citicorp as
the Administrative Agent hereunder and each Lender and each Issuer authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement, the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender and each Issuer hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Loan
Documents and, in the case of the Collateral Documents, to act as agent for the
Lenders, Issuers and the other Secured Parties under such Collateral Documents.

                (b)     As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including enforcement or collection),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders, and such instructions shall be binding
upon all Lenders and each Issuer; provided, however, that the Administrative
Agent shall not be required to take any action that (i) the Administrative Agent
in good faith believes exposes it to personal liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuers with respect to such action or (ii) is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender and each Issuer prompt notice of each notice given to it by any Loan
Party pursuant to the terms of this Agreement or the other Loan Documents.

                (c)     In performing its functions and duties hereunder and
under the other Loan Documents, the Administrative Agent is acting solely on
behalf of the Lenders and the Issuers and its duties are entirely administrative
in nature. The Administrative Agent does not assume and shall not be deemed to
have assumed any obligation other than as expressly set forth herein and in the
other Loan Documents or any other relationship as the agent, fiduciary or
trustee of or for any Lender, Issuer or holder of any other Obligation. The
Administrative Agent may perform any of its duties under any Loan Document by or
through its agents or employees.

                (d)     The Arrangers shall have no obligations or duties
whatsoever in such capacity under this Agreement (except as expressly specified
in this Agreement) or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity.

                (e)     Notwithstanding anything to the contrary contained in
this Agreement, the Syndication Agent and each Co-Documentation Agent is a
Lender designated as “Syndication Agent” or “Co-Documentation Agent” for title
purposes only and in such capacity shall have no obligations or duties
whatsoever under this Agreement or any other Loan Document to any Loan Party,
any Lender or any Issuer and shall have no rights separate from its rights as a
Lender except as expressly provided in this Agreement.

Section 10.2  Administrative Agent’s Reliance, Etc.

        None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Note as its
holder until such Note has been assigned in accordance with Section 11.2
(Assignments and Participations), (b) may rely on the Register to the extent set
forth in Section 11.2(c) (Assignments and Participations), (c) may consult with
legal counsel (including counsel to the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (d) makes no
warranty or representation to any Lender or Issuer and shall not be responsible
to any Lender or Issuer for any statements, warranties or representations made
by or on behalf of the Borrower or any of its Subsidiaries in or in connection
with this Agreement or any other Loan Document, (e) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (f) shall not be responsible to
any Lender or Issuer for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

Section 10.3  Posting of Approved Electronic Communications

                (a)     Each of the Lenders, the Issuers and the Borrower agree,
and the Borrower shall cause each Guarantor to agree, that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lenders and Issuers by posting such Approved
Electronic Communications on “e-Disclosure”, the Agent’s internet delivery
system that is part of Fixed Income Direct, Citigroup Global Fixed Income’s
primary web portal, IntraLinks™ or a successor electronic platform chosen by the
Administrative Agent to be its internet delivery system (the “Approved
Electronic Platform”).

                (b)     Although the Approved Electronic Platform and its
primary web portal are secured with generally-applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers and the Borrower acknowledges and agrees, and the Borrower shall
cause each Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers,
and the Borrower hereby approves, and the Borrower shall cause each Guarantor to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes, and the Borrower shall
cause each Guarantor to understand and assume, the risks of such distribution.

                (c)     The Approved Electronic Communications and the Approved
Electronic Platform are provided “as is” and “as available”. None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications and the Approved Electronic Platform and each
expressly disclaims liability for errors or omissions in the Approved Electronic
Communications and the Approved Electronic Platform. No warranty of any kind,
express, implied or statutory (including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects) is made by the agent
affiliates in connection with the approved electronic communications or the
approved electronic platform.

                (d)     Each of the Lenders, the Issuers and the Borrower agree,
and the Borrower shall cause each Guarantor to agree, that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 10.4  The Agents Individually

        With respect to its Ratable Portion, to the extent that any of the
Administrative Agent, the Syndication Agent and/or the Co-Documentation Agents
is a Lender under this Agreement, such Person shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders”, “Revolving Credit Lenders”, “Term Loan Lenders”, “Requisite
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include, without limitation, the Administrative Agent, the
Syndication Agent and/or the Co-Documentation Agent, each in its respective
individual capacity as a Lender, a Revolving Credit Lender, Term Loan Lender or
as one of the Requisite Lenders. Each of the Administrative Agent, the
Syndication Agent and/or the Co-Documentation Agents and its respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Loan Party as if such Person
were not acting in such capacity as the Administrative Agent, the Syndication
Agent and/or the Co-Documentation Agents, as applicable.

Section 10.5  Lender Credit Decision

        Each Lender and each Issuer acknowledges that it shall, independently
and without reliance upon the Administrative Agent, the Arrangers, the
Syndication Agent, the Co-Documentation Agent, or any other Lender conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit. Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent, the Arrangers, the Syndication Agent, the
Co-Documentation Agents or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and other
Loan Documents.

Section 10.6  Indemnification

        Each Lender agrees to indemnify the Administrative Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower), from and against
such Lender’s aggregate Ratable Portion of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, the Administrative Agent or any of its Affiliates,
directors, officers, employees, agents and advisors in any way relating to or
arising out of this Agreement or the other Loan Documents or any action taken or
omitted by the Administrative Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or such Affiliate’s gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.

Section 10.7  Successor Administrative Agent

        The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X (The Administrative Agent) as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

Section 10.8  Concerning the Collateral and the Collateral Documents

                (a)     Each Lender and each Issuer agrees that any action taken
by the Administrative Agent or the Requisite Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders) in
accordance with the provisions of this Agreement or of the other Loan Documents,
and the exercise by the Administrative Agent or the Requisite Lenders (or, where
so required, such greater proportion of the Lenders) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders, Issuers and
other Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for the Lenders and the Issuers
with respect to all payments and collections arising in connection herewith and
with the Collateral Documents, (ii) execute and deliver each Collateral Document
and accept delivery of each such agreement delivered by the Borrower or any of
its Subsidiaries, (iii) act as collateral agent and enforcement agent for the
Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Administrative
Agent hereby appoints, authorizes and directs each Lender and Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the Issuers
for purposes of the perfection of all security interests and Liens with respect
to the Collateral, including any Deposit Account maintained by a Loan Party
with, and cash and Cash Equivalents held by, such Lender or such Issuer,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents and (vi) except as may be otherwise specifically restricted
by the terms hereof or of any other Loan Document, exercise all remedies given
to the Administrative Agent, the Lenders, the Issuers and the other Secured
Parties with respect to the Collateral under the Loan Documents relating
thereto, applicable law or otherwise.

                (b)     Each of the Lenders and the Issuers hereby consents to
the release and hereby directs, in accordance with the terms hereof, the
Administrative Agent to release (or, in the case of clause (ii) below, release
or subordinate) any Lien held by the Administrative Agent for the benefit of the
Lenders and the Issuers against any of the following:

                                 (i)     all of the Collateral and all Loan
Parties, upon termination of the Commitments and payment and satisfaction in
full of all Loans, all Reimbursement Obligations and all other Obligations that
the Administrative Agent has been notified in writing are then due and payable
(and, in respect of contingent Letter of Credit Obligations, with respect to
which cash collateral has been deposited or a back-up letter of credit has been
issued, in either case in the appropriate currency and on terms satisfactory to
the Administrative Agent and the applicable Issuers);

                                 (ii)     any assets that are subject to a Lien
permitted by Section 8.2(d) or (e) (Liens, Etc.);

                                 (iii)     any part of the Collateral
transferred, sold or disposed of by a Loan Party or any Subsidiary of a Loan
Party in connection with the Global Manufacturing Restructuring; provided that
the Borrower has complied with the terms and conditions of Section 8.7
(Restrictions on Fundamental Changes; Permitted Acquisitions); and

                                 (iv)     any other part of the Collateral sold
or disposed of by a Loan Party if such sale or disposition is permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement).

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.

Section 10.9  Collateral Matters Relating to Related Obligations

        The benefit of the Loan Documents and of the provisions of this
Agreement relating to the Collateral shall extend to and be available in respect
of any Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitments and its own interest
in the Loans, Letter of Credit Obligations and other Obligations to it arising
under this Agreement or the other Loan Documents, without any duty or liability
to any other Secured Party or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (d) no holder of Related Obligations and no other Secured
Party (except the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents, the Lenders and the Issuers, to the extent set forth in
this Agreement) shall have any right to be notified of, or to direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the Loan Documents and (e) no holder of
any Related Obligation shall exercise any right of setoff, banker’s lien or
similar right except to the extent provided in Section 11.6 (Right of Set-off)
and then only to the extent such right is exercised in compliance with Section
11.7 (Sharing of Payments, Etc.).


ARTICLE XI


MISCELLANEOUS

Section 11.1  Amendments, Waivers, Etc.

(a)

No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and, in the case of any amendment, by the Borrower, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, in addition to the Requisite Lenders (or the Administrative
Agent with the consent thereof), do any of the following:


                                 (i)     waive any condition specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit) or
Section 3.2(b) (Conditions Precedent to Each Loan and Letter of Credit) except
with respect to a condition based upon another provision hereof, the waiver of
which requires only the concurrence of the Requisite Lenders and, in the case of
the conditions specified in Section 3.1 (Conditions Precedent to Initial Loans
and Letters of Credit), subject to the provisions of Section 3.3 (Determinations
of Initial Borrowing Conditions);

                                 (ii)     increase the Commitment of such Lender
or subject such Lender to any additional obligation; provided, however, that any
such increase with respect to the aggregate Term Loan Commitments or the
aggregate Revolving Credit Commitments shall require the consent of the
Requisite Term Loan Lenders or the Requisite Revolving Credit Lenders, as the
case may be;

                                 (iii)     extend the scheduled final maturity
of any Loan owing to such Lender, or waive, reduce or postpone any scheduled
date fixed for the payment or reduction of principal of any such Loan (it being
understood that Section 2.8 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;

                                 (iv)     reduce, or release the Borrower from
its obligations to repay, the principal amount of any Loan or Reimbursement
Obligation owing to such Lender (other than by the payment or prepayment
thereof);

                                 (v)     reduce the rate of interest on any Loan
or Reimbursement Obligation outstanding and owing to such Lender or any fee
payable hereunder to such Lender;

                                 (vi)     postpone any scheduled date fixed for
payment of such interest or fees owing to such Lender or waive any such payment;

                                 (vii)     change the aggregate Ratable Portions
of Lenders required for any or all Lenders to take any action hereunder;

                                 (viii)     release all or substantially all of
the Collateral except as provided in Section 10.8(b) (Concerning the Collateral
and the Collateral Documents) or release the Borrower from its payment
obligation to such Lender under this Agreement or the Notes owing to such Lender
(if any) or release any Guarantor from its obligations under the Guaranty except
in connection with the sale or other disposition of a Guarantor (or all or
substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement);

                                  (ix)     amend Section 10.8(b) (Concerning the
Collateral and the Collateral Documents), this Section 11.1 or any of the
definitions of the terms “Requisite Lenders”, “Requisite Revolving Credit
Lenders”, “Requisite Term Loan Lenders” or “Ratable Portion”;

and provided, further, that (w) any modification of the application of payments
under Section 2.8 (Mandatory Prepayments) or Section 2.12(g) (Payments and
Computations) adversely affecting the Term Loan Lenders shall require the
consent of the Requisite Term Loan Lenders and any such modification of the
application of payments under Section 2.8 (Mandatory Prepayments) or Section
2.12(g) (Payments and Computations) or the reduction of the Revolving Credit
Commitments under Section 2.4(b) (Reduction and Termination of the Revolving
Credit Commitments) adversely affecting the Revolving Credit Lenders shall
require the consent of the Requisite Revolving Credit Lenders, (x) no amendment,
waiver or consent shall, unless in writing and signed by any Special Purpose
Vehicle that has been granted an option pursuant to Section 11.2 (Assignments
and Participations) affect the grant or nature of such option or the right or
duties of such Special Purpose Vehicle hereunder, (y) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents and (z) no amendment, waiver or consent shall, unless in writing and
signed by an Issuer in addition to the Lenders required above to take such
action, affect the rights or duties of such Issuer under this Agreement or the
other Loan Documents.

                (b)     The Administrative Agent may, but shall have no
obligation to, with the written concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

                (c)     If, in connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of Requisite Lenders is obtained but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this Section 11.1 being
referred to as a “Non-Consenting Lender”), then, so long as the Lender acting as
the Administrative Agent is not a Non-Consenting Lender, at the Borrower’s
request, an Eligible Assignee acceptable to the Administrative Agent shall have
the right with the Administrative Agent’s consent and in the Administrative
Agent’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Commitments, Term
Loans and Revolving Credit Outstandings of such Non-Consenting Lender for an
amount equal to the principal balance of all Loans held by the Non-Consenting
Lender and all accrued interest and fees with respect thereto through the date
of sale; provided, however, that such purchase and sale shall not be effective
until (x) the Administrative Agent shall have received from such Eligible
Assignee an agreement in form and substance satisfactory to the Administrative
Agent and the Borrower whereby such Eligible Assignee shall agree to be bound by
the terms hereof and (y) such Non-Consenting Lender shall have received payments
of all Loans held by it and all accrued and unpaid interest and fees with
respect thereto through the date of the sale. Each Lender agrees that, if it
becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment an Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid.

Section 11.2  Assignments and Participations

                (a)     Each Lender may sell, transfer, negotiate or assign to
one or more Eligible Assignees all or a portion of its rights and obligations
hereunder (including all of its rights and obligations with respect to the Term
Loans, the Revolving Loans and the Letters of Credit); provided, however, that
(i)(A) if any such assignment shall be of the assigning Lender’s Revolving
Credit Outstandings and Revolving Credit Commitments, such assignment shall
cover the same percentage of such Lender’s Revolving Credit Outstandings and
Revolving Credit Commitment and (B) if any such assignment shall be of the
assigning Lender’s Term Loans and Term Loan Commitment, such assignment shall
cover the same percentage of such Lender’s Term Loans and Term Loan Commitment,
(ii) the aggregate amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event (if less than the Assignor’s entire interest) be
less than $1,000,000 or an integral multiple of $500,000 in excess thereof,
except, in either case, (A) with the consent of the Borrower and the
Administrative Agent or (B) if such assignment is being made to a Lender or an
Affiliate or Approved Fund of such Lender, and (iii) if such Eligible Assignee
is not, prior to the date of such assignment, a Lender or an Affiliate or
Approved Fund of a Lender, such assignment shall be subject to the prior consent
of the Administrative Agent and the Borrower (which consents shall not be
unreasonably withheld or delayed); and provided, further,that, notwithstanding
any other provision of this Section 11.2, the consent of the Borrower shall not
be required for any assignment occurring when any Event of Default shall have
occurred and be continuing. Any such assignment need not be ratable as among the
Term Loan Facility and the Revolving Credit Facility.

                 (b)     The parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording of any Assignment and Acceptance and, other
than in respect of assignments made pursuant to Section 2.16 (Substitution of
Lenders) and Section 11.1(c) (Amendments, Waivers, Etc.) the receipt by the
Administrative Agent from the assignee of an assignment fee in the amount of
$3,500 from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender, and if such Lender were an Issuer, of such Issuer
hereunder and thereunder, and (ii) the Notes (if any) corresponding to the Loans
assigned thereby shall be transferred to such assignee by notation in the
Register and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except for those surviving the
payment in full of the Obligations) and be released from its obligations under
the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

                (c)     The Administrative Agent shall maintain at its address
referred to in Section 11.8 (Notices, Etc.) a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recording of
the names and addresses of the Lenders and the Commitments of and principal
amount of the Loans and Letter of Credit Obligations owing to each Lender from
time to time (the “Register”). Any assignment pursuant to this Section 11.2
shall not be effective until such assignment is recorded in the Register. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, the Administrative Agent or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

                (d)     Notwithstanding anything to the contrary contained in
clause (b) above, the Loans (including the Notes evidencing such Loans) are
registered obligations and the right, title, and interest of the Lenders and
their assignees in and to such Loans shall be transferable only upon notation of
such transfer in the Register. A Note shall only evidence the Lender’s or an
assignee’s right, title and interest in and to the related Loan, and in no event
is any such Note to be considered a bearer instrument or obligation. This
Section 11.2 shall be construed so that the Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code and any related regulations (or any successor
provisions of the Internal Revenue Code or such regulations). Solely for
purposes of this Section 11.2 and for tax purposes only, the Administrative
Agent shall act as the Borrower’s agent for purposes of maintaining such
notations of transfer in the Register.

                (e)     Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee, the Administrative Agent shall,
if such Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrower. Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent new
Notes to the order of such assignee in an amount equal to the Commitments and
Loans assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has surrendered any Note for exchange in connection with the
assignment and has retained Commitments or Loans hereunder, new Notes to the
order of the assigning Lender in an amount equal to the Commitments and Loans
retained by it hereunder. Such new Notes shall be dated the same date as the
surrendered Notes and be in substantially the form of Exhibit B-1 (Form of
Revolving Credit Note) or Exhibit B-2 (Form of Term Note), as applicable.

                (f)     In addition to the other assignment rights provided in
this Section 11.2, each Lender may do each of the following:

                                 (i)     grant to a Special Purpose Vehicle the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder and the exercise of such option by any such Special
Purpose Vehicle and the making of Loans pursuant thereto shall satisfy (once and
to the extent that such Loans are made) the obligation of such Lender to make
such Loans thereunder, provided, however, that (x) nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Loans hereunder and no such Special Purpose Vehicle shall be liable for
any indemnity or other Obligation (other than the making of Loans for which such
Special Purpose Vehicle shall have exercised an option, and then only in
accordance with the relevant option agreement) and (y) such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain
responsible to the other parties for the performance of its obligations under
the terms of this Agreement and shall remain the holder of the Obligations for
all purposes hereunder; and

                                 (ii)     assign, as collateral or otherwise,
any of its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to
(A) without notice to or consent of the Administrative Agent or the Borrower,
any Federal Reserve Bank (pursuant to Regulation A of the Federal Reserve Board)
and (B) with notice to the Administrative Agent (but without consent of the
Administrative Agent or the Borrower), (1) any holder of, or trustee for the
benefit of, the holders of such Lender’s Securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 11.2 (Assignments and Participations) other
than this clause (f) or clause (g) below. Each party hereto acknowledges and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper or other senior debt of any such
Special Purpose Vehicle, such party shall not institute against, or join any
other Person in instituting against, any Special Purpose Vehicle that has been
granted an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency or liquidation proceeding (such agreement shall survive the payment
in full of the Obligations). The terms of the designation of, or assignment to,
such Special Purpose Vehicle shall not restrict such Lender’s ability to, or
grant such Special Purpose Vehicle the right to, consent to any amendment or
waiver to this Agreement or any other Loan Document or to the departure by the
Borrower from any provision of this Agreement or any other Loan Document without
the consent of such Special Purpose Vehicle except, as long as the
Administrative Agent and the Lenders, Issuers and other Secured Parties shall
continue to, and shall be entitled to continue to, deal solely and directly with
such Lender in connection with such Lender’s obligations under this Agreement,
to the extent any such consent would reduce the principal amount of, or the rate
of interest on, any Obligations, amend this clause (f) or postpone any scheduled
date of payment of such principal or interest. Each Special Purpose Vehicle
shall be entitled to the benefits of Section 2.14 (Capital Adequacy) and Section
2.15 (Taxes) and of Section 2.13(c) (Increased Costs) as if it were such Lender;
provided, however, that anything herein to the contrary notwithstanding, no
Borrower shall, at any time, be obligated to make under Section 2.14 (Capital
Adequacy), Section 2.15 (Taxes) or Section 2.13(c) (Increased Costs) to any such
Special Purpose Vehicle and any such Lender any payment in excess of the amount
the Borrower would have been obligated to pay to such Lender in respect of such
interest if such Special Purpose Vehicle had not been assigned the rights of
such Lender hereunder.

                (g)     Each Lender may sell participations to one or more
Persons in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to the Term
Loans, Revolving Loans and Letters of Credit). The terms of such participation
shall not, in any event, require the participant’s consent to any amendments,
waivers or other modifications of any provision of any Loan Documents, the
consent to any departure by any Loan Party therefrom, or to the exercising or
refraining from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce the obligations of
the Loan Parties), except if any such amendment, waiver or other modification or
consent would (i) reduce the amount of, or postpone any date fixed for the
payment of, any amount (whether of principal, interest or fees) payable to such
participant under the Loan Documents, to which such participant would otherwise
be entitled under such participation or (ii) result in the release of all or
substantially all of the Collateral other than in accordance with Section
10.8(b) (Concerning the Collateral and the Collateral Documents). In the event
of the sale of any participation by any Lender, (w) such Lender’s obligations
under the Loan Documents shall remain unchanged, (x) such Lender shall remain
solely responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Section 2.14 (Capital
Adequacy), Section 2.15 (Taxes), Section 2.13(c) (Increased Costs) and of
Section 11.6 (Right of Set-off), in each case as if it were a Lender; provided,
however, that anything herein to the contrary notwithstanding, the Borrower
shall not, at any time, be obligated to make under Section 2.14 (Capital
Adequacy), Section 2.15 (Taxes) or Section 2.13(c) (Increased Costs) to the
participants in the rights and obligations of any Lender (together with such
Lender) any payment in excess of the amount the Borrower would have been
obligated to pay to such Lender in respect of such interest had such
participation not been sold.

                (h)     Any Issuer may at any time assign its rights and
obligations hereunder to any other Lender or an Affiliate of any such Lender by
an instrument in form and substance satisfactory to the Borrower, the
Administrative Agent, such Issuer and such Lender or an Affiliate of any such
Lender. If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 11.2, then, as of the effective date of
such cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.3 (Letters of Credit) shall terminate and such Issuer shall be an
Issuer hereunder only with respect to outstanding Letters of Credit issued prior
to such date.

Section 11.3  Costs and Expenses

                (a)     The Borrower agrees upon demand to pay, or reimburse the
Administrative Agent, the Arrangers and the Agents (collectively, the
“Reimbursed Parties”), as applicable, for, all of their reasonable internal and
external audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, local legal counsel retained by such
Reimbursed Parties, collectively, for the purposes of regulatory matters and/or
matters relating to the perfection and enforceability of pledges and security
interests granted to the Administrative Agent, for the benefit of the Secured
Parties under the Loan Documents, auditors, accountants, appraisers, printers,
insurance and environmental advisors, and other consultants and agents) incurred
by the Reimbursed Parties in connection with any of the following: (i) the
Arrangers’ audit and investigation of the Borrower and its Subsidiaries in
connection with the preparation, negotiation or execution of any Loan Document
or the Administrative Agent’s periodic audits of the Borrower or any of its
Subsidiaries, as the case may be, (ii) the preparation, negotiation, execution
or interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any condition set forth in Section 3.1
(Conditions Precedent to Initial Loans and Letters of Credit)), any Loan
Document or any proposal letter or commitment letter issued in connection
therewith, or the making of the Loans hereunder, (iii) the creation, perfection
or protection of the Liens under any Loan Document (including any reasonable
fees, disbursements and expenses for local counsel in various jurisdictions in
connection therewith), (iv) the ongoing administration by the Administrative
Agent of this Agreement and the Loans, including consultation by the
Administrative Agent with attorneys in connection therewith and with respect to
the Administrative Agent’s rights and responsibilities hereunder and under the
other Loan Documents, (v) the protection, collection or enforcement of any
Obligation or the enforcement of any Loan Document by the Administrative Agent,
(vi) the commencement, defense or intervention by the Administrative Agent in
any court proceeding relating in any way to the Obligations, any Loan Party, any
of the Borrower’s Subsidiaries, the Transactions, the Related Documents, this
Agreement or any other Loan Document, (vii) the response to, and preparation
for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, any Loan Party, any of the Borrower’s Subsidiaries, the Merger,
the Related Documents, this Agreement or any other Loan Document or (viii) any
amendment, consent, waiver, assignment, restatement, or supplement to any Loan
Document or the preparation, negotiation and execution of the same.

                (b)     The Borrower further agrees to pay or reimburse the
Reimbursed Parties and each of the Lenders and Issuers upon demand for all
reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel and costs of settlement),
incurred by the Administrative Agent, such other Reimbursed Parties, such
Lenders or such Issuers in connection with any of the following: (i) in
protecting, collecting or enforcing any Loan Document or Obligation or any
security therefor or exercising or enforcing any other right or remedy available
by reason of an Event of Default, (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding, (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding or the responding to,
and preparing for, any subpoena or request for document production with which
the Administrative Agent, any such Reimbursed Party, Lender or Issuer is served
or deposition or other proceeding in which any of the foregoing Persons is
called to testify, in each case, relating to the Obligations, any Loan Party,
any of the Borrower’s Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or Related
Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or (iii)
above.

Section 11.4  Indemnities

                (a)     The Borrower agrees to indemnify and hold harmless the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Arrangers, each Lender and each Issuer (including each Person obligated on a
Hedging Contract that is a Loan Document if such Person was a Lender or Issuer
at the time of it entered into such Hedging Contract) and each of their
respective Affiliates, and each of the directors, officers, employees, agents,
trustees, representatives, attorneys, consultants and advisors of or to any of
the foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions To
Loans And Letters Of Credit) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and out-of-pocket
expenses, joint or several, of any kind or nature (including reasonable fees,
disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding or the preparation of any defense in connection therewith, whether or
not such investigation, litigation or proceeding is brought by any such
Indemnitee or any of its directors, security holders or creditors or any such
Indemnitee, director, security holder or creditor is a party thereto, whether
direct, indirect, or consequential and whether based on any federal, state or
local law or other statutory regulation, securities or commercial law or
regulation, or under common law or in equity, or on contract, tort or otherwise,
in any manner relating to or arising out of this Agreement, any other Loan
Document, any Obligation, any Letter of Credit, any of the Transactions, any
Disclosure Document, any Related Document, or any act, event or transaction
related or attendant to any thereof, or the use or intended use of the proceeds
of the Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby, and whether or not any such transaction was
consummated (collectively, the “Indemnified Matters”); provided, however, that
the Borrower shall not have any liability under this Section 11.4 to an
Indemnitee with respect to any Indemnified Matter to the extent that such
liability has resulted primarily from the gross negligence or willful misconduct
of that Indemnitee, as determined by a court of competent jurisdiction in a
final non-appealable judgment or order. Without limiting the foregoing,
“Indemnified Matters” include (i) all Environmental Liabilities and Costs
arising from or connected with the past, present or future operations of the
Borrower or any of its Subsidiaries involving any property subject to a
Collateral Document, or damage to real or personal property or natural resources
or harm or injury alleged to have resulted from any Release of Contaminants on,
upon or into such property or any contiguous real estate, (ii) any costs or
liabilities incurred in connection with any Remedial Action concerning the
Borrower or any of its Subsidiaries, (iii) any costs or liabilities incurred in
connection with any Environmental Lien and (iv) any costs or liabilities
incurred in connection with any other matter under any Environmental Law,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable state property transfer
laws, whether, with respect to any such matter, such Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the successor in
interest to the Borrower or any of its Subsidiaries, or the owner, lessee or
operator of any property of the Borrower or any of its Subsidiaries by virtue of
foreclosure, except, with respect to those matters referred to in clauses (i),
(ii), (iii) and (iv) above, to the extent (x) incurred following foreclosure by
the Administrative Agent, any Lender or any Issuer, or the Administrative Agent,
any Lender or any Issuer having become the successor in interest to the Borrower
or any of its Subsidiaries and (y) attributable solely to acts of the
Administrative Agent, such Lender or such Issuer or any agent on behalf of the
Administrative Agent, such Lender or such Issuer.

                (b)     The Borrower shall indemnify the Administrative Agent,
the Lenders and each Issuer for, and hold the Administrative Agent, the other
Reimbursed Parties, the Lenders and each Issuer harmless from and against, any
and all claims for brokerage commissions, fees and other compensation made
against the Administrative Agent, the other Reimbursed Parties, the Lenders and
the Issuers for any broker, finder or consultant with respect to any agreement,
arrangement or understanding made by or on behalf of any Loan Party or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement.

                (c)     The Borrower, at the request of any Indemnitee, shall
have the obligation to defend against any investigation, litigation or
proceeding or requested Remedial Action, in each case contemplated in clause (a)
above, and the Borrower, in any event, may participate in the defense thereof
with legal counsel of the Borrower’s choice. In the event that such Indemnitee
requests the Borrower to defend against such investigation, litigation or
proceeding or requested Remedial Action, the Borrower shall promptly do so and
such Indemnitee shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by such
Indemnitee in defending against any such investigation, litigation or proceeding
or requested Remedial Action, shall vitiate or in any way impair the Borrower’s
obligation and duty hereunder to indemnify and hold harmless such Indemnitee.

                (d)     The Borrower agrees that any indemnification or other
protection provided to any Indemnitee pursuant to this Agreement (including
pursuant to this Section 11.4) or any other Loan Document shall (i) survive
payment in full of the Obligations and (ii) inure to the benefit of any Person
that was at any time an Indemnitee under this Agreement or any other Loan
Document.

Section 11.5  Limitation of Liability

                (a)     The Borrower agrees that no Indemnitee shall have any
liability (whether in contract, tort or otherwise) to any Loan Party or any of
their respective Subsidiaries or any of their respective equity holders or
creditors for or in connection with the transactions contemplated hereby and in
the other Loan Documents and Related Documents, except to the extent such
liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from such Indemnitee’s gross
negligence or willful misconduct. In no event, however, shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or anticipated savings). The Borrower hereby waives, releases and agrees (for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

                (b)     IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY
TO ANY LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FORM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Section 11.6  Right of Set-off

        Upon the occurrence and during the continuance of any Event of Default
each Lender and each Affiliate of a Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender agrees that
it shall not, without the express consent of the Requisite Lenders (and that, it
shall, to the extent lawfully entitled to do so, upon the request of the
Requisite Lenders) exercise its set-off rights under this Section 11.6 against
any deposit accounts of the Loan Parties and their Subsidiaries maintained with
such Lender or any Affiliate thereof. The rights of each Lender under this
Section 11.6 are in addition to the other rights and remedies (including other
rights of set-off) that such Lender may have.

Section 11.7  Sharing of Payments, Etc.

                (a)     If any Lender (directly or through an Affiliate thereof)
obtains any payment (whether voluntary, involuntary, through the exercise of any
right of set-off (including pursuant to Section 11.6 (Right of Set-off) or
otherwise) of the Loans owing to it, any interest thereon, fees in respect
thereof or amounts due pursuant to Section 11.3 (Costs and Expenses) or Section
11.4 (Indemnities) (other than payments pursuant to Section 2.13 (Special
Provisions Governing Eurodollar Rate Loans), Section 2.14 (Capital Adequacy) or
Section 2.15 (Taxes)) or otherwise receives any Collateral or any “Proceeds” (as
defined in the Pledge and Security Agreement) of Collateral (other than payments
pursuant to Section 2.13 (Special Provisions Governing Eurodollar Rate Loans),
Section 2.14 (Capital Adequacy) or Section 2.15 (Taxes)) (in each case, whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise (including pursuant to Section 11.6 (Right of Set-off)) in excess of
its Ratable Portion of all payments of such Obligations obtained by all the
Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase from the
other Lenders (each, a “Selling Lender”) such participations in their Loans or
other Obligations as shall be necessary to cause such Purchasing Lender to share
the excess payment ratably with each of them.

                (b)     If all or any portion of any payment received by a
Purchasing Lender is thereafter recovered from such Purchasing Lender, such
purchase from each Selling Lender shall be rescinded and such Selling Lender
shall repay to the Purchasing Lender the purchase price to the extent of such
recovery together with an amount equal to such Selling Lender’s ratable share
(according to the proportion of (i) the amount of such Selling Lender’s required
repayment in relation to (ii) the total amount so recovered from the Purchasing
Lender) of any interest or other amount paid or payable by the Purchasing Lender
in respect of the total amount so recovered.

                (c)     The Borrower agrees that any Purchasing Lender so
purchasing a participation from a Selling Lender pursuant to this Section 11.7
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 11.8  Notices, Etc.

                (a)     Addresses for Notices. All notices, demands, requests,
consents and other communications provided for in this Agreement shall be given
in writing, or by any telecommunication device capable of creating a written
record (including electronic mail), and addressed to the party to be notified as
follows:

                                                (i)              if to the
Borrower:

 

    ALARIS Medical Systems, Inc.
10221 Wateridge Circle
San Diego, CA 92121
Attention:    Vice President - Finance
with a copy to the General Counsel
Telecopy no:    (858) 458-6217
E-Mail Address:     rmathews@alarismed.com
                                  srickers@alarismed.com

    with a copy to:

Piper Rudnick LLP
1251 Avenue of the Americas
New York, New York 10020-1104
Attention:      Marjorie Sybul Adams
Telecopy no:      (212) 835-6001
E-Mail Address:      marjorie.adams@piperrudnick.com

 

                                                (ii)              if to any
Lender, at its Domestic Lending Office specified opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
signature page of any applicable Assignment and Acceptance;

                                                (iii)              if to any
Issuer, at the address set forth under its name on Schedule II (Applicable
Lending Offices and Addresses for Notices); and

                                                (iv)              if to the
Administrative Agent:

 

    CITICORP NORTH AMERICA, INC.
390 Greenwich Street, 1st Floor
New York, New York 10013
Attention:    Allen Fisher
Telecopy no:    (212) 723-8958
E-Mail Address:     allen.fisher@citigroup.com

  with a copy to:

  WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue,
New York, New York 10153-0119
Attention:     Daniel S. Dokos
Telecopy no:     (212) 310-8007
E-Mail Address:     daniel.dokos@weil.com

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

                (b)     Effectiveness of Notices. All notices, demands,
requests, consents and other communications described in clause (a) above shall
be effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring a user prior access to
such Approved Electronic Platform, website or other device, when such notice,
demand, request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facilities) or Article X (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.

                (c)     Use of Electronic Platform. Notwithstanding clauses (a)
and (b) above (unless the Administrative Agent requests that the provisions of
clause (a) and (b) above be followed) and any other provision in this Agreement
or any other Loan Document providing for the delivery of, any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications electronically (in a format
acceptable to the Administrative Agent) to oploanswebadmin@citigroup.com or to
such other electronic mail address (or similar means of electronic delivery) as
the Administrative Agent may notify the Borrower. Nothing in this clause (c)
shall prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement.

Section 11.9  No Waiver; Remedies

        No failure on the part of any Lender, Issuer or the Administrative Agent
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.10     Binding Effect

        This Agreement shall become effective when it shall have been executed
by the Borrower, the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents and when the Administrative Agent shall have been
notified by each Lender and Issuer that such Lender or Issuer has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Syndication Agent and the Co-Documentation Agents
and each Lender and Issuer and, in each case, their respective successors and
assigns; provided, however, that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.

Section 11.11  Governing Law

        This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.

Section 11.12  Submission to Jurisdiction; Service of Process

                (a)     Any legal action or proceeding with respect to this
Agreement or any other Loan Document may be brought in the courts of the State
of New York located in the City of New York or of the United States of America
for the Southern District of New York, and, by execution and delivery of this
Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

                (b)     The Borrower irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing (by registered
or certified mail, postage prepaid) of copies of such process to the Borrower at
its address specified in Section 11.8 (Notices, Etc.). The Borrower agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

                (c)     Nothing contained in this Section 11.12 shall affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law or commence legal proceedings or otherwise proceed
against the Borrower or any other Loan Party in any other jurisdiction.

                (d)     If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 11.13  Waiver of Jury Trial

        EACH OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE
CO-DOCUMENTATION AGENTS, THE LENDERS, THE ISSUERS AND THE BORROWER IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.

Section 11.14  Marshaling; Payments Set Aside

        None of the Administrative Agent, any Lender or any Issuer shall be
under any obligation to marshal any assets in favor of the Borrower or any other
party or against or in payment of any or all of the Obligations. To the extent
that the Borrower makes a payment or payments to the Administrative Agent, the
Lenders or the Issuers or any such Person receives payment from the proceeds of
the Collateral or exercise their rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.15  Section Titles

        The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.

Section 11.16  Execution in Counterparts

        This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission or by posting on the Approved
Electronic Platform shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all parties
shall be lodged with the Borrower and the Administrative Agent.

Section 11.17  Entire Agreement

        This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

Section 11.18  Confidentiality

        Each Lender and the Agents agree to use all reasonable efforts to keep
information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with such Lender’s or Agent’s, as the case may be,
customary practices and agrees that it shall only use such information in
connection with the transactions contemplated by this Agreement and not disclose
any such information other than (a) to such Lender’s or Agent’s, as the case may
be, employees, representatives and agents that are or are expected to be
involved in the evaluation of such information in connection with the
transactions contemplated by this Agreement and are advised of the confidential
nature of such information, (b) to the extent such information presently is or
hereafter becomes available to such Lender or Agent, as the case may be, on a
non-confidential basis from a source other than the Borrower or any other Loan
Party, (c) to the extent disclosure is required by law, regulation or judicial
order or requested or required by bank regulators or auditors or (d) to current
or prospective assignees, participants and Special Purpose Vehicle grantees of
any option described in Section 11.2(f) (Assignments and Participations),
contractual counterparties in any Hedging Contract permitted hereunder and to
their respective legal or financial advisors, and in each case, to the extent
such assignees, participants, grantees or counterparties agree to be bound by,
and to cause their advisors to comply with, the provisions of this Section
11.18. Notwithstanding any other provision in this Agreement, the Borrower and
the Agents hereby agree that each of the Borrower, the Lenders and the Agents
(and each of their respective employees, representatives and agents and each of
the officers, directors, employees, accountants, attorneys and other advisors of
any of them) may disclose to any and all persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the Facilities and the
transactions contemplated hereby and all materials of any kind (including
opinions and other tax analyses) that are provided to each of them relating to
such U.S. tax treatment and U.S. tax structure.

[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

ALARIS MEDICAL SYSTEMS, INC.
as Borrower

By: /s/ Stuart E. Rickerson
——————————————
Name: Stuart E. Rickerson
Title: Vice President, General Counsel & Secretary


CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Lender

By: /s/ Myles Kassin
——————————————
Name: Myles Kassin
Title: Vice President


UBS SECURITIES LLC,
as Syndication Agent


By: /s/ Daniel W. Ladd III
——————————————
Name: Daniel W. Ladd III
Title: Executive Director


BEAR STEARNS CORPORATE LENDING INC.,
as Co-Documentation Agent and as Lender


By: /s/ Richard Bram Smith
——————————————
Name: Richard Bram Smith
Title: Vice President


CIBC WORLD MARKETS CORP.,
as Co-Documentation Agent


By: /s/ Terence Moore
——————————————
Name: Terence Moore
Title: Executive Director


--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,
as Issuer


By: /s/ Myles Kassin
——————————————
Name: Myles Kassin
Title: Vice President


Other Lenders:

UBS AG, CAYMAN ISLANDS BRANCH

By: /s/ Luke Goldsworthy
——————————————
Name: Luke Goldsworthy
Title: Associate Director
Banking Products Services, US

By: /s/ Patricia O'Kicki
——————————————
Name: Patricia O'Kicki
Title: Director


CIBC INC.


By: /s/ Terence Moore
——————————————
Name: Terence Moore
Title: Executive Director


--------------------------------------------------------------------------------

HSH Nordbank AG, New York Branch


By: /s/ Christian Erich Rossa
——————————————
Name: Christian Erich Rossa
Title: Senior Vice President

HSH Nordbank AG, New York Branch


By: /s/ Constanze von Rheinbaben
——————————————
Name: Constanze von Rheinbaben
Title: Assistant Vice President


--------------------------------------------------------------------------------

TABLE OF CONTENTS           Schedules                        Schedule I   -  
Commitments                        Schedule II   -   Applicable Lending Offices
and Addresses for Notices                        Schedule III   -   Sources and
Uses of Funds                        Schedule IV   -   Global Manufacturing
Restructuring                        Schedule 1.1(a)   -   Employee Stock Plans
                       Schedule 4.2   -   Consents          
             Schedule 4.3   -   Ownership of Subsidiaries          
             Schedule 4.7   -   Litigation                        Schedule 4.8  
-   Tax Matters                        Schedule 4.15   -   Labor Matters  
                     Schedule 4.16   -   List of Plans          
             Schedule 4.17   -   Environmental Matters           
            Schedule 4.19   -   Real Property                        Schedule
4.21   -   FDA Matters                        Schedule 8.1   -   Existing
Indebtedness                        Schedule 8.2   -   Existing Liens         
              Schedule 8.3   -   Existing Investments  

EXHIBITS

                       Exhibit A   -   Form of Assignment and Acceptance  
                     Exhibit B-1   -   Form of Revolving Credit Note         
              Exhibit B-2   -   Form of Term Note                        Exhibit
C   -   Form of Notice of Borrowing                        Exhibit D   -   Form
of Letter of Credit Request                        Exhibit E   -   Form of
Notice of Conversion or Continuation                        Exhibit F   -   Form
of Opinion of Counsel for the Loan Parties                        Exhibit G   -
  Form of Guaranty                        Exhibit H   -   Form of Pledge and
Security Agreement  


--------------------------------------------------------------------------------

                  SCHEDULE III - SOURCES AND USES OF FUNDS

                 The estimated sources and uses of the funds necessary to
consummate the Transactions that shall occur on or prior to the Closing Date are
set forth below (the "Sources and Uses of Funds"):

Sources of Funds ($mm) Uses of Funds ($mm) Revolving Loans 0.0 Repay Existing
Secured Notes 204.3 Term Loan 245.0 Repay Existing Senior Subordinated Notes
186.7 Senior Subordinated Notes 175.0 Repay Existing Senior Discount Notes 172.8
Equity Offering 113.7 Fees and Expenses 19.8 Balance Sheet Cash 49.9 Total
Sources 583.6 Total Uses 583.6


--------------------------------------------------------------------------------

TABLE OF CONTENTS Page

Article I Definitions, Interpretation And Accounting Terms 2           Section
1.1 Defined Terms 2           Section 1.2 Computation of Time Periods 37 
         Section 1.3 Accounting Terms and Principles 37           Section 1.4
Conversion of Foreign Currencies 38           Section 1.5 Certain Terms 38 
Article II The Facilities 39           Section 2.1 The Commitments 39 
         Section 2.2 Borrowing Procedures 39           Section 2.3 Letters of
Credit 40           Section 2.4 Reduction and Termination of the Revolving
Credit Commitments 45           Section 2.5 Repayment of Loans 45 
         Section 2.6 Evidence of Debt 46           Section 2.7 Optional
Prepayments 47           Section 2.8 Mandatory Prepayments 48           Section
2.9 Interest 49           Section 2.10 Conversion/Continuation Option 50 
         Section 2.11 Fees 50           Section 2.12 Payments and Computations
51           Section 2.13 Special Provisions Governing Eurodollar Rate Loans 53 
         Section 2.14 Capital Adequacy 55           Section 2.15 Taxes 55 
         Section 2.16 Substitution of Lenders 57  Article III Conditions To
Loans And Letters Of Credit 59           Section 3.1 Conditions Precedent to
Initial Loans and Letters of Credit 59           Section 3.2 Conditions
Precedent to Each Loan and Letter of Credit 63           Section 3.3
Determinations of Initial Borrowing Conditions 63  Article IV Representations
and Warranties 64           Section 4.1 Corporate Existence; Compliance with Law
64           Section 4.2 Corporate Power; Authorization; Enforceable Obligations
64           Section 4.3 Ownership of Borrower; Subsidiaries 65 


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued) Page

         Section 4.4 Financial Statements 66           Section 4.5 Material
Adverse Change 67           Section 4.6 Solvency 67           Section 4.7
Litigation 67           Section 4.8 Taxes 67           Section 4.9 Full
Disclosure 68           Section 4.10 Margin Regulations 68           Section
4.11 No Burdensome Restrictions; No Defaults 68           Section 4.12
Investment Company Act; Public Utility Holding Company Act 69           Section
4.13 Use of Proceeds 69           Section 4.14 Insurance 69           Section
4.15 Labor Matters 69           Section 4.16 ERISA 70           Section 4.17
Environmental Matters 70           Section 4.18 Intellectual Property 71 
         Section 4.19 Title; Real Property 71           Section 4.20 Related
Documents 72           Section 4.21 FDA Matters 73  Article V Financial
Covenants 74           Section 5.1 Maximum Leverage Ratio 74           Section
5.2 Minimum Interest Coverage Ratio 75           Section 5.3 Minimum Fixed
Charge Coverage Ratio 76           Section 5.4 Capital Expenditures 76  Article
VI Reporting Covenants 77           Section 6.1 Financial Statements 77 
         Section 6.2 Default Notices 79           Section 6.3 Litigation 79 
         Section 6.4 Asset Sales 79           Section 6.5 Notices under Related
Documents 80           Section 6.6 SEC Filings; Press Releases 80 
         Section 6.7 Labor Relations 80 


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued) Page

         Section 6.8 Tax Returns 80           Section 6.9 Insurance 80 
         Section 6.10 ERISA Matters 81           Section 6.11 Environmental
Matters 81           Section 6.12 Customer Contracts 82           Section 6.13
FDA Reports 82           Section 6.14 Tax Treatment 82           Section 6.15
Other Information 83  Article VII Affirmative Covenants 83           Section 7.1
Preservation of Corporate Existence, Etc 83           Section 7.2 Compliance
with Laws, Etc 83           Section 7.3 Conduct of Business 84           Section
7.4 Payment of Taxes, Etc 84           Section 7.5 Maintenance of Insurance 84 
         Section 7.6 Access 84           Section 7.7 Keeping of Books 85 
         Section 7.8 Maintenance of Properties, Etc 85           Section 7.9
Application of Proceeds 85           Section 7.10 Environmental 85 
         Section 7.11 Additional Collateral and Guaranties 85           Section
7.12 Collateral Access Agreements and Bailee's Letters 87           Section 7.13
Real Property 87           Section 7.14 Interest Rate Contracts 88 
         Section 7.15 Repurchases of Indebtedness 88  Article VIII Negative
Covenants 89           Section 8.1 Indebtedness 89           Section 8.2 Liens,
Etc 90           Section 8.3 Investments 91           Section 8.4 Sale of Assets
92           Section 8.5 Restricted Payments 93           Section 8.6 Prepayment
and Cancellation of Indebtedness 94 


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued) Page

         Section 8.7 Restriction on Fundamental Changes; Permitted Acquisitions
94           Section 8.8 Change in Nature of Business 95           Section 8.9
Transactions with Affiliates 95           Section 8.10 Limitations on
Restrictions on Subsidiary Distributions; No New Negative Pledge 95 
         Section 8.11 Modification of Constituent Documents 96           Section
8.12 Modification of Related Documents 96           Section 8.13 Modification of
Debt Agreements 96           Section 8.14 Accounting Changes; Fiscal Year 96 
         Section 8.15 Margin Regulations 97           Section 8.16
Sale/Leasebacks 97           Section 8.17 No Speculative Transactions 97 
         Section 8.18 Compliance with ERISA 97  Article IX Events of Default 97 
         Section 9.1 Events of Default 97           Section 9.2 Remedies 99 
         Section 9.3 Actions in Respect of Letters of Credit 99 
         Section 9.4 Rescission 100  Article X The Administrative Agent; The
AGENTs 100           Section 10.1 Authorization and Action 100           Section
10.2 Administrative Agent's Reliance, Etc 101           Section 10.3 Posting of
Approved Electronic Communications 102           Section 10.4 The Agents
Individually 103           Section 10.5 Lender Credit Decision 103 
         Section 10.6 Indemnification 103           Section 10.7 Successor
Administrative Agent 104           Section 10.8 Concerning the Collateral and
the Collateral Documents 104           Section 10.9 Collateral Matters Relating
to Related Obligations 105  Article XI Miscellaneous 106           Section 11.1
Amendments, Waivers, Etc 106           Section 11.2 Assignments and
Participations 108           Section 11.3 Costs and Expenses 112 


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued) Page

Section 11.4 Indemnities 113  Section 11.5 Limitation of Liability 115  Section
11.6 Right of Set-off 115  Section 11.7 Sharing of Payments, Etc 115  Section
11.8 Notices, Etc 116  Section 11.9 No Waiver; Remedies 118  Section 11.10
Binding Effect 118  Section 11.11 Governing Law 118  Section 11.12 Submission to
Jurisdiction; Service of Process 118  Section 11.13 Waiver of Jury Trial 119 
Section 11.14 Marshaling; Payments Set Aside 119  Section 11.15 Section Titles
119  Section 11.16 Execution in Counterparts 120  Section 11.17 Entire Agreement
120  Section 11.18 Confidentiality 120 